    


Occidental Petroleum Corporation Savings Plan
Amended and Restated
Effective as of January 1, 2018








--------------------------------------------------------------------------------


    


Contents



--------------------------------------------------------------------------------

Article 1. Introduction1
1.1 Restatement of Plan1
1.2 Purpose and Applicability of the Plan1
1.3 Structure of the Plan2
Article 2. Definitions and Construction3
2.1 Definitions3
2.2 Gender and Number22
2.3 Headings22
2.4 Requirement to Be in “Written Form”22
2.5 Severability23
2.6 Applicable Law23
Article 3. Participation, Service and Vesting24
3.1 Date of Participation24
3.2 Duration24
3.3 Transfers24
3.4 Service24
3.5 Vesting25
3.6 Forfeiture of Contingent Interests27
Article 4. Active Participant Contributions28
‑Tax Contributions
28

‑Up Contributions
29

4.3 Election Procedures29
4.4 Salary Reduction30
4.5 Deposit and Crediting of Deferrals and Contributions30
4.6 Eligible Automatic Enrollment Arrangement31
Article 5. Employer Contributions32
5.1 Employees Eligible for Matching Contributions32
5.2 Amount of Matching Contributions32
5.3 Depositing and Crediting Matching Contributions33
Article 6. Benefit Limitations34


        

--------------------------------------------------------------------------------

    


6.1 Elective Deferral Limit34
6.2 Discrimination Limits on Pretax Deferrals and Roth Contributions35
6.3 Corrective Measures if ADP Test Failed37
‑Tax Contributions, and Adjustment Contributions
41

6.5 Corrective Measures if ACP Test Failed42
6.6 Limitation on Annual Additions45
6.7 Limitation on Pay Taken Into Account48
6.8 Deductibility Limitation49
Article 7. Benefit Distributions50
7.1 Distributions Generally50
‑Service Withdrawals
50

7.3 Benefits Upon Separation from Service52
7.4 Payment Rules53
7.5 Death Benefits57
7.6 Required Minimum Distributions58
7.7 Mandatory Tax Withholding and Direct Rollovers62
7.8 In-Plan Roth Rollovers64
7.9 Hurricane Harvey Relief65
Article 8. Participant Loans67
8.1 Availability of Loans67
8.2 Amount of Loan67
8.3 Procedures for Loans67
Article 9. Investment Elections68
9.1 Investment of Contributions68
9.2 Transfers of Existing Balances69
9.3 Transfer of Assets70
9.4 Reserved70
9.5 Matching Account Diversification Rights After August 1, 200470
Article 10. Participant Accounts and Records of the Plan72
10.1 Accounts and Records72
10.2 Account Value72
10.3 Investment Funds72
10.4 Unit Value of Investment Funds72
10.5 Calculation of Unit Value73
10.6 Valuation Adjustments73
10.7 Debiting of Accounts upon Distribution, Withdrawal, Loan or Charge73
10.8 Unit Value upon Transfer of Investment Funds73
10.9 Oxy Stock Fund Valuation73


        

--------------------------------------------------------------------------------

    


10.10 Value of Accounts74
10.11 Cost Account74
10.12 Rollover and Roth Rollover Contributions75
10.13 Merger of the THUMS Long Beach Company Savings and Investment Plan77
Article 11. Financing78
11.1 Trust Fund78
11.2 Oxy Stock Fund78
11.3 Forfeitures82
‑Reversion
82

11.5 Direct Transfer of Assets from Plans of Acquired Entities83
11.6 Pension Expense Reimbursement Account (“PERA”)83
Article 12. Administration84
12.1 The Administrative Committee84
12.2 Chairperson, Secretary, and Employment of Specialists84
12.3 Compensation and Expenses84
12.4 Manner of Action84
12.5 Subcommittees85
12.6 Other Agents85
12.7 Records85
12.8 Rules85
12.9 Administrative Committee’s Powers and Duties85
12.10 Investment Responsibilities86
12.11 Administrative Committee’s Decisions Conclusive87
12.12 Indemnity87
12.13 Fiduciaries89
12.14 Notice of Address90
12.15 Data90
12.16 Benefit Claims Procedures90
12.17 Member’s Own Participation93
Article 13. Amendment and Termination94
13.1 Amendment and Termination94
13.2 Distribution on Termination94
13.3 Successors94
13.4 Plan Merger or Transfer94
Article 14. Participating Affiliates96
14.1 Adoption of the Plan96
14.2 Conditions of Participation96
14.3 Termination of Participation96
14.4 Consequences of the Termination of an Employer97


        

--------------------------------------------------------------------------------

    


Article 15. Top‑Heavy Provisions    99
‑Heavy Provisions
99

15.2 Definitions Applicable to this Article99
‑Heavy Ratio
100

15.4 Required Minimum Allocations101
15.5 Required Minimum Vesting101
15.6 Employees Covered by Collective Bargaining Agreement102
Article 16. Miscellaneous Provisions103
16.1 No Enlargement of Employment Rights103
16.2 No Examination or Accounting103
16.3 Investment Risk103
‑Alienation
103

16.5 Incompetency105
16.6 Records Conclusive105
16.7 Counterparts105
16.8 Service of Legal Process105
16.9 Uncashed or Unclaimed Benefits106
16.10 Qualified Military Service106














Article 1. Introduction

1.1     Restatement of Plan
Effective as of January 1, 2018, Occidental Petroleum Corporation (“Company”)
hereby amends and restates the Occidental Petroleum Corporation Savings Plan
(“Plan”) to make amendments and changes as reflected herein. The provisions of
this restatement shall be effective as of January 1, 2018, except as follows or
as otherwise specifically provided in this document: (a) effective June 30,
2018, the qualified default investment alternative under the Plan will be the
applicable Vanguard Target Retirement Fund; (b) after-tax contributions will no
longer be accepted as rollover contributions; (c) Qualified Domestic Relations
Order review fees paid by Participants will no longer be deposited in the PERA;
(d) effective September 28, 2018, Oxy Midstream Operating Company, LLC and
Centurion Pipeline GP, Inc, will no longer be Employers under the Plan, (e)
effective June 30, 2018, the Investment Funds available under the Plan will be
updated as provided on Appendix B, (f) effective September 28, 2018, special
vesting provisions are implemented for “Continuing Employees” in connection with
certain transactions noted in Appendix D; (g) effective March 28, 2018, the
matching rate for members of the Teamsters Union, Affiliated with International
Brotherhood of Teamsters, Local 795 will be increased to 85%, (h) effective June
1, 2018, the matching rate for members of the United Steel, Paper and Forestry,
Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union, Local 620 will be increased to 95%, (i) Participants
suspended from making contributions under the Plan’s in-service withdrawal
provisions will be eligible to receive Matching Contributions on any Annual
Bonus, and (j) additional administrative updates and clarifications. Where a
particular provision of this restatement has an effective date earlier than
January 1, 2018, the relevant provision of this restatement shall supersede the
corresponding provision of the prior version of the Plan as of the earlier
effective date. Where a particular provision of this restatement has an
effective date later than January 1, 2018, the relevant provision of the prior
version of the Plan shall continue to apply prior to such effective date.

1.2     Purpose and Applicability of the Plan
This Plan is intended to encourage and assist Eligible Employees in adopting a
regular program of savings to provide additional security for their retirement.
Except as otherwise provided herein, the provisions of this Plan restatement are
applicable only to Eligible Employees on or after January 1, 2018. Unless
otherwise explicitly provided in this Plan restatement, the Plan provisions in
effect prior to this restatement shall continue to govern the terms and
conditions of the Plan prior to January 1, 2018.
Notwithstanding any contrary Plan provision, if any modification of ERISA or the
Code (or regulations or rulings thereunder) requires that a conforming Plan
amendment be adopted as of a stated effective date in order for the Plan to
continue to be a qualified plan, this Plan shall be operated in accordance with
such requirements until the date when a conforming Plan amendment is adopted.

1.3     Structure of the Plan
The Plan is intended to qualify as a stock bonus plan under Code section 401(a)
that includes a qualified cash or deferred arrangement under Code
section 401(k)(2).
Effective June 1, 2002, to enable the deduction on dividends paid on certain
employer securities as permitted by Code section 404(k), the Matching Accounts,
or portions thereof, invested in the Oxy Stock Fund under the Plan, at any point
in time and in the aggregate, are intended to qualify, and are hereby
designated, as an employee stock ownership plan (“ESOP”), within the meaning of
Code section 4975(e)(7). Effective July 19, 2007, to expand the availability of
the deduction on dividends paid on employer securities as permitted by Code
section 404(k), the ESOP is expanded to include the Oxy Stock Fund and the
portions of Matching Accounts not invested in the Oxy Stock Fund shall cease to
constitute part of the ESOP. On or before July 18, 2007, the Matching Accounts,
or portions thereof, invested in the Oxy Stock Fund under the Plan, at any point
in time, taken together, and effective on or after July 19, 2007, all assets
invested in the Oxy Stock Fund at any point in time, regardless of funding
source, constitute an “eligible individual account plan,” as defined in ERISA
section 407(d)(3), which explicitly provides for the acquisition and holding of
and investment primarily in shares of Oxy Stock which constitute “qualifying
employer securities,” as described in Code section 4975(e)(8), and “employer
securities,” as defined in Code section 409(l).
The Company intends that the Plan and the ESOP together shall constitute a
single plan under ERISA and the Code. Accordingly, the provisions set forth in
the other sections of the Plan shall apply to the ESOP in the same manner as
those provisions apply to the remaining portions of the Plan, except to the
extent that those provisions are by their terms inapplicable to the ESOP, or to
the extent that they are inconsistent with the specific provisions set forth
herein. Except as set forth in specific provisions herein that are related to
the ESOP, including but not limited to Plan section 9.5, the designation of any
portion of the Plan constituting part of the ESOP shall not affect any
Beneficiary designations or any other applicable agreements, elections or
consents that Participants, Spouses, Alternate Payees or Beneficiaries validly
executed under the terms of the Plan before June 1, 2002, the effective date of
the ESOP; and such designations, agreements, elections, and consents shall apply
under the ESOP in the same manner as they apply under the Plan.

Article 2.     Definitions and Construction

2.1     Definitions
Whenever used in the Plan, the following terms shall have the respective
meanings set forth below, unless otherwise expressly provided; and when the
defined meaning is intended, the term is capitalized.
(a)
“Account” means the separate recordkeeping account maintained for each
Participant which represents his or her total proportionate interest in the
Trust Fund and which consists of the sum of following:

(1)
After‑Tax Account;

(2)
In-Plan Roth Rollover Account;

(3)
Matching Account;

(4)
Pretax Account;

(5)
Rollover Account;

(6)
Roth Account; and

(7)
Roth Rollover Account.

The term “Account” shall also include any separate account established on behalf
of an Alternate Payee pursuant to a Qualified Domestic Relations Order or a
Beneficiary following the Participant’s death.
(b)
“Accounting Date” means any day on which trading occurs on the New York Stock
Exchange.

(c)
“ACP Test” means the average contribution percentage test performed in
accordance with Plan section 6.4.

(d)
“Active Participant” means any Eligible Employee who:

(1)
Has met the requirements to become a Participant as set forth in Article 3,

(2)
Continues to be employed as an Eligible Employee, and

(3)
Has not become an Inactive Participant or Former Participant.

(e)
“Actual Deferral Percentage” means, for each group of Participants for any
period, the average of the ratios (calculated separately for each Participant in
each group) of Pretax Deferrals and/or Roth Contributions taken into account
under the rules of this paragraph made on behalf of the Participant for the Plan
Year to that Participant’s Testing Compensation earned while a Participant for
the Plan Year. Such ratios and the Actual Deferral Percentage for each group
shall be calculated to the nearest one‑hundredth of 1 percent of a Participant’s
Testing Compensation. If Pretax Deferrals or Roth Contributions cannot be taken
into account under the ADP Test because they do not meet the following rules,
then such amount must satisfy the nondiscrimination requirements of Code
section 401(a)(4) for the Plan Year for which they are made. The following rules
shall apply in determining the Average Deferral Percentages:

(1)
Pretax Deferrals and Roth Contributions shall be taken into account for the Plan
Year in determining a Participant’s Actual Deferral Percentage only if all of
the following requirements are met:

(A)
The Pretax Deferral and/or Roth Contribution is allocated as of a date in the
Plan Year and the allocation is not contingent on the Participant’s
participation in the Plan or performance of services for an Employer after the
allocation date.

(B)
The Pretax Deferral and/or Roth Contribution is contributed to the Trust Fund no
more than 12 months after the last day of the Plan Year.

(C)
The Pretax Deferral and/or Roth Contribution is made on account of the
Participant’s election to reduce Earnings that would otherwise be paid within
that Plan Year. Notwithstanding the foregoing, to the extent elected by the
Administrative Committee on an uniform basis, Pretax Deferrals and/or Roth
Contributions may be taken into account for the Plan Year if they are
attributable to services performed during the Plan Year and, but for the
Participant’s election to reduce Earnings, would have been received by the
Participant after the last day of the Plan Year but within 2½ months after the
last day of the Plan Year. If the Administrative Committee makes this election
for a Plan Year, then the Pretax Deferrals and/or Roth Contributions shall be
taken into account only in the ADP Test (or the ACP Test) for that Plan Year and
shall not be taken into account in the ADP Test (or the ACP Test) for any other
Plan Year.

(2)
If any Highly Compensated Employee is a participant under two or more qualified
cash or deferred arrangements of the Company or any Affiliate (including this
Plan), all such cash or deferred arrangements shall be treated as one such
arrangement for purposes of determining the Actual Deferral Percentage of the
Highly Compensated Employee, except as provided in Treasury Regulations
section 1.401(k)‑2(a)(3)(ii).

(3)
Pretax Deferrals and/or Roth Contributions of Highly Compensated Employees for
the Plan Year shall include Excess Deferrals, whether or not such Excess
Deferrals are distributed under Plan section 6.1.

(4)
Pretax Deferrals and/or Roth Contributions taken into account under the ACP Test
of Plan section 6.4 for the Plan Year shall not be taken into account under the
ADP Test of this Plan section for the same or any other Plan Year.

(5)
Pretax Deferrals and/or Roth Contributions made pursuant to Code section 414(u)
shall not be taken into account for purposes of the ADP Test (or the ACP Test)
for the Plan Year in which they are made or in any other Plan Year.

(f)
“ADP Test” means the actual deferral percentage test performed in accordance
with Plan section 6.2.

(g)
“Adjustment Contributions” means Pretax Deferrals and/or Roth Contributions
which are recharacterized as After‑Tax Contributions in order to comply with
nondiscrimination tests of Code sections 401(k) and 401(m), as described in Plan
sections 6.2 and 6.4. To the extent required by Treasury Regulations
section 1.401(m)‑2(b)(3), Adjustment Contributions after recharacterization
shall be treated as:

(1)
After‑Tax Contributions for purposes of Code sections 72, 401(a)(4), and 401(m);
and

(2)
Pretax Deferrals and/or Roth Contributions for purposes of Code sections 401(a)
(other than Code sections 401(a)(4), 401(k), and 401(m)), 404, 409, 411, 415,
416, and 417.

(h)
“Administrative Committee” means the committee appointed by the Board to
administer the Plan in accordance with the applicable provisions of Article 12
of this Plan.

(i)
“Affiliate” means:

(1)
Any business entity while it is controlled by or under common control with the
Company within the meaning of Code sections 414 and 1563, or

(2)
Any member of an affiliated service group, within the meaning of Code
section 414(m), of which the Company or any Affiliate is a member; and

(3)
Any entity which, pursuant to Code section 414(o) and related Treasury
Regulations, must be aggregated with the Company or any Affiliate for plan
qualification purposes.

For purposes of paragraph (1), the determination of control shall be made
without reference to paragraphs (a)(4) and (e)(3)(C) of Code section 1563. For
the purposes of applying the limitations of Plan sections 2.1(nnn) and 6.6, the
phrase “more than 50 percent” shall be substituted for the phrase “at least 80
percent” each place it appears in Code section 1563(a)(1).
(j)
“After‑Tax Account” means the recordkeeping account which evidences the value of
After‑Tax Contributions and any Adjustment Contributions, including related
investment gains and losses of the Trust Fund.

(k)
“After‑Tax Contributions” means the voluntary contributions made by a
Participant to the Plan on an after‑tax basis, as described in Plan section 4.1.

(l)
“Alternate Payee” means, with respect to a Participant, any Spouse, former
Spouse, child, or other dependent of that Participant, who is an alternate
payee, within the meaning of Code section 414(p)(8), and who is recognized by a
Qualified Domestic Relations Order as having the right to receive all or a
portion of the benefits payable under the Plan with respect to the Participant.

(m)
“Annual Addition” means the sum of the amounts described in Plan section 6.6(b).

(n)
“Annual Bonus” means up to the first $100,000 of bonus paid from an Employer to
an Active Participant, who is not a “named executive officer,” as that term is
defined in Regulations S‑K under the Securities Exchange Act of 1934
(17 CFR §229.402(a)(3)), during the Plan Year under a regular annual incentive
compensation plan, such as the Company’s Variable Compensation Program or
Incentive Compensation Program (but excluding without limitation a special
individual or group bonus, a project bonus, and any other special bonus).

(o)
“Average Contribution Percentage” means, for each group of Participants for any
period, the average of the ratios (calculated separately for each Participant in
each group) of the sum of Matching Contributions, After‑Tax Contributions, and
Adjustment Contributions made on behalf of the Participant for the Plan Year to
that Participant’s Testing Compensation earned while a Participant for the
Plan Year. Such ratios and Average Contribution Percentage for each group shall
be calculated to the nearest one‑hundredth of 1 percent of an Eligible
Employee’s Testing Compensation. If Matching Contributions, After‑Tax
Contributions or Adjustment Contributions cannot be taken into account under the
ACP Test because they do not meet the following rules, then such amount must
satisfy the nondiscrimination requirements of Code section 401(a)(4) for the
Plan Year for which they are made. The following rules shall apply in
determining the Average Contribution Percentages:

(1)
After‑Tax Contributions shall be taken into account in determining a
Participant’s Average Contribution Percentage for the Plan Year that the
After‑Tax Contributions are transferred to the Trust Fund. For this purpose, an
After‑Tax Contribution is treated as transferred to the Trust Fund at the time
it would have been paid to the Participant if it is transferred to the Trust
Fund within a reasonable time after the amount is withheld from the
Participant’s Earnings.

(2)
Adjustment Contributions are taken into account in determining a Participant’s
Average Contribution Percentage for the Plan Year in which the Adjustment
Contributions are includible in the gross income of the Participant.

(3)
Matching Contributions are taken into account in determining a Participant’s
Average Contribution Percentage for the Plan Year only if all of the following
are met:

(A)
The Matching Contribution is made on account of the Participant’s Pretax
Deferrals, Roth Contributions or After‑Tax Contributions for the Plan Year.

(B)
The Matching Contribution is allocated to the Participant’s Matching Account as
of a date within the Plan Year.

(C)
The Matching Contribution is transferred to the Trust Fund no more than
12 months after the last day of the Plan Year.

(4)
Any Matching Contributions that are forfeited because the Pretax Deferrals, Roth
Contributions or After‑Tax Contributions to which they relate are determined to
be an Excess Deferral, an Excess Contribution, or an Excess Aggregate
Contribution for the Plan Year are not taken into account in determining a
Participant’s Average Contribution Percentage for the Plan Year.

(5)
If any Highly Compensated Employee is a participant under two or more Qualified
Plans of the Company or any Affiliate (including this Plan) that provide for
matching contributions or after‑tax contributions, all such contributions made
by or on behalf of the Highly Compensated Employee under such Qualified Plans
during the 12‑month period that coincides with the Plan Year shall be taken into
account in determining the Average Contribution Percentage of the Highly
Compensated Employee, except as provided in Treasury Regulations
section 1.401(m)‑2(a)(3)(ii).

(6)
Matching Contributions and After‑Tax Contributions made pursuant to Code
section 414(u) shall not be taken into account for purposes of the ACP Test for
the Plan Year in which they are made or in any other Plan Year.

(7)
Subject to the conditions prescribed and to the extent permitted by Treasury
Regulations section 1.401(m)‑2(a)(6)(ii), the Administrative Committee may elect
to take into account Pretax Deferrals and Roth Contributions in computing
Average Contribution Percentages.

(p)
“Base Pay” means the base salary and wages earned by an Active Participant from
an Employer for services rendered, including amounts of Pretax Deferrals, Roth
Contributions and amounts contributed pursuant to the Pretax Spending Program.

(1)
Base Pay does not include:

(A)
Bonuses, incentives, overtime, shift differential, and overseas differentials;

(B)
Reimbursement for expenses or allowances, including automobile allowances and
moving allowances;

(C)
Any amount contributed by the Employer (other than Pretax Deferrals, Roth
Contributions and amounts contributed pursuant to the Pretax Spending Program)
to any pension plan or plan of deferred compensation;

(D)
Any amount contributed by an Employer (in addition to Pretax Deferrals, Roth
Contributions and Catch‑Up Contributions) to this Plan;

(E)
Any amount paid by an Employer for other fringe benefits, such as health and
hospitalization, and group life insurance benefits, or perquisites; and

(F)
Allowances paid during furlough and, for purposes of paragraph (2)(F) below,
such furloughs shall not be treated as paid leaves of absence.

(2)
Base Pay is determined in accordance with the following rules:

(A)
For Active Participants compensated by salary, Base Pay means the actual base
salary of record paid to the Active Participant (subject to the exclusions
listed above).

(B)
For Active Participants compensated based on mileage driven (primarily truck
drivers), Base Pay means the number of miles driven multiplied by the applicable
mileage pay rate (subject to the exclusions listed above), plus the Active
Participant’s scheduled number of hours worked in the pay period multiplied by
the Active Participant’s base hourly rate (subject to the exclusions listed
above).

(C)
For Active Participants compensated at an hourly rate, Base Pay means the base
hourly rate (subject to the exclusions listed above) multiplied by the number of
regularly scheduled hours worked in a pay period. If the Active Participant’s
regularly scheduled work week is more than 40 hours, Compensation shall include
an additional amount equal to the base hourly rate (subject to the exclusions
listed above) times one half the number of regularly scheduled hours worked in
excess of 40 in the work week.

(D)
For Active Participants compensated on an eight, ten, twelve, or some other
assigned hour Shift Basis and whose annual Base Pay is pre‑determined under the
Company’s payroll recordkeeping, Base Pay for each pay period shall be the
Active Participant’s pre-determined annual Base Pay (subject to the exclusions
listed above) divided by the number of pay periods applicable to the Active
Participant during the Plan Year. For the purpose of this subsection, the term
“Shift Basis” means any arrangement whereby Active Participants work the
assigned hour daily shifts which may result in alternating work weeks of more
and less than 40 hours per week.

(E)
Base Pay includes vacation pay received in periodic payments and annual vacation
payments made to Employees paid by commission, but does not include single sum
vacation payments to active or terminating Employees.

(F)
Base Pay includes base salary or wages received during paid leaves of absence
and periodic notice pay, but, effective July 1, 2006, Base Pay does not include
single sum notice pay payments or any severance pay payments.

(G)
Base Pay does not include long‑term disability payments or payments made to any
Participant pursuant to the Occidental Chemical Corporation Weekly Sickness and
Accident Plan unless:

(i)
Such payments are made to the Participant through the payroll accounting
department of the Company or an Affiliate, and

(ii)
The Participant is ineligible for participation in the Retirement Plan.

(H)
Base Pay includes any payment to a Participant who does not currently perform
services for an Employer by reason of qualified military service (within the
meaning of Code section 414(u)(1)) to the extent that the payment does not
exceed the amount that the Participant would have received if the Participant
continued to perform services for the Employer rather than entering qualified
military service.

(q)
“Beneficiary” means the person or persons (who may be named contingently or
successively) designated by a Participant, an Alternate Payee, or a Beneficiary
of a deceased Participant or a deceased Alternate Payee to receive his or her
Account in the event of death.

If no Beneficiary is designated at the time of the Participant’s or Alternate
Payee’s death, or at the time of death of the Beneficiary of a deceased
Participant or Alternate Payee, or if no person so designated shall survive the
Participant, Alternate Payee, or Beneficiary of a deceased Participant or
Alternate Payee, the Beneficiary shall be the deceased person’s Spouse, or if
the deceased individual has no surviving Spouse, his or her surviving children
equally, or if there are no surviving children, his or her surviving parents
equally, or if only one parent is living, his or her living parent, or if no
parent is living, his or her surviving siblings equally, or if only one sibling
is living, his or her surviving sibling, or if no sibling is living, his or her
estate.
The designation by a married Participant of someone other than the Participant’s
Spouse as a Beneficiary shall be invalid unless:
(1)
The Spouse consents in writing to the designation of any specific non‑Spouse
Beneficiary which may not be changed without the Spouse’s consent (unless the
Spouse’s consent expressly permits the Participant to change Beneficiary
designations without further consent by the Spouse);

(2)
The consent acknowledges the effect of such designation; and

(3)
The consent is notarized.

No spousal consent shall be required if it is established to the satisfaction of
the Plan representative that such consent cannot be obtained because there is no
Spouse or because the Spouse cannot be located.
Notwithstanding the foregoing, where an Employee becomes a Participant through
merger of his or her account from another plan into this Plan, “Beneficiary”
means the person or persons so designated under such other plan until a new
Beneficiary designation is effected as described above by such Employee.
(r)
“Board” means the Board of Directors of the Company.

(s)
“Catch‑Up Contributions” means the contributions made by the Employer, on or
after June 30, 2002, on behalf of an Active Participant, who will have attained
age 50 before the last day of the Plan Year, on a pretax and/or Roth basis as
elected by the Participant pursuant to Plan section 4.2. Catch‑Up Contributions
for the Plan Year may not exceed the limit in effect for such Plan Year under
Code section 414(v)(2)(B)(i), as adjusted pursuant to Code section 414(v)(2)(C).

(t)
“Code” means the Internal Revenue Code of 1986, as amended. Each Code reference
in this Plan shall be deemed to include reference to any comparable or
succeeding statutory provision which supplements or replaces such Code
reference.

(u)
“Company” means Occidental Petroleum Corporation.

(v)
“Covered Employee” means a Plan Participant who is covered under the Plan’s
eligible automatic contribution arrangement. A Covered Employee will include all
Eligible Employees hired on or after August 5, 2016, excluding interns and
temporary employees.

(w)
“Disability” means the disability of:

(1)
Any Active Participant who is determined to be disabled under section 423 of
Title 42 of the U. S. Code and who receives disability insurance benefits
thereunder; or

(2)
Any Active Participant who is a participant in the Occidental Petroleum
Corporation Long‑Term Disability Plan or, prior to March 1, 2002, the OxyVinyls,
LP Long‑Term Disability Plan and who is determined to be disabled therein under
the definition of “disability” applicable to the period beginning 24 months
after the commencement of disability and who receives benefits thereunder.

An Active Participant shall be considered to have incurred the Disability as of
the time of the commencement of the disability benefits as described above while
the Active Participant was an Employee.
A Former Participant shall be considered to have incurred the Disability and
retroactively vest upon receipt of more than 18 months of benefits under the
Occidental Petroleum Corporation Long-Term Disability Plan.
A Participant who claims to have incurred the Disability as a result of being
determined to be disabled under section 423 of Title 42 of the U.S. Code must
give written notice thereof to the Administrative Committee and submit, at the
expense of the Participant, to the Administrative Committee such evidence of
Disability as the Administrative Committee may require. Failure by a Participant
to comply with the foregoing requirements shall be deemed conclusive evidence
that such Participant has not incurred the asserted Disability. All rules with
respect to the determination of Disability shall be uniformly and consistently
applied to all Participants in similar circumstances.
(x)
“Earnings” means the sum of Base Pay and Annual Bonus paid to an Active
Participant by an Employer during the Plan Year. Effective for Plan Years
beginning after 2001, the annual Earnings of each Participant taken into account
in determining allocations for any Plan Year shall not exceed $200,000, as
adjusted for cost‑of‑living increases in accordance with Code
section 401(a)(17)(B).

(y)
“Eligible Dividends” means, as further described in Plan section 11.2:

(1)
Between June 1, 2002 and July 18, 2007, dividends paid on Oxy Stock held in the
Oxy Stock Fund attributable to the Participant’s Matching Account constituting
the ESOP portion of the Plan; and

(2)
On or after July 19, 2007, dividends paid on Oxy Stock held in the Oxy Stock
Fund constituting the ESOP portion of the Plan.

(3)
Eligible Dividends paid on Oxy Stock held in the Oxy Stock Fund attributable the
Participant’s Matching Account shall be reflected in the Participant’s Matching
Account. Eligible Dividends paid on Oxy Stock held in the Oxy Stock Fund
attributable to other than the Participant’s Matching Account shall be reflected
for recordkeeping purposes in the After-Tax Account, Pretax Account, Rollover
Account, Roth Account or Roth Rollover Account from which the Eligible Dividend
is derived.

(z)
“Eligible Employee” means any Employee who is employed by an Employer, unless
excluded under one or more of the following categories of Employees:

(1)
Represented Employees where retirement benefits were the subject of good faith
bargaining between the Employer and the union, unless the collective bargaining
agreement covering the Represented Employees expressly provides participation in
the Plan. Represented Employees covered by collective bargaining agreements
providing for their participation in the Plan became Eligible Employees as of
the dates noted in Appendix A.

(2)
Employees who are nonresident aliens who receive no earned income from the
Employer which constitutes U.S.‑source income under Code section 861(a)(3),
unless the Administrative Committee expressly makes the Plan available to such
an Employee.

(3)
Leased Employees.

(4)
Employees of Occidental Oil and Gas Corporation who immediately before January
1, 2008 were eligible employees under the THUMS Long Beach Company Savings and
Investment Plan (as defined in that plan) and who thus continue to participate
under that plan. Notwithstanding the previous sentence, effective July 1, 2008,
Employees of Occidental Oil and Gas Corporation who immediately before July 1,
2008 were eligible employees under the THUMS Long Beach Company Savings and
Investment Plan (as defined in that plan) shall be Eligible Employees under this
Plan.

(aa)
“Employee” means any person employed by the Company or an Affiliate.

Notwithstanding any other provision of this subsection, no individual shall be
an Employee if such individual is not classified as a common‑law employee in the
employment records of the Company or an Affiliate, without regard to whether the
individual is subsequently determined to have been a common‑law employee of the
Company or an Affiliate. The persons excluded by this paragraph from being
Employees are to be interpreted broadly to include and to have at all times
included individuals engaged by the Company or an Affiliate to perform services
for such entity in a relationship that the entity characterizes as other than an
employment relationship, such as where the Company or the Affiliate engages the
individual to perform services as an independent contractor or leases the
individual’s services from a third party. The exclusion of the individual from
being an Employee shall apply even if a determination is subsequently made by
the Internal Revenue Service, another governmental agency, a court or other
tribunal, after the individual is engaged to perform such services, that the
individual is an Employee of the Company or Affiliate for purposes of pertinent
Code sections or for any other purpose.
(bb)
“Employer” means the Company and any Affiliate which is designated, in
accordance Article 14, by the Board or, if authorized by the Board, the
Administrative Committee and which adopts the Plan. Affiliates which are not
corporations are not eligible to be Employers under the Plan.

(cc)
“ESOP” means, as further described in Plan section 1.3:

(1)
Between June 1, 2002 and July 18, 2007, the portion of the Plan comprised of the
Matching Accounts, or portions thereof, invested in the Oxy Stock Fund under the
Plan, at any point in time and in the aggregate, and

(2)
On or after July 19, 2007, the Oxy Stock Fund, at any point in time and in the
aggregate.

(dd)
“Excess Aggregate Contribution” means the amount contributed by or on behalf of
a Highly Compensated Employee in excess of the ACP Test limit, as specified in
Plan section 6.5.

(ee)
“Excess Contribution” means the amount deferred by a Highly Compensated Employee
in excess of the ADP Test limit, as specified in Plan section 6.3.

(ff)
“Excess Deferral” means the amount deferred by a Participant on a pretax or Roth
basis in excess of the dollar limit specified in Plan section 6.1.

(gg)
“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended. Each ERISA reference in this Plan shall be deemed to include
reference to any comparable or succeeding statutory provision which supplements
or replaces such ERISA reference.

(hh)
“Former Participant” means an Active Participant or Inactive Participant who has
had a Separation from Service, but whose Account has not been fully distributed.

(ii)
“Highly Compensated Employee” means an Employee described in Code section 414(q)
and includes any Employee who:

(1)
Was a 5-percent owner (as defined in Code section 416(i)(1)(B)(i)) at any time
during the Plan Year or the preceding Plan Year; or

(2)
For the preceding Plan Year, received Section 415 Compensation in excess of
$80,000 (as adjusted by reference to Code section 414(q)(1)).

Employees who are nonresident aliens and who receive no U.S.‑source income shall
not be counted as Employees when identifying Highly Compensated Employees. In
determining Highly Compensated Employees, the Administrative Committee may make
any of the elections permitted under Code section 414(q), IRS Notice 97‑45 and
any future guidance provided by the Internal Revenue Service.
A Former Participant shall be treated as a former Highly Compensated Employee if
the Participant was a Highly Compensated Employee in a separation year, as
defined in Treasury Regulations section 1.414(q)–1T, Q&A 5, or after the date on
which the participant attained age 55.
(jj)
“Inactive Participant” means an Employee who was an active Participant but who
is transferred to and is in a position of employment where he is no longer an
Eligible Employee, as described in Plan section 3.3(b).

(kk)
“In-Plan Roth Rollover Account” means the recordkeeping account which evidences
the value of In-Plan Roth Rollover Contributions, including gains and losses of
the Trust Fund.

(ll)
“In-Plan Roth Rollover Contributions” means the eligible contributions made at
the direction of the Employee in accordance with Code Section 402A(c)(4) and
Plan section 7.8.

(mm)
“Investment Committee” means the committee appointed by the Board to administer
the investments of the Plan.

(nn)
“Investment Fund” means funds that have been approved by the Investment
Committee for investment in the Trust Fund and includes the Oxy Stock Fund. The
Investment Committee may, from time to time in its discretion and in exercise of
its fiduciary responsibilities, select different funds, add to the set of
available funds, close funds to new investment, or remove one or more funds
(except the Oxy Stock Fund). The current set of Investment Funds shall be
maintained and documented in Appendix B.

(oo)
“Leased Employee” means any person within the meaning of Code section 414(n)(2)
who is not reported on the payroll records of the Company or any Affiliate as a
common law employee and who provides services to the Company or an Affiliate,
but only if the services are provided under an agreement between the Company or
Affiliate and a leasing organization, the person has performed services for the
Company and Affiliates on a substantially full time basis for a period of at
least one year, and the services are performed under the primary direction or
control of the Company or Affiliate that is the service recipient.

Contributions or benefits provided to a Leased Employee by the leasing
organization which are attributable to services performed for the Company and
Affiliates will be treated as provided by the Company or Affiliate. If a Leased
Employee subsequently becomes an Eligible Employee, Service as a Leased Employee
will be credited under the Plan to the extent required by Code section 414(n).
Notwithstanding the foregoing, an individual will not be a Leased Employee for a
Plan Year for nondiscrimination testing or for any other purpose, if either
paragraph (1) or (2) is applicable to that individual for that Plan Year.
(1)
The individual is covered by a money purchase pension plan meeting the
requirements of Code Section 414(n)(5)(B) and Leased Employees, determined
without regard to the limitation in this paragraph, do not constitute more
than 20% of all Nonhighly Compensated Employees of the Company and all
Affiliates.

(2)
All requirements of this paragraph are satisfied for that Plan Year and each
previous Plan Year with respect to which Code Section 414(n) was effective with
respect to the Company or any Affiliate.

(A)
The Qualified Plans of the Company and all Affiliates exclude Leased Employees
from participation and no such Qualified Plan is top-heavy (within the meaning
of Code Section 416);

(B)
The number of leased persons, providing services to the Company and all
Affiliates during the Plan Year, is less than 5% of the number of Employees
(excluding such leased persons and Highly Compensated Employees) covered by any
Qualified Plan maintained by the Company or any Affiliate at any time during
such Plan Year. An individual is a leased person for this purpose if all of the
following requirements are satisfied:

(i)
During the Plan Year, the individual performs any services for the Company or
any Affiliate, other than as an Employee, and the requirements of Code
section 414(n)(2)(A) (relating to performing services pursuant to an agreement
with the Company or any Affiliate) and Code section 414(n)(2)(C) (relating to
performing services under the primary direction or control of the Company or any
Affiliate) are satisfied.

(ii)
During the Plan Year, the individual is credited with at least 1,500 hours of
service, including service performed as an Employee and in any other capacity.
For purposes of this subparagraph, “hours of service” has the same meaning as
the term “hour of service” provided by Department of Labor Regulations
section 2530.200b‑2. If one of the equivalencies set forth in Department of
Labor Regulations section 2530.200b‑3 is used, such equivalency shall be used on
a reasonable and consistent basis and the 1,500‑hour requirement must be
adjusted accordingly. With respect to determining whether an individual has
satisfied the 1,500‑hour requirement, reasonable approximations may be made.

(iii)
The individual either:

(I)
Is not covered under a Qualified Plan as an Employee at any time during the Plan
Year; or

(II)
Performs at least 501 hours of service (reasonably adjusted if one of the
equivalencies set forth in Department of Labor Regulations section 2530.200b–3
is used) for the Company or any Affiliate other than as an Employee.

(C)
The Administrative Committee has not been notified by the leased person and
provided satisfactory evidence by the leased person that he or she is a Leased
Employee.

(pp)
“Nonhighly Compensated Employee” means an Employee who is not a Highly
Compensated Employee.

(qq)
“Nonrepresented Employees” means any Employee who is not a Represented Employee.

(rr)
“Matching Account” means the recordkeeping account which evidences the value of
Matching Contributions and the value of Eligible Dividends paid on Oxy Stock
held in the Participant’s Matching Account, including related investment gains
and losses of the Trust Fund.

(ss)
“Matching Contributions” means the contributions made by the Employer pursuant
to Plan section 5.2 on account of Pretax Deferrals, Roth Contributions or
After‑Tax Contributions made on behalf of or by the Participant.

(tt)
“MidCon Corp. ESOP” means the MidCon Corp. Employee Stock Ownership Plan as
effective November 20, 1996.

(uu)
“Oxy Stock” means the common stock of Occidental Petroleum Corporation, which is
the class of stock having the greatest voting power and dividend rights. Oxy
Stock is readily tradable on established securities market within the meaning of
Treasury Regulation section 1.401(a)(35)-1(f)(5) for purposes of Code
sections 401(a)(22), 401(a)(28)(C), 409(h)(1)(B), 409(l) and 1042(c)(1)(A).

(vv)
“Oxy Stock Fund” means the Investment Fund that is invested primarily in
Oxy Stock and such short‑term interest‑bearing securities as the Investment
Committee or the Trustee considers advisable.

(ww)
“Participant” means an Active Participant, Inactive Participant, or a Former
Participant, as applicable.

(xx)
“Plan Year” means the calendar year.

(yy)
“Pretax Account” means the recordkeeping account which evidences the value of
Pretax Deferrals, including related investment gains and losses of the Trust
Fund.

(zz)
“Pretax Deferrals” means the contributions made by the Employer on behalf of the
Participant on a pretax basis as elected by the Participant pursuant to Plan
section 4.1.

([[)
“Pretax Spending Program” means the Occidental Petroleum Corporation Flexible
Spending Accounts Plan.

(aaa)
“Qualified Domestic Relations Order” means a qualified domestic relations order,
within the meaning of Code section 414(p), which creates or recognizes the
existence of an Alternate Payee’s right to, or assigns to an Alternate Payee the
right to, receive all or a portion of the benefits payable to a Participant.

(bbb)
“Qualified Plan” means a plan, other than this Plan, which is qualified under
Code section 401(a).

(ccc)
“Represented Employee” means any Employee, whose employment is subject to a
collective bargaining agreement.

(ddd)
“Retirement Plan” means the Occidental Petroleum Corporation Retirement Plan.

(eee)
“Rollover Account” means the recordkeeping account which evidences the value of
Rollover Contributions, including related investment gains and losses of the
Trust Fund.

(fff)
“Rollover Contributions” means the eligible contributions made at the direction
of the Employee pursuant to Plan section 10.12; provided, however, that the Plan
does not accept rollovers attributable to after-tax contributions.

(ggg)
“Roth Account” means the recordkeeping account which evidences the value of Roth
Contributions, including related investment gains and losses of the Trust Fund,
but excluding any forfeitures.

(hhh)
“Roth Contributions” means the contributions made by the Employer on behalf of
the Participant on an after-tax basis as elected by the Participant pursuant to
Plan section 4.1. A Participant’s Roth Contributions will be separately
accounted for, as will gains and losses attributable thereto, in a separate
account. Roth Contributions are not considered After-Tax Contributions for Plan
purposes.

(iii)
“Roth Rollover Account” means the recordkeeping account which evidences the
value of Roth Rollover Contributions, including related investment gains and
losses of the Trust Fund.

(jjj)
“Roth Rollover Contributions” means an eligible rollover contribution of any
payment or distribution from another Roth rollover account of the Employee. A
Participant’s Roth Rollover Contributions will be maintained in a separate
account which includes any earnings properly allocable to such contributions and
that will have separate recordkeeping.

(kkk)
“Separation from Service” means any termination of the employment relationship
between an Employee and the Company and all Affiliates. A Separation from
Service shall be deemed to occur upon the earlier of:

(1)
The date upon which the Employee quits, is discharged, is laid off, incurs a
Disability, or dies; or

(2)
The first anniversary of the first day of a period in which the Employee is
(and remains) absent from the Service for any reason (such as vacation,
sickness, or approved leave of absence) not enumerated in paragraph (1),
provided that if an Employee is granted a leave of absence but fails to return
to employment at the end of the leave period, Separation from Service will be
deemed to have occurred upon the date the Employee was originally granted a
leave of absence.

(3)
Notwithstanding paragraph (2), the Separation from Service date of an Employee
who is absent from Service beyond the first anniversary of the first day of
absence by reason of a maternity or paternity leave is the second anniversary of
the first day of such absence. The period between the first and second
anniversaries of the first day of absence from work is neither a period of
Service nor a period of severance. For purposes of this paragraph, an absence
from work for maternity or paternity reasons means an absence:

(A)
By reason of the pregnancy of the individual;

(B)
By reason of the birth of a child of the individual;

(C)
By reason of the placement of a child with the individual in connection with the
adoption of such child by such individual; or

(D)
For purposes of caring for such child for a period beginning immediately
following such birth or placement.

Effective for distributions after December 31, 2001, a transaction constituting
a severance of employment, within the meaning of Code
section 401(k)(2)(B)(i)(I), with respect to an Employee shall also be deemed to
be a Separation from Service.
An Employee of an Employer who transfers to an Affiliate that is not an Employer
shall not be treated as having a Separation from Service. Moreover, an
Employee’s date of quit or discharge shall not be deemed to occur until any
periodic notice payments, short‑term disability payments, or weekly sickness and
accident payments cease.
An Employee who is on leave of absence in order to serve the Armed Forces of the
United States shall not have a Separation from Service unless the Employee fails
to report for work at the end of such leave and prior to expiration of the
period in which the Employee has reemployment rights under law. The absence of
any Employee who fails to return to work within the allotted time shall be
subject to the provisions of paragraph (2).
(lll)
“Service” means the periods of employment credited using the elapsed time method
described to an Employee under Plan section 3.4.

(mmm)
“Section 415 Compensation” means, with respect to a Participant for the period
specified, the total cash and non‑cash remuneration paid to a Participant by the
Employer or an Affiliate, determined as follows:

(1)
Section 415 Compensation includes all amounts described in Treasury Regulations
section 1.415–2(d)(2), including:

(A)
All wages; bonuses; other amounts received (without regard to whether the amount
is paid in cash) for personal services actually rendered in the course of
employment with the Company or any Affiliate, to the extent that the amounts are
includible in gross income for federal income tax purposes and for which the
Company or Affiliate is required to furnish to the Participant a written
statement under Code sections 6041(d), 6051(a)(3), and 6052;

(B)
Amounts paid or reimbursed by the Company or Affiliate for moving expenses
incurred by the Participant, but only to the extent that at the time of the
payment it is reasonable to believe that these amounts are not deductible by the
Participant under Code section 217; and

(C)
The value of a nonqualified stock option granted to the Participant by the
Company or Affiliate, but only to the extent that the value of the option is
includible in the gross income of the Participant, for federal income tax
purposes, for the taxable year in which granted.

(2)
In addition, Section 415 Compensation includes all of the following:

(A)
The Participant’s Pretax Deferrals, Roth Contributions and Catch‑Up
Contributions for the Plan Year;

(B)
Elective contributions that are excluded from the Participant’s gross income
under a Code section 125 cafeteria plan maintained by the Participant’s
Employer, such as the Pretax Spending Program; and

(C)
Any elective deferral, as defined in Code section 402(g)(3), made under a plan
maintained by the Company or any Affiliate, and any amount which is contributed
to or deferred by the Company or any Affiliate at the election of the
Participant and which is not includible in the gross income of the Participant
by reason of Code sections 125, 132(f)(4), 408(k), or 457.

(D)
Effective July 1, 2006, Section 415 Compensation includes remuneration paid by
the later of 2½ months after an Employee’s Separation from Service or the end of
the Plan Year that includes the date of the Employee’s Separation from Service
with the Company or an Affiliate, if:

(i)
The payment is regular compensation for services during the Employee’s regular
working hours, or compensation for services outside the employee’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, and, absent a Separation from Service, the payments
would have been paid to the Employee while the Employee continued in employment
with the Company or an Affiliate;

(ii)
The payment is for unused accrued bona fide sick, vacation or other leave that
the Employee would have been able to use if there had not been a Separation from
Service;

(iii)
The payment is to an individual who does not currently perform services for the
Company or any Affiliate by reason of qualified military service (within the
meaning of Code section 414(u)(1)) to the extent the payment does not exceed the
amount the individual would have received if the individual had continued to
perform services for the Company or an Affiliate rather than entering qualified
military service; or

(iv)
Compensation paid to a Participant who is permanently and totally disabled (as
defined in Code section 22(e)(3)), provided that salary continuation applies to
all Participants who are permanently and totally disabled for a fixed or
determinable period.

Any payment not described above shall not be considered Section 415 Compensation
if paid after a Separation from Service, even if paid by the later of 2½ months
after the Separation from Service or the end of the Plan Year that includes the
Separation from Service. Back pay shall be treated as Section 415 Compensation
for the Plan Year to which the back pay relates to the extent the back pay
represents wages and compensation that would otherwise be included under this
definition.
(3)
However, Section 415 Compensation excludes all amounts described in Treasury
Regulations section 1.415–2(d)(3), including the following amounts:

(A)
Any contributions made by the Company or any Affiliate to a plan of deferred
compensation to the extent that, before the application of the limitations of
Code section 415 to that plan, the contributions are not includible in the gross
income of the employee for the taxable year in which contributed;

(B)
Distributions from a plan of deferred compensation, regardless of whether such
amounts are includible in the gross income of the employee when distributed;
provided, however, that distributions from and any amounts received by the
Participant pursuant to an unfunded nonqualified plan are included in
Section 415 Compensation in the year the amounts are includible in the gross
income of the Participant;

(C)
Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock or property held by the Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(D)
Amounts realized from the exercise of an incentive stock option, as defined in
Code section 422, or the sale, exchange, or other disposition (including a
disqualifying disposition) of stock acquired through the exercise of an
incentive stock option;

(E)
Amounts realized from the sale, exchange, or other disposition of stock acquired
under an employee stock purchase plan, as defined in Code section 423; and

(F)
Other amounts which receive special tax benefits, such as premiums for
group‑term life insurance, but only to the extent that the premiums are not
includible in the gross income of the employee for federal income tax purposes.

(nnn)
“Supplemental Plan Participant” means a Participant in this Plan who is or was
also a participant in the Occidental Petroleum Corporation Supplemental
Retirement Plan, effective through December 31, 2004, or the Occidental
Petroleum Corporation Supplemental Retirement Plan II, effective as of
January 1, 2005, as determined under Appendix G to this Plan.

(ooo)
“Spouse” means the individual of the opposite sex and, effective as of June 26,
2013, also includes an individual of the same sex, to whom a Participant is
married, where the marriage was valid at the time the marriage ceremony was
performed, in a state or foreign jurisdiction (the “Jurisdiction”) having legal
authority to sanction such marriage, provided that such marriage has not
subsequently been legally dissolved. For purposes of the Plan, such a marriage
shall be treated as valid even if the couple is domiciled in a Jurisdiction that
does not recognize the validity of the marriage. Notwithstanding the foregoing,
for the period beginning June 26, 2013 and ending September 15, 2013, the Plan
may be administered to recognize only those marriages between members of the
same sex where the couple was domiciled in a Jurisdiction where the validity of
the marriage was recognized during such period. For purposes of the Plan, the
term “marriage” does not include a registered domestic partnership, civil union
or other similar formal relationship recognized under the laws of a Jurisdiction
but which is not recognized as a marriage under that Jurisdiction, even if state
law provides that persons in these relationships have the same rights,
protections, and benefits, under state law, as married persons.

(ppp)
“Testing Compensation” means, for purposes of the ADP Test and ACP Test,
compensation within the meaning of Code section 414(s)(1), except that the
Administrative Committee may elect not to include in such compensation any
amount which is contributed by the Employer pursuant to a salary reduction
agreement and which is not includible in gross income of the Employee under
Code section 125, 132(f)(4), 402(e)(3), 402(h), or 403(b).

(qqq)
“Total Excess Aggregate Contributions” means the total amount of Excess
Aggregate Contributions to be corrected to satisfy the ACP Test for the Plan
Year as determined under Plan section 6.5(b).

(rrr)
“Total Excess Contributions” means the total amount of Excess Contributions to
be corrected to satisfy the ADP Test for the Plan Year as determined under Plan
section 6.3(b).

(sss)
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury under the Code.

(ttt)
“Trust Agreement” means any agreement in the nature of a trust established to
form a part of the Plan to receive, hold, invest, and dispose of the Trust Fund.

(uuu)
“Trust Fund” means the assets of every kind and description held under any Trust
Agreement forming a part of the Plan.

(vvv)
“Trustee” means any person selected by the Company to act as Trustee under any
Trust Agreement at any time of reference.

(www)
“Unit” means the unit of measure into which each Investment Fund is divided for
purposes of ascertaining the share of each such fund attributable to each
Participant, Beneficiary and Alternate Payee.


2.2     Gender and Number
Except as otherwise indicated by the context, any masculine or feminine
terminology shall also include the opposite gender, and the definition of any
term in the singular or plural shall also include the opposite number.

2.3     Headings
The headings of this Plan are inserted for convenience or reference only, and
they are not to be used in the construction of the Plan.

2.4     Requirement to Be in “Written Form”
Various notices provided by the Company, the Administrative Committee, or the
Investment Committee and various elections made by a Participant, Spouses,
Alternate Payees and Beneficiaries are required to be in written form.
Notwithstanding anything to the contrary in this Plan, any notices and elections
related to the Plan may be conveyed through an electronic system or any other
system approved by the Administrative Committee unless otherwise provided under
applicable law or regulatory guidance. Any such notices, forms, and elections
provided or made through an electronic medium shall comply with the provisions
of Treasury Regulations section 1.401(a)-21.

2.5     Severability
If a provision of this Plan shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included in the Plan.

2.6     Applicable Law
To the extent not preempted by ERISA or other federal law, the Plan and all
rights hereunder shall be governed, construed, and administered in accordance
with the laws of the State of Texas with the exception that any Trust Agreement
shall be construed and enforced in all respects under and by the laws of the
state in which the Trustee thereunder is located.

Article 3.     Participation, Service and Vesting

3.1     Date of Participation
Each Employee shall become an Active Participant as of the first day of the
month in which the Employee becomes an Eligible Employee. Notwithstanding the
foregoing, each Employee who becomes an Eligible Employee pursuant to a purchase
or other agreement approved by the Board shall become an Active Participant as
of the date, if any, specified in such agreement. If a Covered Employee is
notified that he or she is eligible to participate in the Plan on or after
August 5, 2016 and does not make an affirmative election not to participate in
the Plan or return an alternate election pursuant to Section 4.1, Pretax
Deferrals will automatically begin being made on such Covered Employee’s behalf
as described in Section 4.6. A Covered Employee who desires to make an alternate
election pursuant to Section 4.1 must do so in the manner prescribed by the
Administrative Committee.

3.2     Duration
An Eligible Employee who becomes an Active Participant shall remain an Active
Participant for as long as he remains an Eligible Employee or is entitled to
receive any contributions or benefits hereunder.

3.3     Transfers
(a)
Transfers to Eligible Employee Status. An Employee who transfers to employment
as an Eligible Employee shall become an Active Participant on the first day of
the month in which such transfer takes place.

(b)
Transfers from Eligible Employee Status. A Participant who transfers to
employment status where he or she no longer is an Eligible Employee shall become
an Inactive Participant.

(1)
An Inactive Participant is not eligible to make or receive Pretax Deferrals,
Roth Contributions, Catch‑Up Contributions, After‑Tax Contributions (including
Adjustment Contributions) or Matching Contribution on Earnings paid after the
date of transfer to an ineligible status.

(2)
An Inactive Participant shall continue to accrue Service under this Plan. Upon
Separation from Service, the Participant’s vested interest shall be based on
total Service with the Company and all Affiliates.

(3)
An Inactive Participant remains eligible to receive in‑service withdrawals,
subject to the terms of Plan section 7.2, plan loans, subject to the terms of
Article 8, and to transfer eligible amounts to his or her Rollover Account or
Roth Rollover Account, subject to the terms of Plan section 10.12.


3.4     Service
Service is used to determine a Participant’s vested percentage in his or her
Matching Account.
(a)
General Rules. An Employee shall be credited with Service on an elapsed time
basis for the period during which the employment relationship exists between the
Employee and the Company or any Affiliate, the length of which shall be
determined, in completed years and months, during the following periods of time:

(1)
Credit shall be given to an Employee for the period of time beginning on the
first day of the month in which the individual first becomes an Employee and
ending on the last day of the month in which occurs the Employee’s Separation
from Service.

(2)
Credit shall be given to an Employee for each period beginning upon the date the
individual has a Separation from Service and ending upon the first day of the
month in which the individual first becomes an Employee thereafter but only if
the Employee is reemployed within 12 months of the date of such Separation from
Service.

(3)
Credit shall be given to an Employee after a Separation from Service for any
period beginning on the first day of the month in which the Employee first
becomes an Employee after rehire and ending on the last day of the month the
Employee has a Separation from Service thereafter.

(4)
Whenever the total number of years of Service of an Employee must be ascertained
under this Plan, all noncontinuous periods of Service which are credited to such
Employee shall be aggregated, regardless of the length or any period of Service
and regardless of the length of any period between a Separation from Service and
rehire. For purposes of aggregating such years of Service, the completed years
and months credited to an Employee during any period of Service shall be added
to the number of completed years and months credited to the Employee during any
other period of noncontinuous Service. This Plan does not disregard periods of
Service, even though permitted to do so under Code section 411(a)(6).

(5)
Service by any Leased Employee shall be credited under this section should the
Leased Employee ever become an Eligible Employee under this Plan.

(b)
Special Rules. For purposes of determining an Employee’s Service under this
Plan, the special Service counting rules set forth in Appendix C shall apply to
increase, but not decrease, the Service of any Employee.


3.5     Vesting
(a)
Employee Accounts. A Participant’s interest in his or her Pretax Account, Roth
Account, After‑Tax Account, Rollover Account, Roth Rollover Account and In-Plan
Roth Rollover Account shall be fully vested at all times.

(b)
Matching Account. A Participant’s interest in his or her Matching Account shall
become vested in accordance with this section, if not vested earlier under the
special vesting rules of subsection (c).

(1)
Unless vested earlier under the provisions of this section, a Participant shall
vest in his or her Matching Account based on the Participant’s completed years
of Service.

(A)
Effective January 1, 2007, a Participant who is first employed by a Company or
any Affiliate after 2006, shall have no nonforfeitable right to his or her
Matching Account until the Participant completes three years of Service and
shall be 100 percent vested in his or her Matching Account when the Participant
is credited with three or more years of Service.

(B)
Effective January 1, 2007, a Participant who was first employed by the Company
or any Affiliate before 2007, shall have the nonforfeitable percentage of his
Matching Account determined based on the following table:

Years of Service
Percentage Vested
Less than 1
0
%
1
20
%
2
40
%
3
100
%



(C)
Effective January 1, 2015, an Active Participant, irrespective of when he or she
was first employed by the Company or an Affiliate, shall be 100 percent vested
in his or her Matching Account.

(2)
Furthermore, a Participant shall become fully vested in his or her Matching
Account to the extent required under Code section 411(d)(3) and Plan
section 13.2 upon a complete termination of the Plan, a partial termination of
the Plan affecting the Participant, or upon a complete discontinuance of
contributions to the Plan.

(c)
Special Vesting Rules.

(1)
Notwithstanding the foregoing, a Participant described in Appendix D shall vest
in his or her Matching Account under the provisions of that Appendix D, rather
than subsection (b).

(2)
A Participant shall at all times be fully vested in any Eligible Dividends with
respect to which the Participant is offered a dividend pass‑through deduction to
the extent required under Plan section 11.2(d)(3). These amounts will be held in
either:

(A)
The Participant’s Matching Account, or

(B)
The Participant’s Pretax Account, Roth Account, After-Tax Account, Rollover
Account, Roth Rollover Account and In-Plan Roth Rollover Account, in which the
Participant is always fully vested, based on the account from which the Eligible
Dividend is derived.

(3)
With respect to any frozen contributions under this Plan or any Qualified Plan
that is merged into this Plan, if such contributions resume under this Plan or
any Qualified Plan into which this Plan is merged, then for purposes of
determining the Participant’s nonforfeitable right to such contributions, a
Participant shall receive credit for Service incurred both prior to and
subsequent to the date such contributions were frozen.

(d)
Vesting and Benefit Payments. Being vested does not mean that a Participant is
entitled to immediate distribution benefits. Benefits under the Plan shall be
paid only in accordance with Article 7.


3.6     Forfeiture of Contingent Interests
Any portion of a Participant’s Account that is not vested under the provisions
of Plan section 3.5 shall be forfeited upon the first to occur of the following
forfeitable events:
(a)
The Participant elects, in accordance with Plan section 7.3, to commence or
receive a distribution of the value of the Participant’s vested Account on
account of a Separation from Service. For this purpose, if the percentage vested
in the table under Plan section 3.5(b)) is zero, the Participant will be deemed
to have elected such a distribution and the nonvested portion of the Account
will be immediately forfeited.

(b)
The Participant incurs five consecutive breaks in service. For this purpose, a
break in service is a period of 12 months in which the Participant is absent
from Service, except that if the absence is due to a maternity or paternity
reason described in Plan section 2.1(lll)(3), the period between the first and
second anniversaries of such absence shall be neither a period of Service nor a
period of severance.

If the Participant who has forfeited his nonvested Account resumes employment as
an Eligible Employee, then the cash value (determined at the time of forfeiture)
of the amount forfeited shall be restored to the Participant’s Account. No
buyback shall be required and the reinstatement will occur regardless of the
length of the Participant’s absence from Service.

Article 4.     Active Participant Contributions

4.1     Pretax Deferrals, Roth Contributions and After‑Tax Contributions
(a)
Covered Employees will be automatically enrolled in the Plan as described in
Plan section 4.6 below.

(b)
Except as otherwise provided in this Plan, each Active Participant may elect to
contribute as After‑Tax Contributions or to have the Employer contribute on the
Participant’s behalf as Pretax Deferrals and Roth Contributions an amount of the
Participant’s Base Pay which together is from 1 percent to the contribution
percentage limit specified for the Active Participant in Appendix E for the Plan
Year. The Administrative Committee may adjust the contribution percentage limit
specified in Appendix E at the beginning of each Plan Year without the need of a
formal Plan amendment, provided that any such limitations shall be communicated
to eligible Participants in advance of the pay periods to which such limitations
will apply. The percentage elected of Pretax Deferrals, Roth Contributions
and/or After‑Tax Contributions may be in increments of a tenth of a percent.

The Participant’s elected Pretax Deferral, Roth Contribution and After-Tax
Contribution percentages shall apply, but not in excess of an aggregate of 5
percent, to the Active Participant’s Annual Bonus. The Annual Bonus shall be
counted for this purpose in the Plan Year it is paid even if it is received for
services performed in a prior Plan Year. Effective January 1, 2017, unless the
Participant affirmatively elects otherwise, with respect to any Participant
hired prior to August 5, 2016, the election in effect as of August 5, 2016 will
apply to any Annual Bonus paid in the 2017 Plan Year and any subsequent plan
year until the Participant affirmatively elects otherwise. Effective August 8,
2016, any Participant subject to automatic enrollment pursuant to Section 4.6,
must make a separate election to make Pretax Deferrals, Roth Contributions and
After-Tax Contributions from Participant’s Annual Bonus.
(c)
Notwithstanding anything in this Plan to the contrary, no Participant shall be
permitted to have elective deferrals made under this Plan, or any other
Qualified Plan maintained by the Company or Affiliates during any taxable year,
in excess of the dollar limitation contained in Code section 402(g)(1) in effect
for such taxable year, except to the extent permitted under Code section 414(v).

(d)
No benefits other than Matching Contributions shall be conditioned on a
Participant’s election to make After‑Tax Contributions or have Pretax Deferrals
and Roth Contributions made on the Participant’s behalf under this Plan. Any
portion of a contribution that is not designated as a Pretax Deferral, Roth
Contribution or Catch‑Up Contribution shall be designated as an After‑Tax
Contribution.

(e)
The Participant’s election made under this section shall be made in accordance
with the rules set forth in this Article and such other rules of
nondiscriminatory application as the Administrative Committee may prescribe for
the proper administration of the Plan.


4.2     Catch‑Up Contributions
Each Active Participant who will have attained age 50 before the close of the
Plan Year shall be eligible to make Catch‑Up Contributions in accordance with
and subject to the limitations of Code section 414(v) for pay periods ending
after July 1, 2002. Each Participant must elect whether such Catch-Up
Contributions will be in the form of Pretax Deferrals or Roth Contributions.
(a)
Catch‑Up Contributions shall not be taken into account for purposes of the
provisions of Plan sections 6.1 and 6.6, implementing the required limitations
of Code sections 402(g) and 415, respectively.

(b)
The Plan shall not be treated as failing to satisfy the provisions of the Plan
sections 6.2, 6.4, or Article 15, implementing the requirements of Code
section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of Catch‑Up Contributions.

(c)
Elections to make Catch‑Up Contributions shall be made separately from the
Active Participant’s election of Pretax Deferrals or Roth Contributions under
Plan section 4.1, shall not be subject to the contribution percentage limit on
Pretax Deferrals and Roth Contributions specified in Plan section 4.1, and shall
be made in accordance with uniform procedures established by the Administrative
Committee. Such election procedures will require the eligible Active Participant
to elect Catch‑Up Contributions as a fixed dollar amount per pay period.

(d)
Under no circumstances will Catch‑Up Contributions elected under this Plan
section entitle the Participant to Matching Contribution, even if it is later
determined that the contribution is not a Catch‑Up Contribution because it is
less than an applicable limit.

(e)
For purposes of recordkeeping and communications with Participants, Catch‑Up
Contributions, Pretax Deferrals and Roth Contributions may be aggregated and
reported as held in the Participant’s Pretax Account or Roth Account, as
applicable, without changing the character of any Catch‑Up Contributions as such
for purposes of Code section 414(v).


4.3     Election Procedures
(a)
Each Active Participant shall be permitted to make the elections described in
Plan section 4.1 and, if eligible, Plan section 4.2 in the manner prescribed by
the Administrative Committee. If a Participant has elected to begin, stop,
increase, or decrease Pretax Deferrals, Roth Contributions, After‑Tax
Contributions or, if eligible, Catch‑Up Contributions, the Active Participant
may file a new election in the manner prescribed by the Administrative Committee
to change Pretax Deferrals, Roth Contributions, After‑Tax Contributions or, if
eligible, Catch‑Up Contributions at any time and such election shall become
effective on the first pay period following the date on which the election is
properly received. The election shall remain in effect until changed by the
Active Participant or until he or she ceases to be an Active Participant or goes
on an unpaid leave of absence.

(b)
If an Active Participant becomes an Inactive Participant or Former Participant,
or goes on unpaid leave of absence, any Pretax Deferrals, Roth Contributions,
After‑Tax Contributions and Catch‑Up Contributions for the Participant shall
cease. If the individual again becomes an Active Participant or returns from an
unpaid leave of absence, he or she may make a new election under this section.

(c)
All elections shall apply to Earnings paid in the first available payroll period
following the date the election is processed and shall be irrevocable for such
period. In addition, except for occasional, bona fide administrative
considerations, Pretax Deferrals, Roth Contributions and Catch‑Up Contributions
made pursuant to such elections cannot precede the earlier of the performance of
services relating to the Pretax Deferrals, Roth Contributions or Catch‑Up
Contributions and the date when the Earnings subject to the election would be
currently available to the Participant in the absence of an election to defer.


4.4     Salary Reduction
Each Active Participant who makes a Pretax Deferral or Roth Contribution
election described in Plan section 4.1 or, if eligible, a Catch‑Up Contribution
election described in Plan section 4.2 shall, by the act of making such election
or elections, have his or her Earnings reduced by an equivalent amount for so
long as the election remains in effect.

4.5     Deposit and Crediting of Deferrals and Contributions
Pretax Deferrals, Roth Contributions, After‑Tax Contributions, and Catch‑Up
Contributions shall be transferred to the Trust Fund as soon as reasonably
practicable after the payroll payment date at which a corresponding amount would
have been paid to the Participant in the absence of the election of such
contributions. Pretax Deferrals shall be allocated to the Participant’s Pretax
Account; Roth Contributions shall be allocated to the Participant’s Roth
Account; Catch‑Up Contributions shall be allocated to the Participant’s Pretax
Account and/or Roth Account, as applicable, and After‑Tax Contributions shall be
allocated to the Participant’s After‑Tax Contribution Account as of the payroll
payment date on which the corresponding amount would have been paid in absence
of the elections under Plan section 4.1 and, if applicable, Plan section 4.2,
but shall share in any investment gains and losses only after they are received
by the Trust Fund.

4.6     Eligible Automatic Enrollment Arrangement
(a)
Effective Date. For Covered Employees hired on or after August 5, 2016, the
following automatic enrollment procedures will apply.

(b)
Default Percentage. A Covered Employee will have a reasonable opportunity after
receipt of the automatic enrollment notice to make an alternate election. If a
Covered Employee fails to make an alternate election, Pretax Deferrals will
automatically begin being made on such Covered Employee’s behalf, in an amount
equal to 5% of his or her Base Pay (i.e., the “Default Percentage”) on the
Covered Employee’s date of hire.

(c)
Alternate Election. In the event a Covered Employee does not desire to have
Pretax Deferrals made on his or her behalf at the Default Percentage, the
Covered Employee may elect a different amount up to the contribution percentage
limit specified for the Active Participant in Appendix E for the Plan Year or
elect to not participate in the Plan. Any alternate election is to be made in
accordance with the election procedures set forth in Section 4.3 above.

(d)
Withdrawal. No later than 30 days after default Pretax Deferrals are first
withheld from a Covered Employee’s Base Pay, the Covered Employee may request a
distribution of his or her default Pretax Deferrals. The amount to be
distributed from the Plan upon the Covered Employee’s request is equal to the
amount of default Pretax Deferrals made through the earlier of (a) the pay date
for the second payroll period that begins after the Covered Employee’s
withdrawal request and (b) the first pay date that occurs 30 days after the
Eligible Employee’s request, plus attributable earnings through the date of
distribution. Unless the Covered Employee affirmatively elects otherwise, any
withdrawal request will be treated as an affirmative election to cease default
Pretax Deferrals made on the Covered Employee’s behalf. Default Pretax Deferrals
distributed pursuant to this Section 4.6(d) are not counted towards the Code
Section 402(g) limit. Matching Contributions that might otherwise be allocated
to a Covered Employee’s Account on behalf of default Pretax Deferrals will not
be allocated to the extent the Covered Employee withdraws such default Pretax
Deferrals pursuant to this Section 4.6(d) and any Matching Contributions already
made on account of such default Pretax Deferrals that are later withdrawn
pursuant to this Section 4.6(d) will be forfeited and subject to allocation as a
forfeiture.




Article 5.     Employer Contributions

5.1     Employees Eligible for Matching Contributions
Subject to the other provisions of this Plan, the Employer shall contribute
Matching Contributions to this Plan only for a Participant who was an Active
Participant during the pay period for which the corresponding Pretax Deferrals
and/or Roth Contributions (including amounts recharacterized as Adjustment
Contributions) or After‑Tax Contributions were made. Notwithstanding any Plan
provision to the contrary, any Matching Contribution (including any investment
gain attributable thereto), which relates to an Excess Deferral under Plan
section 6.1, Excess Contribution under Plan section 6.3 (unless recharacterized
as Adjustment Contributions) or Excess Aggregate Contribution under Plan
section 6.5 shall be forfeited and shall not be treated as a Matching
Contribution with respect to the Participant for the Plan Year.

5.2     Amount of Matching Contributions
Matching Contributions shall be made on behalf of an Active Participant for each
payroll period for which Pretax Deferrals, Roth Contributions or After-Tax
Contributions were made with respect to the Participant for the Plan Year.
Matching Contributions may also be made on behalf of eligible Participants, as
the Employer or Administrative Committee deems necessary or appropriate for
administrative purposes, at such other times, but not later than 12 months after
the end of the Plan Year. The amount of Matching Contributions allocated to the
Participant’s Matching Contributions Account shall be equal to the matching
percent shown in the table in Appendix F, based on the employment classification
of the Participant on the last day of the payroll period, multiplied by the
Pretax Deferrals (including an Adjustment Contribution), Roth Contribution
(including an Adjustment Contribution) or After-Tax Contribution made with
respect to the Participant on the Participant’s first 5 percent of Base Pay and
Annual Bonus for the pay period. With respect to United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union, Local 12773 represented employees, the amount of Matching
Contributions allocated to the Participant’s Matching Contributions Account
shall be equal to the matching percent shown in the table in Appendix F, based
on the employment classification of the Participant on the last day of the
payroll period, multiplied by the Pretax Deferrals (including an Adjustment
Contribution), Roth Contributions (including an Adjustment Contribution) or
After-Tax Contribution made with respect to the Participant on the Participant’s
first 4 percent of Base Pay and Annual Bonus for the pay period. Effective
February 29, 2016, the Matching Contributions allocated with respect to United
Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and
Service Workers International Union, Local 12773 represented employees will be
the same as for other Active Participants. Effective January 1, 2016, the
Matching Contributions allocated with respect to United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union, Local 2154-03 represented employees will be the same as for
other Active Participants. The Administrative Committee may limit the amount of
Matching Contributions made on behalf of a Participant to the extent that the
Administrative Committee determines necessary to comply with the limits of
Article 6.

5.3     Depositing and Crediting Matching Contributions
The Company shall make such contributions to the Trust Fund as are required by
this Plan, subject to the right of the Company to discontinue the Plan. The
Company shall contribute an amount which, when added to forfeitures under Plan
section 11.3, is sufficient to provide the Matching Contribution allocations
required by Plan section 5.2.
Matching Contributions shall be transferred to the Trust Fund as soon as
reasonably practicable after the payroll payment date at which the corresponding
Pretax Deferrals, Roth Contributions or After‑Tax Contributions would have been
paid to the Participant in the absence of the election of such contributions.
Matching Contributions shall be allocated to the Participant’s Matching Account
as of the payroll payment date on which the corresponding amount would have been
paid in absence of the Participant’s election, but shall share in any investment
gains and losses only after they are received by the Trust Fund.

Article 6.     Benefit Limitations

6.1     Elective Deferral Limit
(a)
Dollar Limit. For any calendar year, the sum of the following items shall not
exceed the elective deferral dollar limit of Code section 402(g)(1), as adjusted
pursuant to Code section 402(g)(4):

(1)
All Pretax Deferrals and Roth Contributions (but not Catch‑Up Contributions)
made on behalf of an Active Participant for that calendar year; and

(2)
Any other pretax or Roth contributions made for the calendar year to any
Qualified Plan maintained by the Company or any Affiliate which are elective
deferrals as defined in Code section 402(g)(3), but not including any such
elective deferrals that are catch‑up contributions under Code section 414(v).

Any amount deferred in excess of the dollar limit stated in this subsection is
referred to as an Excess Deferral.
(b)
Calendar Year as Participant’s Taxable Year. A Pretax Deferral and Roth
Contribution made on behalf of an Active Participant shall be treated as made
for a calendar year, for purposes of Plan section 6.1(a)(1) if it is made on
account of the Active Participant’s election to reduce Compensation that would
otherwise be payable within that calendar year.

(c)
Preventing Excess Deferrals. If before the end of a calendar year, the
Administrative Committee determines (or the Active Participant notifies his or
her Employer that he or she has determined) that Pretax Deferrals and/or Roth
Contributions to be made on behalf of an Active Participant for that calendar
year would exceed the limits of this section or Code section 402(g), then the
Administrative Committee shall take one or both of the following steps, to the
extent necessary, to avoid exceeding the limits of this section or Code
section 402(g):

(1)
Permit an Active Participant to submit a revised election under Plan
section 4.1; or

(2)
Reduce Pretax Deferrals and/or Roth Contributions that otherwise would be made,
pursuant to the Participant’s current election, for the rest of the calendar
year (and adjust the corresponding reductions in Earnings) so that the limits
are not exceeded.

(d)
Correcting Excess Deferrals. If Excess Deferrals have been made on the
Participant’s behalf in excess of the limits of Code section 402(g), then the
Excess Deferrals shall be corrected as follows:

(1)
The Participant must notify the Administrative Committee, by such other means as
the Administrative Committee shall prescribe, no later than March 1, immediately
following the close of a calendar year, stating that the sum of the items
described in subsection 6.1(a) are in excess of the limits of Code
section 402(g). The notice provided by the Participant shall state the portion
of such excess amount that has been allocated to this Plan as an Excess
Deferral. The amount of the Excess Deferral allocated to this Plan shall not
exceed the total amount of the Pretax Deferrals and/or Roth Contributions
(excluding Catch‑Up Contributions) made on behalf of the Participant for that
calendar year. The Administrative Committee may require the Participant to
certify to the amount of the Excess Deferral and to provide substantiating
evidence satisfactory to the Administrative Committee.

(2)
If the Active Participant does not provide the notice described in paragraph (1)
by the following March 1, but it is determined that Pretax Deferrals and/or Roth
Contributions (excluding Catch‑Up Contributions) made on behalf of an Active
Participant for a calendar year inadvertently exceed the limits of
subsection (a), then the Excess Deferral for the calendar year shall be
distributed in accordance with this subsection.

(3)
The Administrative Committee shall direct the Trustee to distribute, by April 15
following the close of the calendar year, the Excess Deferral for that calendar
year allocated (or deemed allocated) to the Plan by the Participant. Any Excess
Deferrals shall be treated as consisting first of any Pretax Deferrals made by
the Participant for such Plan Year, as applicable, and second any Roth
Contributions which the Participant made for the Plan Year, as applicable,
except as otherwise elected by the Participant. The distributed Excess Deferral
shall be withdrawn from the Investment Funds in which the Pretax Account and/or
Roth Account, as applicable, is then invested on a pro rata basis. The Trustee
shall also distribute the net income attributable to the Excess Deferrals, as
determined by the Administrative Committee in accordance with one of the methods
permitted under Treasury Regulations section 1.402(g)–1(e)(5) disregarding,
effective January 1, 2007, any provision of prior regulations relating to the
distribution of gap period earnings. Corrective distributions under this
subsection shall be coordinated with distributions of Excess Contributions under
Plan section 6.3 in accordance with Treasury Regulations
sections 1.401(k)–1(f)(5) and 1.402(g)–1(e)(6). Any Matching Contributions that
have been made with respect to Excess Deferrals that are distributed to a Highly
Compensated Employee, in accordance with this subsection, shall be forfeited, as
soon as is practicable after corrective distributions are made. Such Matching
Contributions shall be forfeited, whether or not the Participant would otherwise
have a vested interest in those Matching Contributions, pursuant to Plan
section 3.5.


6.2     Discrimination Limits on Pretax Deferrals and Roth Contributions
As of the last day of each Plan Year, the Administrative Committee shall require
testing of Pretax Deferrals and Roth Contributions made for the Plan Year to
assure that the Actual Deferral Percentage (ADP) for the Plan Year of
Participants who are Highly Compensated Employees does not exceed the ADP Test
limits specified in this Plan section.
(a)
Aggregation, Disaggregation and Restructuring. The rules of this section shall
be administered so as to comply with the mandatory disaggregation requirements
of Treasury Regulations section 1.410(b)‑7(c) and, if the Administrative
Committee chooses, the permissive aggregation rules of Treasury Regulations
section 1.410(b)‑7(d), provided that any aggregated plans shall use the same
testing method under Treasury Regulations section 1.401(k)‑2(a)(2)(ii) (i.e.,
current year or prior year testing method) as is used by the Plan for the Plan
Year. Notwithstanding the foregoing, effective January 1, 2004, the mandatory
disaggregation rules relating to the ESOP and non‑ESOP portions of the Plan
shall not apply.

(1)
To the extent required by the mandatory disaggregation rules, Represented
Employees and Nonrepresented Employees shall be treated as comprising separate
plans for purposes of applying the ADP Test. Notwithstanding the foregoing, the
Administrative Committee may treat two or more separate collective bargaining
units as a single collective bargaining unit for purposes of applying the ADP
Test, provided that the combinations of units are determined on a basis that is
reasonable and reasonably consistent from Plan Year to Plan Year.

(2)
If, after application of the mandatory disaggregation rules, this Plan is
permissively aggregated with one or more other plans that include qualified cash
or deferred arrangements for purposes of Code section 401(a)(4) or 410(b), then
the cash or deferred arrangements of this Plan and such other plans shall be
treated as one arrangement for purposes of this Plan section.

(3)
In determining whether the restrictions of this Plan section are met, the
Administrative Committee may exclude from the ADP Test all Eligible Employees
who are not Highly Compensated Employees and who have not met the minimum age
and service requirements of Code section 410(a)(1)(A), if the Administrative
Committee elects to apply Code section 410(b)(4)(B). Alternatively, the
Administrative Committee may apply the ADP Test separately to all Eligible
Employees who have not met the minimum age and service requirements of Code
section 410(a)(1)(A).

(b)
ADP Test. The Actual Deferral Percentage for the Plan Year of Participants who
are Highly Compensated Employees shall not exceed the greater of:

(1)
The product of 1.25 and the Actual Deferral Percentage for the current Plan Year
for the Eligible Employees who are not Highly Compensated Employees for the
current Plan Year; or

(2)
The lesser of:

(A)
The product of two and the Actual Deferral Percentage for the current Plan Year
for the Eligible Employees who are not Highly Compensated Employees for the
current Plan Year, or

(B)
The Actual Deferral Percentage for the current Plan Year for the Eligible
Employees who are not Highly Compensated Employees for the current Plan Year
plus two percentage points.

By an amendment to the Plan, the Administrative Committee may elect to apply
paragraphs (1) and (2) by using the Actual Deferral Percentage of Employees who
are not Highly Compensated Employees for the prior Plan Year only if the current
year testing method has been used for at least the last five Plan Years. If the
Plan is aggregated with any other Qualified Plan, the Actual Deferral Percentage
of Employees who are not Highly Compensated Employees for the prior Plan Year
may be used only if the Plan is amended to so provide and each Qualified Plan
that is aggregated with this Plan used the current year method for at least the
last five years (or, if shorter, the period that such other Qualified Plan was
in existence, including years in which the Qualified Plan was a portion of
another Qualified Plan).
(c)
The restrictions of this section shall be based on the Participant’s actual
Testing Compensation while an Active Participant and total Pretax Deferrals and
Roth Contributions allocated to the Participant’s Account for the Plan Year. The
Administrative Committee is authorized to restrict the Pretax Deferrals and Roth
Contributions of Highly Compensated Employees in a uniform manner if it
determines, based on advance testing done during the Plan Year, that such
restriction is necessary or appropriate to assure final Plan Year compliance
with restrictions of this section.


6.3     Corrective Measures if ADP Test Failed
If, at the end of the Plan Year, the Administrative Committee determines that
the Actual Deferral Percentage of Highly Compensated Employees exceeds the
maximum permitted for the Plan Year under the ADP Test, then the Administrative
Committee shall take the corrective steps described in this Plan section so that
the requirements of Plan section 6.2 are met for the Plan Year. Pretax Deferrals
and Roth Contributions, along with any other elective deferrals made to other
qualified cash or deferred arrangements that are included in the Actual Deferral
Percentage of a Highly Compensated Employee, exceeding the ADP Test limits are
referred to as Excess Contributions.
(a)
Correction Methods. To the extent permitted under Treasury Regulations
section 1.401(k)‑2(b)(3) and this Plan section, the Administrative Committee
shall first recharacterize Excess Contributions, along with allocable investment
gains and losses, as Adjustment Contributions. To the extent Excess
Contributions remain for the Plan Year, the Administrative Committee shall next
distribute the Excess Contributions, along with allocable investment gains and
losses, pursuant to Treasury Regulations section 1.401(k)‑2(b)(2) and this Plan
section. Regardless of whether recharacterized or distributed, all corrections
of Excess Contributions shall be made in accordance with Treasury
Regulations section 1.401(k)‑2(b)(4) and this Plan section.

(b)
Determining Total Excess Contributions. The amount of Excess Contributions
attributable to each Highly Compensated Employees is the amount by which Pretax
Deferrals and Roth Contributions, along with any other elective deferrals made
to other qualified cash or deferred arrangements that are included in the Actual
Deferral Percentage of a Highly Compensated Employee, must be reduced so that
the Actual Deferral Percentage for that Highly Compensated Employee is reduced
to the maximum permissible Actual Deferral Percentage for Highly Compensated
Employees. The maximum permissible Actual Deferral Percentage for Highly
Compensated Employees is determined by reducing the Actual Deferral Percentage
for the Highly Compensated Employee with the highest Actual Deferral Percentage
for the Plan Year to the Actual Deferral Percentage for the Highly Compensated
Employee with the next highest Actual Deferral Percentage. If a lesser reduction
would enable the ADP Test to be satisfied, only the lesser reduction is used to
determine the maximum permissible Actual Deferral Percentage. This procedure is
repeated until the ADP Test would be satisfied. The total amount of Excess
Contributions to be corrected is equal to the sum of the dollar amounts computed
under this subsection for each Highly Compensated Employee and is to be referred
to as the Total Excess Contributions.

(c)
Apportionment of Total Excess Contributions. Total Excess Contributions for the
Plan Year shall be apportioned among Highly Compensated Employees as provided in
this subsection.

(1)
Pretax Deferrals and/or Roth Contributions allocated to the Highly Compensated
Employee with the highest dollar amount of Pretax Deferrals and/or Roth
Contributions taken into account under the ADP Test for the Plan Year, including
any other elective deferrals made to other qualified cash or deferred
arrangements that are included in the Actual Deferral Percentage of a Highly
Compensated Employee, shall be reduced by the amount required to cause that
Highly Compensated Employee’s remaining amount of Pretax Deferrals and/or Roth
Contributions for the Plan Year to be equal to the dollar amount of Pretax
Deferrals and/or Roth Contributions for the Highly Compensated Employee with the
next highest dollar amount. This amount shall be allocated as the Excess
Contribution for the Highly Compensated Employee, unless a smaller reduction,
when added to the total dollar amount already allocated as Excess Contributions
for other Highly Compensated Employees pursuant to this procedure equals the
Total Excess Contributions for the Plan Year. Excess Contributions shall be
treated as consisting first of any Pretax Deferrals made by the Participant for
such Plan Year, as applicable, and second any Roth Contributions which the
Participant made for the Plan Year, as applicable, except as otherwise elected
by the Participant.

(2)
If a Highly Compensated Employee’s Excess Contributions include elective
deferrals made to other qualified cash or deferred arrangements that are
included in the Actual Deferral Percentage of a Highly Compensated Employee,
then the Excess Contribution of that to the Highly Compensated Employee shall
not exceed the Pretax Deferrals and/or Roth Contributions made under this Plan
for the Plan Year. Any portion of the Total Excess Contributions which is
apportioned to a Highly Compensated Employee pursuant to this subsection, but
which cannot be corrected because of the preceding sentence, shall be
apportioned to the Highly Compensated Employee with the next lowest total dollar
amount of Pretax Deferrals and/or Roth Contributions and that Highly Compensated
Employee’s Excess Contributions shall be reduced by an amount which includes the
amount not corrected for the other Highly Compensated Employee.

(3)
If the total amount corrected under this subsection is less than the Total
Excess Contributions for the Plan Year, the procedure in this paragraph shall be
repeated until the total amount corrected is equal to the Total Excess
Contributions for the Plan Year.

(4)
The investment gains and losses allocable to the Excess Contributions are equal
to the sum of allocable investment gains and losses for the Plan Year and
allocable gains and losses after the Plan Year for which the distribution is
made. The allocable investment gain or loss attributable to the Excess
Contributions may be determined in accordance with any of the methods permitted
under Treasury Regulations section 1.401(k)‑2(b)(2)(iv), disregarding any
provisions relating to the distribution of gap period earnings, and may be
determined up to seven days before the date of the correction.

(5)
Excess Contributions of the Highly Compensated Employee with respect to which
Matching Contributions were not made shall be corrected to the extent necessary
under this Plan section before Excess Contributions of that Highly Compensated
Employee with respect to which Matching Contributions were made.

(6)
The requirements of this Plan section shall be deemed to have been satisfied if
the total dollar amount corrected equals the Total Excess Contributions with
allocable investment gains and losses, even if:

(A)
The ADP Test would not satisfy the requirements of Plan section 6.2, if the test
were rerun including in the test only Pretax Deferrals and/or Roth Contributions
that were not corrected under this subsection; or

(B)
The amount corrected with respect to each Highly Compensated Employee is
different from the amount computed for purposes of calculating the Total Excess
Contributions amount.

(d)
Rules Applicable to Adjustment Contributions. Excess Contributions shall not be
treated as corrected even if recharacterized under this subsection (d), unless
the requirements of this subsection are met.

(1)
Excess Contributions that are recharacterized as Adjustment Contributions must
be reported to the Internal Revenue Service and the Highly Compensated Employee
as included in gross income of the Highly Compensated Employees to the same
extent they would have been included in gross income if distributed.

(2)
Excess Contributions must be recharacterized as Adjustment Contributions no
later than 2½ months after the close of the Plan Year. For this purpose,
recharacterization will be deemed to have occurred on the date on which the last
Highly Compensated Employee is notified that his or her Pretax Deferrals and/or
Roth Contributions are being recharacterized as Adjustment Contributions.

(3)
Excess Contributions may be recharacterized as Adjustment Contributions for a
Plan Year only if the Plan allows After‑Tax Contributions for that Plan Year and
such Adjustment Contributions are included in the ACP Test for the Plan Year.

(4)
Investment gains and losses allocable to Excess Contributions shall be allocated
to the corresponding Adjustment Contributions after recharacterization.

(e)
Rules Applicable to Distributions. Excess Contributions shall not be treated as
corrected even if distributed under this subsection (e), unless the requirements
of this subsection are met.

(1)
Excess Contributions and allocable investment gains and losses must be
distributed to the Highly Compensated Employee to whom it has been allocated
within 12 months after the close of the Plan Year for which the Excess
Contribution arose.

(2)
The distributed Excess Contributions and allocable investment gains and losses
shall be taken from the Investment Funds in which the Pretax Account and/or Roth
Account is then invested on a pro rata basis.

(3)
Any Matching Contributions that have been made with respect to Excess
Contributions that are distributed to a Highly Compensated Employee shall be
forfeited, as soon as is practicable after corrective distributions are made.
Such Matching Contributions shall be forfeited, whether or not the Participant
would otherwise have a vested interest in those Matching Contributions, pursuant
to Plan section 3.5.

(4)
If the Highly Compensated Employee received a full distribution of his or her
Account before Excess Contributions and allocable investment gains and losses
are distributed to the Highly Compensated Employee, then the prior distribution
shall be reported for taxation purposes as first a correction of Excess
Contributions and allocable investment gains and losses to the extent required
under this Plan section.

(5)
A distribution of Excess Contributions and allocable investment gains and losses
shall in no event be treated as satisfying a required minimum distribution for
purposes of Code section 401(a)(9) and Plan section 7.6.

(6)
The distribution required by this Plan section may be made notwithstanding any
other Plan provision.


6.4     Discrimination Limits on Matching Contributions, After‑Tax
Contributions, and Adjustment Contributions
As of the last day of each Plan Year, the Administrative Committee shall require
testing of Matching Contributions, After‑Tax Contributions, and Adjustment
Contributions made for the Plan Year for Participants, who were not Represented
Employees for the period for which the contributions were made, to assure that
the Average Contribution Percentage for the Plan Year of such Participants who
are Highly Compensated Employees does not exceed the limits specified in the ACP
Test. The rules of this section shall not apply at all to Matching
Contributions, After‑Tax Contributions, and Adjustment Contributions made for
the Plan Year for Participants who are Represented Employees for the period for
which the contributions are made.
(a)
Aggregation, Disaggregation and Restructuring. The rules of this section shall
be administered so as to comply with the mandatory disaggregation requirements
of Treasury Regulations section 1.410(b)‑7(c) and, if the Administrative
Committee chooses, the permissive aggregation rules of Treasury Regulations
section 1.410(b)‑7(d), provided that any aggregated plans shall use the same
testing method under Treasury Regulations section 1.401(k)‑2(a)(2)(ii) (i.e.,
current year or prior year testing method) as is used by the Plan for the Plan
Year. Notwithstanding the foregoing, effective January 1, 2004, the mandatory
disaggregation rules relating to the ESOP and non‑ESOP portions of the Plan
shall not apply.

(1)
If, after application of the mandatory disaggregation rules, in the preceding
paragraph, this Plan is permissively aggregated with one or more other plans
that include matching or after‑tax contributions subject to contribution testing
under Code section 401(m) for purposes of Code section 401(a)(4) or 410(b), then
this Plan and such other plans shall be treated as one arrangement for purposes
of this Plan section.

(2)
In determining whether the restrictions of this Plan section are met, the
Administrative Committee may exclude from the ACP Test all Eligible Employees
who are not Highly Compensated Employees and who have not met the minimum age
and service requirements of Code section 410(a)(1)(A), if the Administrative
Committee elects to apply Code section 410(b)(4)(B). Alternatively, the
Administrative Committee may apply the ACP Test separately to all Eligible
Employees who have not met the minimum age and service requirements of Code
section 410(a)(1)(A).

(b)
ACP Test. The Average Contribution Percentage for the Plan Year of Participants
who are Highly Compensated Employees shall not exceed the greater of:

(1)
The product of 1.25 and the Average Contribution Percentage for the current Plan
Year for the Eligible Employees who are not Highly Compensated Employees for the
current Plan Year; or

(2)
The lesser of:

(A)
The product of two and the Average Contribution Percentage for the current Plan
Year for the Eligible Employees who are not Highly Compensated Employees for the
current Plan Year, or

(B)
The Average Contribution Percentage for the current Plan Year for the Eligible
Employees who are not Highly Compensated Employees for the current Plan Year
plus two percentage points.

By an amendment to the Plan, the Administrative Committee may elect to apply
paragraphs (1) and (2) by using the Average Contribution Percentage of Employees
who are not Highly Compensated Employees for the preceding Plan Year rather than
the current Plan Year except that such election may not be changed unless
permitted by the Internal Revenue Service.
(c)
The restrictions of this section shall be based on the Participant’s actual
Testing Compensation while an Active Participant and total Matching
Contributions, After‑Tax Contributions and Adjustment Contributions allocated to
the Participant’s Account for the Plan Year. The Administrative Committee is
authorized to restrict the After‑Tax Contributions of Highly Compensated
Employees in a uniform manner if it determines, based on advance testing done
during the Plan Year, that such restriction is necessary or appropriate to
assure final Plan Year compliance with restrictions of this section.


6.5     Corrective Measures if ACP Test Failed
If, at the end of the Plan Year, the Administrative Committee determines that
the Average Contribution Percentage of Highly Compensated Employees exceeds the
maximum permitted for the Plan Year under the ACP Test, then the Administrative
Committee shall take the corrective steps described in this Plan section so that
the requirements of Plan section 6.4 are met for the Plan Year. Matching
Contributions, After‑Tax Contributions, and Adjustment Contributions, along with
any other matching contributions and after‑tax contributions (including any
recharacterized elective deferrals) made to other Qualified Plans that are
included the Actual Deferral Percentage of a Highly Compensated Employee,
exceeding the ACP Test limits are referred to as Excess Aggregate Contributions.
(a)
Correction Method. The Administrative Committee shall distribute or forfeit
Excess Aggregate Contributions, along with allocable investment gains and
losses, pursuant to Treasury Regulations section 1.401(m)‑2(b)(2) and this Plan
section.

(b)
Determining Total Excess Aggregate Contributions. The amount of Excess Aggregate
Contributions attributable to each Highly Compensated Employee is the amount by
which Matching Contributions, After‑Tax Contributions and Adjustment
Contributions, along with any other matching contributions and after‑tax
contributions (including any recharacterized elective deferrals) made to other
Qualified Plans that are included the Average Contribution Percentage of a
Highly Compensated Employee, must be reduced so that the Average Contribution
Percentage for that Highly Compensated Employee is reduced to the maximum
permissible Average Contribution Percentage for Highly Compensated Employees.
The maximum permissible Average Contribution Percentage for Highly Compensated
Employees is determined by reducing the Average Contribution Percentage for the
Highly Compensated Employee with the highest Average Contribution Percentage for
the Plan Year to the Average Contribution Percentage for the Highly Compensated
Employee with the next highest Average Contribution Percentage. If a lesser
reduction would enable the ACP Test to be satisfied, only the lesser reduction
is used to determine the maximum permissible Average Contribution Percentage.
This procedure is repeated until the ACP Test would be satisfied. The total
amount of Excess Aggregate Contributions to be corrected is equal to the sum of
the dollar amounts computed under this subsection for each Highly Compensated
Employee and is be referred to as the Total Excess Aggregate Contributions.

(c)
Apportionment of Total Excess Aggregate Contributions. Total Excess Aggregate
Contributions for the Plan Year shall be apportioned as provided in this
subsection.

(1)
Excess Aggregate Contributions allocated to the Highly Compensated Employee with
the highest dollar amount of Matching Contributions, After‑Tax Contributions and
Adjustment Contributions taken into account under the ACP Test for the Plan Year
shall be reduced by the amount required to cause that Highly Compensated
Employee’s remaining amount of Matching Contributions, After‑Tax Contributions
and Adjustment Contributions for the Plan Year to be equal to the dollar amount
of Matching Contributions, After‑Tax Contributions and Adjustment Contributions
for the Highly Compensated Employee with the next highest dollar amount. This
amount shall be allocated as the Excess Aggregate Contribution for the Highly
Compensated Employee, unless a smaller reduction, when added to the total dollar
amount already allocated as Excess Aggregate Contributions for other Highly
Compensated Employees pursuant to this procedure equals the Total Excess
Aggregate Contributions for the Plan Year.

(2)
If a Highly Compensated Employee’s Excess Aggregate Contributions include
matching contributions and after‑tax contributions (including any
recharacterized elective deferrals) made to other Qualified Plans that are
included the Average Contribution Percentage of a Highly Compensated Employee,
then the Excess Aggregate Contribution of that to the Highly Compensated
Employee shall not exceed the Matching Contributions, After‑Tax Contributions
and Adjustment Contributions made under this Plan for the Plan Year. Any portion
of the Total Excess Aggregate Contributions which is apportioned to a Highly
Compensated Employee pursuant to this subsection, but which cannot be corrected
because of the preceding sentence, shall be apportioned to the Highly
Compensated Employee with the next lowest total dollar amount of Pretax
Deferrals and/or Roth Contributions and that Highly Compensated Employee’s
Excess Aggregate Contributions shall be reduced by an amount which includes the
amount not corrected for the other Highly Compensated Employee.

(3)
If the total amount corrected under this subsection is less than the Total
Excess Aggregate Contributions for the Plan Year, the procedure in this
paragraph shall be repeated until the total amount corrected is equal to the
Total Excess Aggregate Contributions for the Plan Year.

(4)
The investment gains and losses allocable to the Excess Aggregate Contributions
are equal only to the sum of allocable investment gains and losses for the Plan
Year for which the distribution is made. The allocable investment gain or loss
attributable to the Excess Aggregate Contributions may be determined in
accordance with any of the methods permitted under Treasury Regulations
section 1.401(m)–2(b)(2)(iv), disregarding any provisions relating to the
distribution of gap period earnings, and may be determined up to seven days
before the date of the correction.

(d)
Distribution or Forfeiture. Excess Aggregate Contributions shall not be treated
as corrected even if distributed under this subsection, unless the requirements
of this subsection are met.

(1)
Excess Aggregate Contributions and allocable investment gains and losses must be
distributed to the Highly Compensated Employee to whom it has been allocated
within 12 months after the close of the Plan Year for which the Excess Aggregate
Contribution arose.

(2)
Excess Aggregate Contributions and allocable investment gains and losses shall
be distributed or, to the extent attributable to Matching Contributions in which
the Highly Compensated Employee is not fully vested as of the end of the
Plan Year, forfeited in the following order:

(A)
After‑Tax Contributions and allocable investment gains and losses on which
Matching Contributions were not made;

(B)
Adjustment Contributions and allocable investment gains and losses on which
Matching Contributions were not made;

(C)
After‑Tax Contributions and allocable investment gains and losses along with the
corresponding Matching Contributions and allocable investment gains and losses;
and

(D)
Adjustment Contributions and allocable investment gains and losses along with
the corresponding Matching Contributions and allocable investment gains and
losses.

(3)
The distributed Excess Aggregate Contributions and allocable investment gains
and losses shall be taken from the Investment Funds in which the subaccount is
then invested on a pro rata basis.

(4)
If the Highly Compensated Employee received a full distribution of his or her
Account before Excess Aggregate Contributions and allocable investment gains and
losses is distributed to the Highly Compensated Employee, then the prior
distribution shall be reported for taxation purposes as first a correction of
Excess Aggregate Contributions and allocable investment gains and losses to the
extent required under this Plan section.

(5)
A distribution of Excess Aggregate Contributions and allocable investment gains
and losses shall in no event be treated as satisfying a required minimum
distribution for purposes of Code section 401(a)(9) and Plan section 7.6.

(6)
The distribution required by this Plan section may be made notwithstanding any
other Plan provision.


6.6     Limitation on Annual Additions
(a)
General Rule. Notwithstanding anything to the contrary contained in this Plan,
the total Annual Additions under this Plan and any other defined contribution
plan, as defined in Code section 414(i), maintained by the Company or any
Affiliate, allocated to a Participant’s Account for any Plan Year, which shall
be the limitation year for purposes of Code section 415, shall not exceed the
lesser of:

(1)
$40,000, as adjusted for increases in the cost‑of‑living under Code
section 415(d) for Plan Years beginning after 2002; or

(2)
100 percent of the Participant’s Section 415 Compensation for the limitation
year.

(b)
“Annual Addition” Defined. The term “Annual Addition,” with respect to any
Participant for a Plan Year, shall mean the aggregate of:

(1)
The amount of Employer contributions (including Matching Contributions and
Pretax Deferrals and Roth Contributions other than Catch‑Up Contributions)
allocated to the Participant’s Account under this Plan and any other Employer
contributions (other than Catch‑Up Contributions under Code Section 414(v))
allocated under any other defined contribution plan, as defined in Code section
414(i), maintained by the Company or any Affiliate for the Plan Year;

(2)
The amount of a Participant’s After‑Tax Contributions (including Adjustment
Contributions, but excluding Rollover and Roth Rollover Contributions) allocated
to the Participant’s Account under this Plan and any other Employee
contributions allocated under any other defined contribution plan maintained by
the Company or any Affiliate for the Plan Year;

(3)
Forfeitures allocated to the Participant’s Account under this Plan or any other
defined contribution plan maintained by the Company or any Affiliate for the
Plan Year; and

(4)
For the purpose of Plan section 6.6(a)(1) only, the amount of Employer
contributions, if any, allocated to an account described in Code
section 419A(d)(1) or an account described in Code section 415(l)(2).

For purposes of this subsection and to comply with the requirements of Code
section 415(h), the term “Affiliate” includes, in addition to Affiliates defined
in Plan section 2.1(i), any entity that would be an Affiliate under that
definition if the phrase “more than 50 percent” were substituted for the phrase
“at least 80 percent” each place it appears in Code 1563(a)(1).
(c)
Additional Rules. In applying the limits of subsection (a), the following rules
shall apply:

(1)
Excess Deferrals shall not be included as an Annual Addition if they are
distributed in a corrective distribution under the provisions of that section.
However, any Excess Deferrals that are not distributed in a corrective
distribution under Plan section 6.1 shall be included as an Annual Addition,
even if they are in excess of the Code section 402(g)(1) limit.

(2)
Pretax Deferrals and Roth Contributions in excess of the ADP Test limits of Plan
section 6.2 shall be included as an Annual Addition, even if they are
correctively distributed or re‑characterized as Adjustment Contributions under
Plan section 6.3.

(3)
Matching Contributions and After‑Tax Contributions (including any Adjustment
Contributions) in excess of the ACP Test limits of Plan section 6.4 shall be
included as an Annual Addition, even if they are correctively forfeited or
distributed under Plan section 6.5. Matching Contributions relating to
distributions of Excess Deferrals under Plan section 6.1(d) are forfeited and
shall not be included as an Annual Addition.

(4)
If a short limitation year is created because of an amendment or other action
changing the limitation year (or Plan Year) to a different 12‑consecutive‑month
period, the dollar limitation of Plan section 6.6(a)(1) to be applied for that
short limitation year shall be multiplied by a fraction, the numerator of which
is the number of months in the short limitation year and the denominator of
which is 12.

(5)
The Annual Additions of a Participant who is also a Supplemental Plan
Participant for the Plan Year shall be determined under this paragraph if doing
so results in a larger amount of Annual Additions for that Participant for the
Plan Year. Annual Additions under this paragraph shall be determined by assuming
that, for the Plan Year, the Participant contributed the contribution percentage
limit in effect for the Participant as determined under Appendix E and received
the maximum allocation of Matching Contribution under Plan section 5.2.

(d)
Disposition of Excess Annual Additions

(1)
Not a Supplemental Plan Participant. If the Participant is not also a
Supplemental Plan Participant for the Plan Year, then the Participant’s Annual
Additions shall be reduced under this Plan, if such reduction is required for
purposes of reducing allocations on a combined basis, to the limits of
subsection (a) and Code section 415(c), as follows:

(A)
First, by distributing After‑Tax Contributions (including any Adjustment
Contributions) made for the Plan Year to the Participant, to the extent
necessary; and

(B)
Next, by distributing Pretax Deferrals and/or Roth Contributions made for the
Plan Year to the Participant, to the extent necessary; and

(C)
Then, forfeiting Matching Contributions made for the Plan Year, to the extent
necessary; and

(D)
Finally, reducing any remaining excess Annual Additions under the terms of such
other defined contribution plans maintained by the Company or any Affiliate as
specified in those plans.

(2)
Supplemental Plan Participant. If the Participant is also a Supplemental Plan
Participant for the Plan Year, then the Participant’s Annual Additions shall
first be reduced under the terms of the Retirement Plan for the Plan Year by
reducing the allocations made under the Retirement Plan to the extent necessary
to assure compliance with the limits of subsection (a) and Code section 415(c).
Only after reductions under the Retirement Plan have been made shall reductions
of Annual Additions be made under the terms of this Plan and such other defined
contribution plans maintained by the Company or any Affiliate, if such a
reduction is required for purposes of reducing allocations on a combined basis,
to the limit of subsection (a) and Code section 415(c), as follows:

(A)
First, by distributing After‑Tax Contributions (including any Adjustment
Contributions) made for the Plan Year to the Participant, to the extent
necessary; and

(B)
Next, by distributing Pretax Deferrals and/or Roth Contributions made for the
Plan Year to the Participant, to the extent necessary; and

(C)
Then, forfeiting Matching Contributions made for the Plan Year, to the extent
necessary; and

(D)
Finally, reducing any remaining excess Annual Additions under the terms of such
other defined contribution plans (other than the Retirement Plan) maintained by
the Company or any Affiliate as specified in those plans.

(e)
Adjustment of Allocations. If an allocation to the Account of a Participant
would exceed the limit of subsection (a) due to a reasonable mistake in
estimating a Participant’s Section 415 Compensation or due to forfeitures or a
reasonable error in the estimation of salary deferrals, then any amount which
cannot be allocated shall be held in a suspense account and shall be allocated
to the Account of such Participant in the next following Plan Year. The suspense
account shall not share in investment gains or losses of the Trust Fund.
Effective for Plan Years beginning after July 1, 2007, this subsection shall no
longer apply because this correction methodology is no longer permitted under
the final Treasury Regulations under Code section 415.


6.7     Limitation on Pay Taken Into Account
(a)
In determining the amount of Pretax Deferrals and Roth Contributions that may be
made on behalf of a Participant for a Plan Year, the total amount of Earnings to
which the percentage reduction, elected by the Participant, is applied shall not
be limited. Notwithstanding the foregoing, however, the total annual amount of
Pretax Deferrals and Roth Contributions made for a Plan Year on behalf of the
Participant shall not exceed the product of the maximum deferral percentage
allowed under the Plan for the Plan Year multiplied by the compensation limit in
effect for the Plan Year under Code section 401(a)(17).

(b)
In determining the amount of After‑Tax Contributions that may be made on behalf
of a Participant for a Plan Year, the total amount of Earnings to which the
percentage reduction, elected by the Participant, is applied shall not be
limited. Notwithstanding the foregoing, however, the total annual amount of
After‑Tax Contributions made for a Plan Year on behalf of the Participant shall
not exceed the product of the maximum contribution percentage allowed under the
Plan for the Plan Year multiplied by the compensation limit in effect for the
Plan Year under Code section 401(a)(17).

(c)
In determining the amount of Matching Contributions that may be made on behalf
of a Participant for a Plan Year, the total amount of Earnings to which the
Matching Contribution is applied shall not be limited. Notwithstanding the
foregoing, however, the total annual amount of Matching Contributions made for a
Plan Year on behalf of an Active Participant shall not exceed the product of the
matching percentage determined under Appendix F multiplied by the maximum amount
of Earnings for which Matching Contributions are determined multiplied by the
compensation limit in effect for the Plan Year under Code section 401(a)(17).


6.8     Deductibility Limitation
Notwithstanding any provision of the Plan to the contrary, the dollar amount of
Employer contributions to this Plan are conditioned on their deductibility under
Code section 404 and, thus, shall always be limited to the amount deductible
under Code section 404 for the taxable year for which such contributions are
paid to the Trust Fund.

Article 7.     Benefit Distributions

7.1     Distributions Generally
Distribution of a Participant’s vested Account may begin pursuant to Plan
section 7.2, relating to in‑service withdrawals, Plan section 7.3, relating to
benefit payments on account of a Separation from Service, and Plan section 7.5,
relating to death benefit distributions, as applicable under the terms of this
Article, but not later than the date provided in Plan section 7.6, relating to
required minimum distributions.
Notwithstanding the foregoing, a Participant’s Pretax Account and Roth Account
may not be distributed earlier than upon one of the following events:
(a)
The Participant’s retirement, death, Disability, or Separation from Service;

(b)
The termination of the Plan without the establishment of another defined
contribution plan (other than an employee stock ownership plan within the
meaning of Code section 4975(e)(7)), provided that distributions made under this
paragraph may be made only in the form of a single lump sum that complies with
Code section 401(k)(10)(B); or

(c)
The Participant’s attainment of age 59½ or, if the Plan is amended to so
provide, a financial hardship of the Participant.


7.2     In‑Service Withdrawals
(a)
An Active Participant or Inactive Participant may withdraw, prior to his or her
Separation from Service, in the following order, any amount, up to 100 percent
of the sum of the Participant’s:

(1)
After‑Tax Account, if any;

(2)
Rollover Account, if any;

(3)
Pretax Account, but only if the Participant has attained age 59½; and then

(4)
Matching Account, but only if the Participant has completed at least three years
of Service.

(b)
An Active Participant or Inactive Participant also may withdraw, prior to his or
her Separation from Service, any amount, up to 100 percent of the sum of the
Participant’s, without regard to Section 7.2(e) below:

(1)
Roth Account, but only if the Participant has attained age 59½;

(2)
Roth Rollover Account; or

(3)
In-Plan Roth Rollover Account, but only if the Participant has attained age 59½.

(c)
No withdrawal may be requested in any processing period in which a plan loan, as
described in Article 8, is being processed. Furthermore, no withdrawal request
may be processed more often than once in any six‑month period beginning with the
date that the Participant’s most recent withdrawal request was processed.
Effective August 8, 2016, there will be no restriction on the timing of
withdrawal requests or the coordination of withdrawal requests with the
processing of loan or other requests under the Plan.

(d)
Application for a withdrawal shall be made on such forms as the Administrative
Committee prescribes and shall be effective as of the end of the processing
period in which such application is received and approved by the Administrative
Committee. The Administrative Committee shall direct the Trustee, in such cases,
to pay the Participant or Inactive Participant the withdrawal amount in a single
sum.

(e)
Withdrawals shall be paid first out of the net cumulative pre‑1987 contributions
from the After‑Tax Account. Withdrawals shall then be paid out of the net
cumulative post‑1986 contributions, together with earnings thereon, on a pro
rata basis, from the After‑Tax Account. Additional amounts shall be withdrawn,
if needed, from earnings on pre‑1987 contributions from the After‑Tax Account,
then from the Rollover Account, if any, then from the Pretax Account, if
permissible, and then from the Matching Account, to the extent permissible. The
amount withdrawn shall be taken from such Investment Funds in which the
subaccount is invested on a pro rata basis.

(f)
A withdrawal from a Participant’s Account balances invested in Oxy Stock shall
be in the form of full shares of Oxy Stock and cash representing any fractional
share, except that cash shall be paid in lieu of full shares of Oxy Stock if the
Participant specified in the written request for withdrawal that the withdrawal
be in the form of cash. A withdrawal from Account balances invested in assets
other than Oxy Stock shall be paid in cash. Notwithstanding the foregoing, a
withdrawal consisting of pre‑1987 contributions from the After‑Tax Account only
shall be in the form of cash.

(g)    
(1)
Except as provided below, if a Participant withdraws any amount from the
Matching Account, the Participant (other than a Participant who has attained
age 59½ at the time the withdrawal is requested and who withdraws the entire
balance in his or her Account) shall not be permitted to make any Pretax
Deferrals, Catch-Up Contributions, Roth Contributions, After‑Tax Contributions,
or receive Matching Contributions for a period of six calendar months after the
withdrawal is processed (except that such Participant will still be eligible to
receive Matching Contributions on any Annual Bonus). Effective for withdrawals
requested after August 8, 2016, if a Participant is suspended from making any
Pretax Deferrals, Roth Contributions, Catch-Up Contributions, and/or After‑Tax
Contributions in accordance with the sentence above, such contributions will be
automatically reinstated upon expiration of the six-month suspension period at
the Default Percentage, as applicable, or if the Participant was not subject to
automatic enrollment or had opted out of automatic enrollment at the percentage
in place prior to the suspension. Effective January 1, 2017, unless the
Participant affirmatively elects otherwise, with respect to any Participant
hired prior to August 5, 2016, upon re-instatement, the election in effect as of
August 5, 2016 will apply to any Annual Bonus paid in the 2017 Plan Year and any
subsequent plan year until the Participant affirmatively elects otherwise.
Effective August 8, 2016, any Participant subject to automatic enrollment
pursuant to Section 4.6, must make a separate election to make Pretax Deferrals,
Roth Contributions and After-Tax Contributions from Participant’s Annual Bonus.

(2)
The preceding subsection shall be inapplicable in the case of a withdrawal
effected by a creditor of a Participant pursuant to any insolvency proceeding
initiated under federal or state law or pursuant to any tax levy.

(3)
In addition, notwithstanding the foregoing and effective January 1, 2013, a
Participant who has attained age 59½ and who withdraws less than the entire
balance in his or her Account, shall not be suspended from making Pretax
Deferrals, Roth Contributions, Catch‑Up Contributions, After‑Tax Contributions,
or receiving Matching Contributions, but pursuant to subsection (b) shall not be
permitted to make another withdrawal for six months beginning with the date that
the Participant’s most recent withdrawal request was processed. Effective August
5, 2016, a Participant who has attained age 59½ and who withdraws less than the
entire balance in his or her Account will no longer be subject to the one
withdrawal per six-month period limitation.


7.3     Benefits Upon Separation from Service
(a)
Every Participant who incurs a Separation from Service for any reason other than
death may elect to receive a distribution of the vested portion of his or her
Account, in a payment form specified by Plan section 7.4. The failure of a
Participant to elect a distribution of benefits upon his or her Separation from
Service shall be deemed to be an election by the Participant to defer the
commencement of benefits.

(b)
Unless the Participant chooses to defer the commencement of benefits, either
affirmatively or by failing to make a distribution election, and subject to Plan
section 7.6, distribution of benefits to a Participant who incurs a Separation
from Service shall begin no later than the 60th day after the close of the Plan
Year in which occurs the later of:

(1)
The Participant’s Separation from Service; or

(2)
The Participant’s 65th birthday.

If for any reason the amount which is required to be paid cannot be ascertained
on the date payment would be due hereunder, payment or payments shall be made
not later than 60 days after the earliest date on which the amount of such
payment is ascertained.

7.4     Payment Rules
(a)
General Rules. All distributions from this Plan shall be valued as provided in
Article 10 and paid in cash or Oxy Stock as provided in this Plan section. The
automatic form of benefit payment to a Participant who has incurred a Separation
from Service and elected a distribution of his or her vested Account is a single
lump sum.

(b)
Election Procedures. All Participant elections to commence benefits shall be
made during an election period of not more than 90 days and, except as provided
below, not less than 30 days ending on the day prior to the date as of which his
benefits are scheduled to commence in accordance with the benefit payment
election procedures prescribed by the Administrative Committee. Such procedures
shall require the following:

(1)
An election form shall be provided to the Participant in non‑technical language
which will contain a general description of the distribution options.

(2)
A Participant may revoke an election of any benefit form described in this
section and choose again to take any available benefit form at any time and any
number of times within the above election period.

(3)
A Participant, after having received the written description described in this
subsection, may reject the automatic form of benefit and elect a different
option under subsection (c), even though the written description was provided
less than 30 days prior to the Participant’s benefit commencement date, so long
as the conditions contained in Treasury Regulations
section 1.417(e)‑1T(b)(3)(ii) have been met. If the Participant makes an
untimely request for additional information, the Administrative Committee, at
its discretion, may grant such request, but the granting of such request shall
not result in the extension of the election period.

(c)
Optional Payment Forms. A Participant who has incurred a Separation from Service
for any reason other than death may elect to have his or her vested Account
distributed to the Participant under one of the following distribution options,
in lieu of the automatic lump sum, as selected by the Participant in the manner
prescribed and approved by the Administrative Committee:

(1)
Partial Cash Distribution. A request for a specified dollar portion of the
Participant’s vested Account. A Participant may request one partial cash
distribution in any six‑month period. If the Participant receives a partial cash
distribution, the Participant must wait until the next processing period before
he or she may request a subsequent lump sum payment or total distribution.
Effective August 8, 2016, there will be no timing limitation for partial cash
distributions. A Participant may elect a partial cash distribution under one of
the following options; Investment Fund balances will automatically be depleted
on a pro rata basis in the following account depletion sequence:

(A)
Option 1.

(i)
After‑Tax Account;

(ii)
Rollover Account; and

(iii)
Pretax Account;

(B)
Option 2

(i)
Matching Account;

(ii)
Roth Rollover Account;

(iii)
In-Plan Roth Rollover Account; and

(iv)
Roth Account.

(C)
Or under both (A) and (B) above.

Remaining balances in each account will continue to participate in Investment
Fund earnings until valued for distributions as provided in Article 10.
(2)
Special Distribution. The portion of Participant’s vested Account, which is an
Eligible Rollover Distribution (as determined under Plan section 7.7(b)(4)) and
which is invested in Investment Funds other than the Oxy Stock Fund, is
distributed as a Direct Rollover (within the meaning of Plan section 7.7(b)(1)),
as directed by the Participant. The Oxy Stock Fund balance from the
Participant’s vested Account is distributed to the Participant as shares of Oxy
Stock along with a cash distribution of any remaining portion of the
Participant’s vested Account.

(3)
Total Deferral. Defers distribution of the Participant’s vested Account, but not
beyond the end of the year in which the Participant attains age 70½. Subject to
Plan section 7.6, the Participant may revoke his or her deferral election at any
time by submitting another distribution request.

(d)
Reserved.

(e)
Payment Medium. The provisions of this subsection are intended to comply with
the stock distribution requirements of Code sections 409(h) and 409(o)
applicable to the portion of this Plan constituting an employee stock ownership
plan, as required by Code section 4975(e)(7). Notwithstanding any Plan provision
to the contrary, the Administrative Committee shall take steps to ensure that
this section is interpreted and administered so as to comply with such
requirements. In the event of any conflict, the rules of the Code and Treasury
Regulations shall control.

(1)
General Rule. In the case of a Participant, Beneficiary or Alternate Payee
receiving a distribution in the form of single lump sum payment, the value of
the vested Account attributable to investments other than Oxy Stock shall be
paid in cash and the value of the vested Account attributable to Oxy Stock shall
be distributed in full shares of Oxy Stock plus cash representing the value of
any fractional share, except as provided in Section 7.4(h)(3) for mandatory
cashout distributions and Section 7.6(a) for required minimum distributions.

(2)
Alternative Elections.

(A)
By written notice to the Administrative Committee, the Participant, Beneficiary
or Alternate Payee may elect to receive cash in lieu of and equal to the value
of the Oxy Stock that would otherwise be distributed under the general rule.

(B)
By written notice to the Administrative Committee, a Participant, Beneficiary or
Alternate Payee may elect to receive all or a portion of the vested Account in
the form of whole shares of Oxy Stock, plus cash for any fractional share. Any
such election shall be implemented in accordance with procedures established by
the Administrative Committee by transferring the investment of such Account or
portion thereof, as applicable, (including without limitation amounts
transferred from the MidCon Corp. ESOP) as soon as practicable to the Oxy Stock
Fund and distributing such amounts as soon as practicable thereafter.

(3)
Put Option.

(A)
Oxy Stock is readily tradable on established securities market within the
meaning of Treasury Regulation section 1.401(a)(35)-1(f)(5). Thus, the
provisions of this paragraph (3) shall apply only in the event and to the extent
that as of the date of distribution of Oxy Stock, the Oxy Stock is not readily
tradable on established securities market or is subject to a trading limitation.

(B)
If Oxy Stock is not readily tradable on established securities market or is
subject to a trading limitation when distributed, the distributee shall have the
option to sell (the “put option”) such Oxy Stock, in whole or in part, to the
Company. The put option shall be granted in accordance with Code section 409(h)
and all applicable Treasury Regulations. Specifically, the put option shall
provide that for a period of at least 60 days following the date of distribution
of the Oxy Stock and, if not exercised within such period of 60 days, during the
first 60 days in the following Plan Year, the distributee shall have the right
to have the Company purchase such shares at their fair market value, determined
in accordance with Treasury Regulations section 54.4975-11(d)(5), as of the
Valuation Date coincident with or immediately preceding the date of exercise of
such put option. The put option may be exercised by notifying the Employer in
writing that the option is being exercised.

(C)
Once the put option is exercised, the fair market value of such shares shall be
paid in a lump sum as soon as practicable. Notwithstanding the foregoing, the
Company reserves the right to adopt a different payment schedule at any time,
but such payment schedule shall not be longer than in annual installments over a
period of five years, with interest on the deferred balance at a reasonable rate
as determined by the Administrative Committee; provided that any purchase of
stock having a value of $1,000 or less shall be paid for in a lump sum.

(D)
The provisions of this paragraph (3) shall continue to apply to Oxy Stock if the
Oxy Stock Fund ceases to be an employee stock ownership plan within the meaning
of Code section 4975(e)(7).

(E)
Notwithstanding the foregoing, this paragraph (3) need not apply to that portion
of an Account which the Participant has elected to invest under the
diversification provisions of Plan section 9.5.

(f)
Payments to Alternate Payees. To the extent permitted by the terms of a
Qualified Domestic Relations Order, amounts assigned to an Alternate Payee may
be paid as soon as possible in a lump sum, notwithstanding the age, employment
status, or other factors affecting the ability of the Participant to make a
withdrawal or otherwise to receive a distribution of amounts allocated to the
Participant’s Account, provided that the total amount assigned to an Alternate
Payee does not exceed $5,000 at the time the amount is distributed or, if the
amount assigned does exceed $5,000, the Alternate Payee consents in writing to
the distribution. Only if required under the Qualified Domestic Relations Order,
an Alternate Payee’s Account may be distributed under one of the optional
payment forms specified in subsection (c), if elected by the Alternate Payee in
accordance with procedures established by the Administrative Committee.
Notwithstanding the foregoing, the Alternate Payee shall be paid in no event no
later than the dates specified in Plan section 7.6 (relating to required minimum
distributions).

(g)
Special Rules for Former Laurel Plan Accounts.

(1)
In the case of a Participant for whom a direct plan‑to‑plan transfer was made to
this Plan from the Laurel Industries Inc. Incentive Savings Plan
(the “Laurel Plan”), distribution may be made, at the election of the
Participant, in any form described in section 6.5(b)(2) of the Laurel Plan as in
effect on December 31, 1996, provided that the amount subject to such election
shall not exceed the amount of the Participant’s Account attributable to such
transfer.

(2)
In the case of a Beneficiary of a Participant for whom a direct plan‑to‑plan
transfer was made to this Plan from the Laurel Industries Inc. Incentive Savings
Plan (the “Laurel Plan”), distribution may be made, at the election of the
Beneficiary, in any form described in section 6.6(g)(1)(ii) of the Laurel Plan
as in effect on December 31, 1996, provided that the amount subject to such
election shall not exceed the amount of the Beneficiary’s Account attributable
to such transfer.

(h)
Mandatory Cashout Distribution. Notwithstanding the election procedures set
forth above in Plan section 7.4(b):

(1)
Distribution Less Than or Equal to $1,000. Effective October 1, 2015, if the
vested Account of a terminated Participant is equal to or less than $1,000 when
the amount thereof is first determined, the entire amount shall be distributed
in a lump sum as promptly as possible.

(2)
Distribution Less Than or Equal to $5,000. Effective as of August 8, 2016, if
the vested Account of a terminated Participant is less than or equal to $5,000
when the amount thereof is first determined, and the Participant fails to elect
to have his or her benefits paid directly or in the form of a Direct Rollover
(within the meaning of Plan section 7.7(b)(1)) to an Eligible Retirement Plan
(within the meaning of Plan section 7.7(b)(3)), the entire account shall be
distributed as an automatic rollover to an individual retirement account
designated by the Administrative Committee. The Participant will be notified in
writing regarding the identity of the individual retirement account trustee or
issuer and that his distribution may be transferred without cost or penalty to
another individual retirement account.

(3)
Distribution to Beneficiaries, Alternate Payees or Participants Over Age 62.
Notwithstanding Section 7.4(h)(2) above, any distribution that is less than or
equal to $5,000 and payable to a Beneficiary, Alternate Payee or Participant who
is over age 62 will be distributed in a lump sum as promptly as possible and
will not be distributed as an automatic rollover to an individual retirement
account.

(4)
Form of Distribution. All mandatory cashout distributions will be made in cash
and there will be no requirement to issue any shares of Oxy Stock.


7.5     Death Benefits
(a)
Participant’s Death After Benefit Commencement. If the Participant dies after
distribution of his or her vested Account has commenced, the remaining portion
of such benefit, if any, will continue to be distributed at least as rapidly as
under the method of distribution in effect prior to the Participant’s death.

(b)
Participant’s Death Before Benefit Commencement. Upon the death of a Participant
before benefit payments begin, the balance of the deceased Participant’s Account
shall be distributed to the Participant’s Beneficiary as soon as practicable
after the Participant’s death. Notwithstanding the foregoing, a Beneficiary who
is the Participant’s Spouse may elect, before any benefit payments begin, in
accordance with procedures established by the Administrative Committee, to defer
receipt of payment of the deceased Participant’s Account, until the year in
which the Participant would have attained age 70½ in accordance with Plan
section 7.6(c)(2).

(1)
If the Participant’s Beneficiary is a trust or estate, the distribution shall be
paid in a single lump sum payment.

(2)
If the Beneficiary is other than the Participant’s Spouse and unless the
Beneficiary elects otherwise, the distribution shall be paid in a single lump
sum.

(3)
If the Beneficiary is the Participant’s Spouse, then in addition to the payment
form described in paragraph (2), the Spouse may elect, in accordance with
procedures established by the Administrative Committee, to have the distribution
paid in the form of a partial cash distribution, as described in Plan
section 7.4(c)(1).

(c)
Death of Alternate Payee or Beneficiary. If an Alternate Payee or a Beneficiary
of a deceased Participant or Alternate Payee dies prior to distribution of the
separate Account established on behalf of the Alternate Payee or Beneficiary,
the balance of the deceased individual’s Account shall be distributed to his or
her Beneficiary as soon as practicable after his death. Such distribution shall
be made in the form of a lump sum payment.


7.6     Required Minimum Distributions
This section applies for purposes of determining required minimum distributions
for distribution Plan Years beginning on or after January 1, 2003. In other
words, this section provides the latest time for distributions to be made or
commenced. Other Plan provisions may specify earlier dates for distributions and
such provisions shall govern to the extent they are consistent with this
section. This section, however, takes precedence over any inconsistent Plan
provision. All distributions required under this section shall be determined and
made in accordance with Code section 401(a)(9) and the Treasury Regulations
thereunder, including the minimum distribution incidental benefit requirements,
which are incorporated herein by this reference. For purposes of this Plan
section, the required minimum distribution amount shall be determined based on
the Account balance as of the last Accounting Date in the Plan Year immediately
preceding the Distribution Calendar Year, increased by contributions made and
allocated as of dates in the Plan Year after the last Accounting Date, if any,
and reduced by distributions made in the Plan Year after the last Accounting
Date, if any. The Account balance for the Plan Year immediately preceding the
Distribution Calendar Year includes any amounts rolled over or transferred to
the Plan in the Plan Year.
(a)
Form of Distribution. Unless the Participant’s Account is distributed in a
single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year, distributions will be made in accordance with
subsections (b) and (c). All required minimum distributions will be made in
cash, and there will be no requirement to issue any shares of Oxy Stock.

(b)
Required Minimum Distributions During Participant’s Lifetime. The Participant’s
entire Account will be distributed, or begin to be distributed, to the
Participant no later than the Participant’s Required Beginning Date. During the
Participant’s lifetime, the minimum amount that will be distributed for each
Distribution Calendar Year is the amount determined under the default rule of
paragraph (1) or, if the Participant satisfies the conditions in a timely
manner, under the alternative rule of (2):

(1)
Default Rule. The quotient obtained by dividing the Participant’s Account
balance by the distribution period in the Uniform Lifetime Table set forth in
Treasury Regulations section 1.401(a)(9)‑9, using the Participant’s age as of
the Participant’s birthday in each Distribution Calendar Year.

(2)
Alternative Rule. If the Participant’s sole Beneficiary for the Distribution
Calendar Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Treasury Regulations section 1.401(a)(9)‑9, using the Participant’s
and Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in the
Distribution Calendar Year. For this alternative rule to apply, the Participant
must request its application and provide such proof of marriage and the Spouse’s
age, at such time and in such manner as the Administrative Committee may
reasonably require, in advance of the Distribution Calendar Year.

Required minimum distributions will be determined under this subsection
beginning with the first Distribution Calendar Year and redetermined for each
subsequent Distribution Calendar Year up to and including the Distribution
Calendar Year that includes the Participant’s date of death.


(c)
Required Minimum Distributions After Participant’s Death.

(1)
Death of Participant On or After Date Distributions Begin.

(A)
Participant Survived by One Beneficiary. If the Participant dies on or after the
date distributions begin and there is a sole Beneficiary, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the remaining Life Expectancy, determined as follows:

(i)
If the Participant is not married or the sole Beneficiary is not the
Participant’s surviving Spouse, the remaining Life Expectancy is calculated
using the age of the Participant in the year of death, reduced by one for each
subsequent year.

(ii)
If the Participant’s surviving Spouse is the Participant’s sole Beneficiary, the
remaining Life Expectancy of the surviving Spouse is calculated for each
Distribution Calendar Year after the year of the Participant’s death using the
surviving Spouse’s age as of the Spouse’s birthday in that year. For the
Distribution Calendar Year after the year of the surviving Spouse’s death, any
remaining payment shall be made in a single sum to the Spouse’s estate.

(B)
Participant Survived by More Than One Beneficiary. If the Participant dies on or
after the date distributions begin and there is more than one Beneficiary as of
September 30 of the year after the year of the Participant’s death, the
Participant’s remaining Account shall be paid in a single sum as required by
Plan section 7.5.

(C)
No Beneficiary Survives the Participant. If there is no Beneficiary as of
September 30 of the year after the year of the Participant’s death, the
Participant’s remaining Account will be paid in a single sum to the
Participant’s estate no later than the Distribution Calendar Year after the
Participant’s death.

(2)
Death of Participant Before Date Distributions Begin. If the Participant dies
before distributions begin, the Participant’s Account balance will be
distributed, or begin to be distributed no later than provided in this
paragraph. The minimum amount that will be distributed or begin to be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the amount determined in paragraph (1) above.

(A)
If the Participant’s surviving Spouse is the Participant’s sole Beneficiary,
then distributions to the surviving Spouse will begin no later than:

(i)
December 31 of the calendar year immediately following the calendar year in
which the Participant died; or

(ii)
December 31 of the calendar year in which the Participant would have attained
age 70½, if later.

(B)
If the Participant’s surviving Spouse is the Participant’s sole Beneficiary and
the surviving Spouse dies after the Participant but before distributions to the
surviving Spouse begin, this subsection, other than subparagraph (A) immediately
above, will apply as if the surviving Spouse were the Participant.

If the Participant’s surviving Spouse is not the Participant’s sole Beneficiary,
then distributions to the Beneficiary will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died.
(C)
If there is no Beneficiary as of September 30 of the year following the year of
the Participant’s death, the Participant’s Account balance will be distributed
to the Participant’s estate no later than by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

(d)
Special Definitions. In addition to the terms defined in Plan section 2.1 or
elsewhere in this Plan, whenever used in this Plan section, the following terms
shall have the respective meanings set forth below, unless expressly provided
otherwise. When the defined meaning is intended, the term is capitalized.

(1)
“Distribution Calendar Year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the later of (A) the calendar
year during which the Participant attains age 70 ½, if the Participant is a
“5‑percent owner,” as defined in Code section 416, or has incurred a Separation
from Service or (B) December 31 of the calendar year in which the Participant
has a Separation from Service. For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin. The required minimum distribution
for the Participant’s first Distribution Calendar Year will be made on or before
the Participant’s Required Beginning Date.

(2)
“Life Expectancy” means the life expectancy determined under the Single Life
Table in Treasury Regulations section 1.401(a)(9)‑9.

(3)
“Required Beginning Date” means the later of:

(A)
The December 31 of the calendar year in which the Participant attains age 70½,
if the Participant is a “5‑percent owner,” as defined in Code section 416, or
has incurred a Separation from Service, and

(B)
In all other cases, the December 31 of the calendar year in which the
Participant has a Separation from Service.

(C)
Effective August 8, 2016, “Required Beginning Date” means the later of:

(i)
The April 1 of the calendar year following the calendar year in which the
Participant attains age 70½, if the Participant is a “5‑percent owner,” as
defined in Code section 416, or has incurred a Separation from Service, and

(ii)
In all other cases, the April 1 of the calendar year following the calendar year
in which the Participant has a Separation from Service.

Notwithstanding any provision of this Plan section to the contrary and
consistent with Code section 401(a)(9)(H), no minimum distribution shall be
required under this Plan section for the 2009 calendar year. The Required
Beginning Date for any individual shall be determined without regard to the
preceding sentence for purposes of applying this Plan section to required
minimum distributions for any calendar year after 2009. Moreover, the fifth
anniversary of the Participant’s death under Plan section 7.6(c)(2)(C) shall be
determined by disregarding calendar year 2009. A Direct Rollover will be offered
only for distributions that would be Eligible Rollover Distributions without
regard to Code section 401(a)(9)(H), as these terms are defined in Plan
section 7.7(b).

7.7     Mandatory Tax Withholding and Direct Rollovers
(a)
General Rule. Notwithstanding any Plan provision to the contrary, all
withdrawals and other distributions under this Plan shall comply with the
requirements of this section, Code section 401(a)(31), the Treasury Regulations
thereunder, and related regulatory rules. Under this section, a Distributee
entitled to a current withdrawal or distribution from the Plan may elect, at the
time and in the manner prescribed by the Administrative Committee, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan. In prescribing the manner of making elections with respect to
Eligible Rollover Distributions, the Administrative Committee may provide for a
uniform, nondiscriminatory application of any restrictions permitted under
applicable sections of the Code, Treasury Regulations, and related regulatory
rules, including a requirement that a Distributee may not elect to make a Direct
Rollover from a single Eligible Rollover Distribution to more than one Eligible
Retirement Plan.

(b)
Special Definitions. In addition to the terms defined in Plan section 2.1 or
elsewhere in this Plan, whenever used in this Plan section, the following terms
shall have the respective meanings set forth below, unless expressly provided
otherwise. When the defined meaning is intended, the term is capitalized.

(1)
“Direct Rollover” means an Eligible Rollover Distribution that is paid directly
to an Eligible Retirement Plan at the direction and for the benefit of the
Distributee.

(2)
“Distributee” means a Participant, a Participant’s surviving Spouse or a
Participant’s Spouse who is the Alternate Payee.

Effective for distributions made after December 31, 2009 on behalf of a deceased
Participant to a Beneficiary who is neither the Participant’s surviving Spouse
or the Participant’s former Spouse and Alternate Payee, the non-spouse
Beneficiary shall be a Distributee and the distribution will be treated as an
Eligible Rollover Distribution if the following requirements are met. The
distribution must made on behalf of the non-spouse Beneficiary in a direct
transfer to an individual retirement account, described in Code section 408(a),
or an individual retirement annuity, described in Code section 408(b) that is
treated as an inherited individual retirement account or annuity for purposes of
Code section 408(d)(3)(C). In addition, Code section 401(a)(9)(B), other than
clause (iv) thereof relating to required minimum distributions to the
Beneficiary, shall apply to the inherited individual retirement account
or annuity.
(3)
“Eligible Retirement Plan” is an individual retirement account described in Code
section 408(a), an individual retirement annuity described in Code
section 408(b) (other than an endowment contract), an annuity plan described in
Code section 403(a), a qualified trust described in Code section 401(a) that
accepts the Distributee’s Eligible Rollover Distribution, an annuity contract
described in Code section 403(b); an eligible deferred compensation plan under
Code section 457(b) which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan; and a Roth IRA described in Code Section 408A(b).

(4)
“Eligible Rollover Distribution” means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include:

(A)
Any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee and the Distributee’s designated Beneficiary, or
for a specified period of ten years or more;

(B)
Any distribution to the extent the distribution is required under Code
section 401(a)(9) and related Treasury Regulations;

(C)
Any loan that is treated as a deemed distribution pursuant to Code
section 72(p);

(D)
Any dividends paid on employer securities and passed through to the Participant,
Alternate Payee or Beneficiary, as described in Code section 404(k);

(E)
A distribution that is a permissible withdrawal from an eligible automatic
contribution arrangement within the meaning of section 414(w); and

(F)
The portion of any distribution shall not fail to be an Eligible Rollover
Distribution merely because such portion consists of After-Tax Contributions,
which are not includable in gross income, if such portion is transferred to an
individual retirement account or annuity described in Code section 408(a) or
(b), to a qualified plan described in Code section 401(a) or 403(a), or to an
annuity contract described in Code section 403(b) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includable in gross income and the portion
of such distribution which is not so includable. The portion of any distribution
from a designated Roth account under the Plan shall not fail to be an Eligible
Rollover Distribution if such portion is transferred to another Roth account
under an applicable retirement plan described in Code Section 402A(e)(1) or a
Roth IRA described in Code Section 408A.

Determinations of what constitutes an Eligible Rollover Distribution shall at
all times be made in accordance with the current rules under Code
section 402(c), which shall be controlling for this purpose.
(G)
“Conversion” means a Direct Rollover of an Eligible Rollover Distribution from
the Plan to the Roth IRA, within the meaning of Code section 408A. The amount
rolled over is included in the gross income of the Distributee to the same
extent that such amount would have been included in gross income if not rolled
over. A Conversion is not subject to mandatory income tax withholding under Code
section 3405. A Distributee may elect a Conversion of an Eligible Rollover
Distribution made on or after January 1, 2008.


7.8     In-Plan Roth Rollovers
(a)
Participant Eligibility. A Participant may elect to roll over a distribution to
an In-Plan Roth Rollover Account in accordance with the provisions of this
Section 7.8. A Participant may elect to rollover amounts held in the accounts
described below in Section 7.8(b) without regard to whether the Participant
satisfies the requirements for distribution in accordance with this Article VII.
In-Plan Roth Rollover Contributions shall be subject to the same Plan rules as
Roth Contributions. The Plan Administrator will maintain such records as are
necessary for the proper reporting of In-Plan Roth Rollover Contributions and
will administer the In-Plan Roth Rollover Account in accordance with Code
Section 402A and the regulations promulgated thereunder.

(b)
Permitted Sources. The following contributions are permitted for roll over to
the In-Plan Roth Rollover Account:

(1)
After-Tax Account,

(2)
Matching Account,

(3)
Pretax Account,

(4)
Rollover Account, and

(5)
SIP Accounts noted in Appendix H.1.

(c)
Participant’s Spouse. Solely for the purposes of determining eligibility for an
In-Plan Roth Rollover Contribution, the Plan will treat a Participant’s
surviving Spouse, former Spouse or Alternate Payee Spouse as a Participant. A
non-spouse beneficiary may not make an In-Plan Roth Rollover Contribution to the
Plan.

(d)
Form of Rollover. An In-Plan Roth Rollover Contribution must be made by the
Participant in the form of a direct rollover. An In-Plan Roth Rollover
Contribution may not include Plan loans.

(e)
Distributions. The distribution provisions in Section 7.1 will apply to In-Plan
Roth Rollover Contributions.

(f)
Treatment of In-Plan Roth Rollover Contributions. Notwithstanding any other
provision of the Plan to the contrary, an In-Plan Roth Rollover Contribution is
not a Rollover or Roth Rollover Contribution for purposes of the Plan. Except
for amounts withheld pursuant to a voluntary withholding election, an In-Plan
Roth Rollover Contribution will not be treated as a distribution for purposes of
sections 72(p), 401(a)(11), or 411(d)(6)(B)(ii) of the Code. Amounts in a
Participant’s In-Plan Roth Rollover Account may only be withdrawn by a
Participant when the Participant is eligible for a distribution from the Plan
under Article VII.


7.9     Hurricane Harvey Relief
(a)
Hardship Withdrawal. A Participant who qualifies as a Hurricane Harvey
Individual (as defined in Section 7.9(b)(i) below) may elect to withdraw amounts
as follows on or after August 23, 2017 and before January 31, 2018 if he or she
can demonstrate the existence of a financial hardship, as defined below:

(1)
Withdrawal Sources. A Hurricane Harvey hardship withdrawal under this Section
7.9 will be made from the Participant’s Pretax Account and Roth Account,
excluding the portion attributable to any income or pledged as security for a
loan, and in all cases not in excess of the amount of the financial hardship.

(2)
Financial Hardship. A “financial hardship” is the existence of an immediate and
heavy financial need which cannot reasonably be met by other resources available
to the Hurricane Harvey Individual. A distribution hereunder is automatically
treated as being made on account of an immediate and heavy financial need if it
is for any Hurricane Harvey-related hardship (which may include expenses for
food, shelter and clothing).

(3)
Deferral Suspension. A Participant’s Pretax Deferrals, Roth Contributions,
Catch-Up Contributions and After-Tax Contributions will not be subject to a
six-month suspension when taking a distribution under this Section 7.9.

(4)
Documentation. Application shall be made on such forms and under such
requirements as the Administrative Committee (or its delegee) prescribes.
Requirements for supporting documentation will be waived at the time of the
request for a hardship withdrawal if documentation is unavailable; however, the
Participant will be asked to provide supporting documentation as soon as
feasible.

(5)
Distribution. Once the Administrative Committee (or is delegee) has approved the
Participant’s request for a withdrawal, the amount to be withdrawn will be based
on the vested amounts in the Participant’s Account eligible for withdrawal as
set forth in Section 7.9(a)(1) above in a lump sum.

(b)
Definitions.

(1)
“Hurricane Harvey Individual” means a Participant whose principal residence;
parent, grandparent, child or grandchild’s principal residence; place of
employment; or parent, grandparent, child or grandchild’s place of employment
was located in the Hurricane Harvey Disaster Area. The Committee will accept the
Participant’s representation that she or he constitutes a Hurricane Harvey
Individual, unless the Administrative Committee (or its delegee) has actual
knowledge to the contrary.

(2)
“Hurricane Harvey Disaster Area” means an area with respect to which a major
disaster has been declared by the President of the United States before
September 21, 2017, under section 401 of The Robert T. Stafford Disaster Relief
and Emergency Assistance Act, Public Law 93-288, as amended (codified at 42
U.S.C §§ 5121-5207) by reason of Hurricane Harvey.




Article 8.    Participant Loans

8.1     Availability of Loans
The Administrative Committee, in accordance with the following, may make loans
to Participants who are Active Participants or Inactive Participants (referred
to for purposes of this Section as “Participants”) from the vested portion of
the Participant’s Account. Loans shall (a) be made available on a reasonably
equivalent basis, (b) not be made available to Highly Compensated Employees in
an amount equal to a greater percentage of their vested Account balance or the
percent made available to other loan applicants, (c) bear a reasonable rate of
interest, and (d) be adequately secured by the Participant’s vested Account
balance.

8.2     Amount of Loan
No loan (when added to the outstanding balance of all other loans made by the
Plan to the Participant) shall exceed the lesser of:
(a)
Fifty percent of the Participant’s vested Account, or

(b)
Fifty thousand dollars, reduced by the highest outstanding balance of his or her
loans from the Plan during the one year period ending on the date the loan is
made over the outstanding balance of all of his or her Plan loans on the date on
which such loan was made.

For the purpose of this limitation, all loans from all plans of the Employer are
aggregated.

8.3     Procedures for Loans
The Administrative Committee shall promulgate written loan procedures which
shall form part of the Plan which may include, but need not be limited to, the
following information:
(a)
The identity of the persons or positions authorized to administer the loan
program.

(b)    The procedure for applying for loans.
(c)    The basis on which loans will be approved or denied.
(d)    The limitations, if any, on the types and amount of loans offered.
(e)    The procedure under the program for determining a reasonable rate of
interest.
(f)    The types of collateral which may secure a Participant’s loan.
(g)
The events constituting default and the steps that will be taken to preserve
Plan assets in the event of such default.

In the event of any conflict between the loan procedures and the provisions of
this section, the loan procedures shall control.

Article 9.     Investment Elections

9.1     Investment of Contributions
All Pretax Deferrals, Roth Contributions, After‑Tax Contributions, Adjustment
Contributions, Catch‑Up Contributions, Rollover Contributions, Roth Rollover
Contributions, In-Plan Roth Rollover Contributions and loan repayments (both
principal and interest) made by and on behalf of a Participant each Plan Year
and amounts merged into the Plan shall be invested as the Participant shall
designate in the Investment Funds then available in increments of 1 percent of
the aggregate amount of such contributions. Participants may invest up to 30% of
future Pretax Deferrals, Roth Contributions, Catch-Up Contributions, In-Plan
Roth Rollover Contributions and After-Tax Contributions in the Oxy Stock Fund,
but no new Rollover Contributions or Roth Rollover Contributions may be invested
in the Oxy Stock Fund. Notwithstanding any provision to the contrary, a
Participant may not transfer any investment into the Oxy Stock Fund if the
amount a Participant holds under the Oxy Stock Fund exceeds 30% of the
Participant’s total Plan balance.
Each Participant may make the designation described above by making an election
in accordance with procedures established by the Administrative Committee upon
becoming a Participant and may change such election at any time by making
another election in accordance with procedures established by the Administrative
Committee. Any such election shall take effect as of the first available pay
period after the election was received by the Administrative Committee.
The selection of any Investment Fund is the sole and exclusive responsibility of
each Participant, and it is intended that the selection of an Investment Fund by
each Participant be within the parameters of section 404(c) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and the regulations
thereunder. Neither the Employer, Administrative Committee, Investment Committee
nor any of the directors, officers, agents or Employees of the Employer are
empowered to or shall be permitted to advise a Participant as to the manner in
which his Accounts shall be invested or changed. No liability whatsoever shall
be imposed upon the Employer, the Trustees, any Committee member, or any
director, officer, agent or Employee of the Employer for any loss resulting to a
Participant’s account because of any sale or investment directed by a
Participant under this section or because of the Participant’s failure to take
any action regarding an investment acquired pursuant to such elective
investment.
In the event that a Participant fails, or continues to fail, to designate the
Investment Fund in which Pretax Deferrals, Roth Contributions, After‑Tax
Contributions, Adjustment Contributions, Catch‑Up Contributions, Rollover
Contributions, Roth Rollover Contributions, In-Plan Roth Rollover Contributions,
loan repayments, or amounts merged into the Plan that are to be invested, such
amounts shall be invested in the Diversified Balance Fund. Effective June 30,
2018, such amounts will be invested in the Vanguard Target Retirement Fund
closest to the Participant’s retirement age.
Any amount previously defaulted into an Investment Fund due to a Participant’s
failure to designate an Investment Fund shall not be re-designated or
transferred, unless the Participant otherwise transfers such amount in
accordance with Plan section 9.2(a). The Diversified Balance Fund is the Plan’s
qualified default investment alternative, as this term is defined in Department
of Labor Regulations section 2550.404c‑5(e). Effective June 30, 2018, the
Vanguard Target Retirement Fund is the Plan’s qualified investment alternative,
as this term is defined in Department of Labor Regulations
section 2550.404c‑5(e).
Matching Contributions made on behalf of a Participant shall be invested in the
Oxy Stock Fund.

9.2     Transfers of Existing Balances
(a)
General Rules. Subject to any investment limitation or restriction imposed by
the Investment Fund and except as provided in Plan section 9.5, each
Participant, including Inactive Participants and Former Participants, as well as
each Alternate Payee or spousal Beneficiary with an Account under the Plan may
elect to transfer, in accordance with procedures established by the
Administrative Committee, amounts invested in any Investment Fund to one or more
Investment Funds then available in increments of 1 percent of the amount being
transferred. If the election is received by the Administrative Committee by
4 p.m. (Central Time) on an Accounting Date, the transfer will be processed on
that Accounting Date. Each election made under this Plan section shall be
effective as of the first Accounting Date after the date in which notice thereof
is received by the Administrative Committee. If the election is received by the
Administrative Committee after 4 p.m. (Central Time) or on a date other than an
Accounting Date, the transfer will be processed on the next Accounting Date. The
Administrative Committee may impose such Investment Fund transfer fees as it
deems reasonable and appropriate to defray the administrative expenses of the
Plan. Any transfer of existing balances made under this Plan section does not
affect the investment of future contributions, including loan repayments and
amounts merged into this Plan, which will be invested as provided under Plan
section 9.1 and the last investment election of the Participant filed
thereunder.

(b)
Oxy Stock Fund Transfers. A vested Participant may not transfer any investment
into the Oxy Stock Fund if the amount a Participant holds under the Oxy Stock
Fund exceeds 30% of the Participant’s total Plan balance.

(c)
Qualified Plan Transfers. Nothing contained in this Plan section shall be
construed as preventing a Participant, including Inactive Participants and
Former Participants, from having amounts allocated to his or her Account in any
Investment Fund transferred to one or more other Investment Funds for the
purpose of facilitating an asset transfer to the trustee of a Qualified Plan
sponsored by a purchaser or the subsidiary of a purchaser as a result of a
transaction involving the sale by the Company or an Affiliate of either all or
substantially all of the outstanding common stock of an Affiliate or all or
substantially all of the assets of a facility, under circumstances where the
Participant or Inactive Participant is employed by the Affiliate or at the
facility that is the subject of the sale.


9.3     Transfer of Assets
The Administrative Committee shall direct the Trustee to transfer monies or
other property between Investment Funds as soon as is practicable after each
Accounting Date to the extent required to carry out the aggregate contribution
and transfer transactions as of such Accounting Date after the necessary entries
have been made in the Accounts and offsetting transfer elections have been
reconciled, in accordance with uniform rules established by the Administrative
Committee.

9.4     Reserved



9.5     Matching Account Diversification Rights After August 1, 2004
This section is effective August 2, 2004 and shall apply notwithstanding any
contrary provision of this Plan.
(a)
Diversification Elections After August 1, 2004. A Qualified Participant shall
have the right to transfer to other available Investment Funds, in accordance
with Plan section 9.2, up to 100 percent of the current market value of the
number of Units in the Oxy Stock Fund credited to his Matching Account.

(b)
No Reinvestment. For the period from July 1, 2006 through March 30, 2007, the
number of Units in a Qualified Participant’s Matching Account that have been
transferred out of the Oxy Stock Fund as described in subsection (a) above may
not be reinvested the Oxy Stock Fund.

(c)
Election Procedures. Elections to transfer amounts from the Oxy Stock Fund among
available Investment Funds shall be made pursuant to procedures established by
the Administrative Committee. Each election made under this section shall be
effective as of the first Accounting Date after the date on which the
Administrative Committee properly receives the election.

(d)
Authority. The Investment Committee shall have the authority to take any actions
as may be appropriate or necessary to ensure the proper operation of the Plan
and investment in the Oxy Stock Fund consistent with the provisions of this
section.

(e)
Qualified Participant. For purposes of this section, a “Qualified Participant”
means:

(1)
Effective August 2, 2004, a Participant, who has completed at least 10 years of
Service under the Plan and has attained age 55;

(2)
Effective January 1, 2005, a Participant, who has completed at least 10 years of
Service under the Plan and has attained age 50;

(3)
Effective March 1, 2005, a Participant, who has completed at least 5 years of
Service under the Plan and has attained age 50;

(4)
Effective July 1, 2006, a Participant, who has completed at least 5 years of
Service under the Plan; and

(5)
Effective January 1, 2007, a Participant, who has completed at least 3 years of
Service under the Plan.

(6)
Effective January 1, 2015, any Active Participant, regardless of the
individual’s years of Service under the Plan.

Until July 1, 2006, the Service requirement described in paragraphs (1)
through (4) must be met on or before a Participant incurs a Separation from
Service. As of July 1, 2006, a Qualified Participant includes a Former
Participant who has incurred a Separation from Service but only with respect to
the portion of the vested portion of the Participant’s Matching Account as of
his Separation from Service.

Article 10.     Participant Accounts and Records of the Plan

10.1     Accounts and Records
The Participant’s Pretax Account, Roth Account, Matching Account, After‑Tax
Account, Rollover Account, Roth Rollover Account and In-Plan Roth Rollover
Account shall be assigned a subaccount for each Investment Fund in which the
Account is invested. Each such subaccount shall be maintained and valued
separately from all other subaccounts. The Administrative Committee shall
maintain records relative to a Participant’s Accounts so that there may be
determined as of any Accounting Date the current market value of his Accounts in
the Trust Fund.
Each Participant, Alternate Payee and Beneficiary with an Account shall be
advised from time to time, at least once each Plan Year, as to the value of his
or her Account and the portions thereof attributable to his or her Matching
Account and the sum of his or her Pretax Account, Roth Account, Matching
Account, After‑Tax Account, Rollover Account, Roth Rollover Account and In-Plan
Roth Rollover Account and to the various Investment Funds.

10.2     Account Value
As of any given date for which determination of the value of an Account is
required, such value shall equal the sum of the value of Pretax Account, Roth
Account, Matching Account, After‑Tax Account, Rollover Account, Roth Rollover
Account and In-Plan Roth Rollover Account as of the preceding Accounting Date
plus any additional contributions withheld or paid and less the amount of any
withdrawals from such Account after the Accounting Date and prior to the date of
determination.

10.3     Investment Funds
The Trust Fund shall consist of the Investment Funds, and each Account invested
in an Investment Fund shall have an undivided proportionate interest in that
Investment Fund. The Investment Committee shall have the right to determine the
number of Investment Funds to be maintained by the Plan, and to increase or
decrease that number from time to time as it deems appropriate. The Investment
Committee shall establish additional Investment Funds or eliminate existing
Investment Funds. In so doing, the Investment Committee shall implement and
carry out investment objectives and policies which it shall establish and
maintain.

10.4     Unit Value of Investment Funds
As of each Accounting Date, the Trustee shall determine the fair market value of
the assets of each Investment Fund, and shall notify the Administrative
Committee of the value so determined. Assets for which there is a readily
ascertainable market shall be valued by the Trustee at their fair market value,
determined by the last known public sale on the Accounting Date as of which the
market value is determined. In the absence of a sale on the Accounting Date, the
fair market value of such assets, as well as other assets for which there is no
readily ascertainable fair market value, shall be determined by the Trustee in
such consistent manner as the Trustee shall consider appropriate.

10.5     Calculation of Unit Value
The Trustee shall divide the aggregate value of the assets of each Investment
Fund, as so determined, by the total number of outstanding Units in such
Investment Fund on the Accounting Date. The result obtained shall be the new
value of each Unit, or “Unit value,” as of the Accounting Date. The Unit value
for all Investment Funds shall be ten dollars on the first Accounting Date in
1999.

10.6     Valuation Adjustments
As of each Accounting Date, after the Units in each Investment Fund have been
revalued, the Administrative Committee shall adjust the balances in the Accounts
in the respective Investment Funds of the Trust Fund, upward or downward, in
proportion to the Account balance in the Investment Fund as of the previous
Accounting Date. As a result, the sum of such Account balances will equal the
net value of each Investment Fund of the Trust Fund as of that Accounting Date.
The subaccounts shall then, when appropriate, be credited with additional Units
by dividing the dollar amount of contributions, fund transfers, loan repayments,
and dividends paid with respect to Oxy Stock to be allocated to each subaccount
on that Accounting Date by the newly calculated value of a Unit in the
Investment Fund.

10.7     Debiting of Accounts upon Distribution, Withdrawal, Loan or Charge
Any Units distributed or withdrawn from an Account (including any Units debited
as a result of an Investment Fund transfer fee or redemption fee imposed
pursuant to Plan section 9.2) shall be charged to the respective subaccounts in
each Investment Fund as of the date the benefit or charge is payable. The amount
distributable or chargeable to the Account shall be equal to the number of Units
distributed or charged from the Account multiplied by the Unit value determined
as of the Accounting Date immediately preceding the date as of which the
distribution or charge is payable.

10.8     Unit Value upon Transfer of Investment Funds
Participants, Alternate Payees and Beneficiaries electing to transfer from one
Investment Fund to another under Plan section 9.2 shall, as of the Accounting
Date of the transfer, have their Accounts in the Investment Fund from which the
transfer is made charged and their Accounts in the Investment Fund to which the
transfer is made credited, based upon the applicable Investment Fund Unit values
in effect as of the Accounting Date.

10.9     Oxy Stock Fund Valuation
The balance of each Matching Account and, separately, any other portion of the
Account invested in the Oxy Stock Fund shall be maintained in full and
fractional Units.
All Oxy Stock acquired by the Oxy Stock Fund, including, but not by way of
limitation, Oxy Stock contributed directly by the Employer or purchased with the
contributions, Oxy Stock purchased with cash dividends paid in respect of Oxy
Stock, Oxy Stock acquired from stock dividends and stock splits, and Oxy Stock
purchased with the proceeds of the sale or exchange of warrants, rights or
dividends in kind distributed in respect of Oxy Stock, shall be allocated to the
Accounts based on the portion of the Account invested in the Oxy Stock Fund as
of the Accounting Date in which the Oxy Stock is acquired.
For the purpose of valuing an Account in connection with any withdrawal or loan
under the provisions of the Plan or for the purpose of any distribution in kind
or partly in kind, shares of Oxy Stock shall be valued as of the Accounting Date
of the withdrawal, loan, or distribution based on the closing quotation on the
New York Stock Exchange on the Accounting Date in which such withdrawal, loan,
or distribution is made; provided, however, that if shares of Oxy Stock are sold
in connection with such a withdrawal, loan, or distribution, the shares sold
shall be valued at the net proceeds received from such sale. If the closing
price of such Oxy Stock shall not be so quoted or if so quoted shall not be
available to the Administrative Committee, a composite index price or other
price which shall be generally accepted for the establishment of fair market
value shall be used for the purpose of so valuing the Account.
For the purpose of valuing an Account in connection with any transfer under the
provisions of the Plan, shares of Oxy Stock shall be valued as of the effective
date of the transfer based on the closing quotation on the New York Stock
Exchange on the Accounting Date in which such transfer is made; provided,
however, that if shares of Oxy Stock are sold in connection with such transfer,
the shares sold shall be valued at the net proceeds received from such sale. If
the closing price of such Oxy Stock shall not be so quoted or if so quoted shall
not be available to the Administrative Committee, a composite index price or
other price which shall be generally accepted for the establishment of fair
market value shall be used for the purpose of so valuing the Account.

10.10     Value of Accounts
The value of the balance of any Account as of any Accounting Date shall equal:
(a)
The number of Units credited to the Account as of that date, including Units
credited on that date pursuant to Plan section 10.6, multiplied by the Unit
value determined as of the Accounting Date, plus

(b)
Any uninvested cash in the Account.


10.11     Cost Account
The Trustee shall maintain records so that the cost or “basis” (for tax
purposes) of the Oxy Stock allocated to an Account may be determined as of any
Accounting Date. Whenever shares of Oxy Stock are distributed from the Account,
such shares shall be assigned a cost equal to the average cost of all shares
allocated at the same time in accordance with rules and procedures adopted for
the purpose by the Administrative Committee.

10.12     Rollover and Roth Rollover Contributions
(a)
Subject to the Administrative Committee’s approval and in accordance with
uniform and nondiscriminatory procedures adopted by the Administrative
Committee, Active or Inactive Participants may contribute, under the conditions
specified in this Plan section, to this Plan any of the amounts specified as
Rollover Contributions or Roth Rollover Contributions. Rollover Contributions
will be held in the Participant’s Rollover Account. Roth Rollover Contributions
will be held in the Participant’s Roth Rollover Account.

(b)
The amount must have been received by or on behalf of the Participant as an
eligible rollover distribution, as defined in Code section 402(c)(4).

(1)
In the case of direct rollovers, the distribution must be received directly
from:

(A)
A Qualified Plan;

(B)
A qualified plan described in Code section 403(a);

(C)
An annuity contract described in Code section 403(b);

(D)
An eligible plan under Code Section 457(b) which is maintained by a state, a
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state; or

(E)
A Roth IRA described in Code Section 408A(b).

(2)
In the case of a rollover by the Participant, as opposed to a direct rollover,
the Participant must have received the distribution no more than 60 days (unless
the 60‑day rollover deadline has been waived by the Internal Revenue Service
pursuant to Code section 402(c)(3), or the Participant makes a written
certification to the Plan that satisfies Section 3.02 of Revenue Procedure
2016-47) earlier from:

(A)
A plan described in paragraph (1), except that any Roth amounts must be received
as a direct rollover, or

(B)
An individual retirement account or annuity described in Code section 408(a) or
408(b) that only includes amounts contributed to such account or annuity that
had been rollover contributions from a plan described in paragraph (1).

(3)
On a uniform and nondiscriminatory basis, the Administrative Committee or the
Company may permit direct rollovers of promissory notes in connection with a
loan under a Qualified Plan pursuant to Treasury Regulations
section 1.401(a)(31)–1, Q&A–16. The Administrative Committee may establish such
reasonable procedures as it deems necessary to facilitate the direct rollover of
the promissory notes and to ensure that after the rollover, each loan under the
Plan complies with Code section 72(p), ERISA section 408(b)(1), and the
regulations thereunder. By way of illustration and not limitation, the
Administrative Committee may reamortize directly rolled over loans to
accommodate repayment of the loans in conjunction with the payroll schedules of
an Employer so as to comply with the maximum permitted term of the loan, or may
require a Participant to execute such modification to an existing loan that is
rolled over, as the Administrative Committee deems, in its sole discretion,
necessary to comply with Code section 72(p), ERISA section 408(b)(1), or the
regulations thereunder.

(c)
Before accepting an amount as a Rollover or Roth Rollover Contribution, the
Administrative Committee may require such information and documents it deems
necessary or appropriate to establish that the contribution will satisfy the
requirements of this Plan section and that receipt of the contribution will not
adversely affect the qualified status of this Plan. To the extent deemed
necessary or appropriate by the Administrative Committee, such information may
include copies of one or more of the following: IRS Form 1099, a distribution
statement, the distribution check, certifications from the Participant, and
statements from the administrator of the transferor plan that such plan had
received a favorable determination letter from the Internal Revenue Service.

(d)
Rollover and Roth Rollover Contributions, other than a promissory note
evidencing a Participant loan that is rolled over, shall be invested in such
Investment Funds as the Participant shall select, in accordance with such rules
as are provided in Article 9, or in accordance with other procedures approved by
the Administrative Committee. Rollover and Roth Rollover Contributions to this
Plan will not be accepted unless the Participant has made an affirmative
investment election with respect to his or her Rollover or Roth Rollover Account
under Article 9. Notwithstanding the foregoing, in no event shall Rollover or
Roth Rollover Contributions be invested in the Oxy Stock Fund.

(e)
If a Rollover or Roth Rollover Contribution is made to this Plan and the
Administrative Committee later determines that the contribution did not satisfy
the requirements of this Plan section, then the Rollover or Roth Rollover
Contribution, plus any earnings attributable to the Rollover or Roth Rollover
Contribution, shall be distributed to the Participant, within a reasonable time
after the Administrative Committee’s determination. The Administrative Committee
may use any reasonable method to determine the amount of earnings attributable
to the Rollover or Roth Rollover Contribution.

(f)
The balance in a Participant’s Rollover or Roth Rollover Account shall be
distributed at the same time and in the same manner as other amounts in the
Participant’s Account. Any questions concerning entitlement to a distribution of
a Rollover or Roth Rollover Account shall be resolved by adding the term “and
Rollover or Roth Rollover Account” in each place where the term “Account”
appears in Article 7.


10.13     Merger of the THUMS Long Beach Company Savings and Investment Plan
Effective as of October 31, 2011, the THUMS Long Beach Company Savings and
Investment Plan is merged with and into this Plan. The entire interest of each
individual, who was a participant in the THUMS Long Beach Company Savings and
Investment Plan on October 28, 2011, shall be transferred to this Plan and
Appendix H shall control the treatment of such interest as stated therein.



Article 11.     Financing

11.1     Trust Fund
The Company shall maintain a trust to finance the benefits under the Plan, by
entering into one or more Trust Agreements or insurance contracts approved by
the Company, or by causing insurance contracts to be held under a Trust
Agreement. Any Trust Agreement is designated as and shall constitute a part of
this Plan, and all rights which may accrue to any person under this Plan shall
be subject to all the terms and provisions of such Trust Agreement. A Trustee
shall be appointed by the Board and shall have such powers as provided in the
Trust Agreement. The Company may modify any Trust Agreement or insurance
contract from time to time to accomplish the purposes of the Plan and may
replace any insurance company or appoint a successor Trustee or Trustees. By
entering into such Trust Agreements or insurance contracts, the Company shall
vest in the Trustee, or in one or more investment managers (as defined under
ERISA) appointed under the terms of the Trust Agreement from time to time by
action of the Investment Committee, responsibility for the management and
control of the Trust Fund. In the event the Investment Committee appoints any
such investment manager, the Trustee shall not be liable for the acts or
omissions of the investment manager or have any responsibility to invest or
otherwise manage any portion of the Trust Fund subject to the management and
control of the investment manager. The Investment Committee from time to time
shall establish a funding policy which is consistent with the objectives of the
Plan and shall communicate it to the Trustee and each investment manager so that
they may coordinate investment policies with such funding policy.

11.2     Oxy Stock Fund
(a)
General Rules. The Oxy Stock Fund shall consist of shares of Oxy Stock and cash
or cash equivalents that are held pending investment in Oxy Stock. Investment in
such shares shall be made from time to time by a direct issue of Oxy Stock from
the Company or by purchase from securities dealers or by private purchase at
such prices and in such amounts as the Trustee may determine in its absolute and
complete discretion. However, no private purchase of such shares shall be made
at a total cost greater than the total cost (including brokers’ fees and other
expenses of purchase) of purchasing such shares at the then prevailing price of
such shares on the open market, such prevailing price to be determined by the
Trustee as nearly as practicable based on the most recent public trading prices
for the Oxy Stock. The Trustee may match purchases and sales to satisfy
investment elections, withdrawals, loans and distributions of Participants.

The Trustee in its discretion may limit the daily volume of its purchases or
sales of Oxy Stock to safeguard interest of Participants or comply with legal or
exchange requirements. If the Trustee limits daily volume then the purchase
prices or sale proceeds, as the case may be, during the period of volume
limitations, shall be averaged, and the average per share price or sale proceeds
shall be used in determining the cost or proceeds to be applied in satisfaction
of any order of a Participant which requires the Trustee to purchase or sell Oxy
Stock during such period.
All Oxy Stock purchased by the Trustee shall be registered in the name of the
Trustee or its nominee, and legal title to such Oxy Stock shall remain in the
Trustee until the Participant shall become entitled to distribution thereof
pursuant to this Plan.
The Trustee in its own discretion may invest funds awaiting investment in Oxy
Stock in short‑term obligations, including obligations of the United States of
America or any agency or instrumentality thereof, trust and participation
certificates, beneficial interests in any trust, and such other short‑term
obligations as the Trustee deems to be appropriate for such interim investment
purposes.
In the event any option, right or warrant is received by the Trustee on Oxy
Stock, the Trustee shall sell the same at public or private sale and at such
price and upon such other terms as it may determine, unless the Investment
Committee shall determine that such option, right or warrant should be
exercised, in which case the Trustee shall exercise the same upon such terms and
conditions as the Investment Committee may prescribe.
(b)
Election Restrictions for Officers. Investment elections of Company officers
shall be limited, if necessary, so that the beneficial interest in the Oxy Stock
held by the Trust Fund for their Accounts shall not exceed, in the aggregate,
20 percent of the total value of all securities and other assets held by the
Trust Fund in all Investment Funds. For purposes of this section, the term
“officers” shall have the same meaning as set forth in Regulations
section 240.3‑b‑2 promulgated pursuant to section 3(b) of the Securities
Exchange Act of 1934.

(c)
Voting Rights. Before each annual or special meeting of the shareholders of the
Company, and at such other times when shareholder action is required, the
Company or Trustee (as determined under the applicable Trust Agreement) shall
send to each Participant, Beneficiary and Alternate Payee who has an investment
in Oxy Stock through the Oxy Stock Fund, the proxy or consent solicitation
materials that are sent to the Company’s shareholders of record. Each such
Participant, Beneficiary and Alternate Payee shall have the right to instruct
the Trustee confidentially as to the method of voting the shares of Oxy Stock
allocated to the Account (through investment in the Oxy Stock Fund) as of the
record date for determining the shares that are entitled to vote at the meeting
of shareholders or that are entitled to give or withhold consent to corporate
action. The Trustee in accordance with the instructions received from the
Participant, Beneficiary, or Alternate Payee shall vote such full and fractional
shares of Oxy Stock. The Administrative Committee shall instruct the Trustee as
to the method of voting shares of Oxy Stock for which timely voting instructions
are not received from Participants, Beneficiaries or Alternate Payees. The
Trustee shall not vote shares of Oxy Stock for which it does not receive voting
instructions from Participants, Beneficiaries, Alternate Payees or the
Administrative Committee. The Company shall ensure that the requisite voting
forms, together with all information distributed to shareholders regarding the
exercise of voting rights, are furnished to the Trustee and by the Trustee to
such Participants, Beneficiaries and Alternate Payees within a reasonable time
before such voting rights are to be exercised with respect to Oxy Stock held in
the Oxy Stock Fund.

(d)
Distribution or Reinvestment of Cash Dividends. In accordance with procedures
set forth in this subsection, as implemented by the Administrative Committee,
each Participant who is a Participant in the ESOP portion of this Plan may make
the dividend pass‑through election described in this subsection with respect to
dividends paid on or after June 1, 2002 on Oxy Stock held in the Oxy Stock Fund
attributable to the Participant’s Matching Account and with respect to dividends
paid on or after July 19, 2007 on all Oxy Stock held in the Oxy Stock Fund. The
dividends on which the dividend pass‑through election may be made are referred
to as Eligible Dividends. Cash dividends that are not Eligible Dividends and
cash proceeds from any other distribution received on Oxy Stock shall be
invested in Oxy Stock.

(1)
Pass‑Through Election. With respect to Eligible Dividends, the Participant may
elect between:

(A)
Either:

(i)
The cash payment of Eligible Dividends directly to the Participant; except,
effective August 8, 2016, if the amount of Eligible Dividends is less than
$10.00, then the Eligible Dividends will be reinvested pursuant to Subsection
(B) below; or

(ii)
If permitted by the Administrative Committee, the payment of Eligible Dividends
to the Participant’s Matching Account, Pretax Account, Roth Account, After-Tax
Account, Rollover Account, Roth Rollover Account and In-Plan Roth Rollover
Account (based on the subaccount from which the Eligible Dividend is derived)
followed by the distribution of Eligible Dividends in cash to the Participant
not later than 90 days after the close of the Plan Year in which the Eligible
Dividends were paid by the Company; and

(B)
The payment of Eligible Dividends to the Participant’s Matching Account, Pretax
Account, Roth Account, After-Tax Account, Rollover Account, Roth Rollover
Account and In-Plan Roth Rollover Account (based on the subaccount from which
the Eligible Dividend is derived) and reinvestment in Oxy Stock through the Oxy
Stock Fund.

If the Participant does not make an affirmative election, he shall be deemed to
have elected the reinvestment of Eligible Dividends pursuant to
subparagraph (B). Any earnings on Eligible Dividends shall not be distributed
pursuant to subparagraph (A)(ii), but any losses on such Eligible Dividends
shall reduce the amount that can be distributed to the Participant under such
provision. The Participant’s election in effect on the ex‑dividend date for the
Eligible Dividend shall control. A Participant may not split his election
between subparagraph (A) and subparagraph (B) with respect to any single
Eligible Dividend payment date.
(2)
Election Requirements. The dividend pass‑through election shall meet the
following minimum requirements:

(A)
A Participant must be given a reasonable opportunity before Eligible Dividends
are paid or distributed in which to make the election.

(B)
A Participant must have a reasonable opportunity to change a dividend election
at least annually.

(C)
If there is a change in the Plan terms governing the manner in which Eligible
Dividends are paid or distributed, a Participant must be given a reasonable
opportunity to make an election under the new Plan terms prior to the date on
which the first Eligible Dividend subject to the new Plan terms is paid or
distributed.

(D)
No election shall be applied retroactively; elections shall apply only to future
dividend allocations.

(3)
Treatment of Eligible Dividends. Eligible Dividends shall be treated as follows
for purposes of the Plan:

(A)
A Participant shall at all times be fully vested in any Eligible Dividends with
respect to which the Participant is offered a dividend pass‑through election.
The Participant shall be fully vested regardless of whether the Eligible
Dividends are paid in cash or reinvested in Oxy Stock allocated to the
Participant’s Account and regardless of whether the Participant is vested or
nonvested in other amounts held in his Matching Account.

(B)
Eligible Dividends, whether paid in cash to the Participant or reinvested in the
Plan, do not constitute an Annual Addition. In addition, reinvested Eligible
Dividends do not constitute elective deferrals, within the meaning of Code
section 402(g)(3), and shall not be treated as Pretax Deferrals, Roth
Contributions or other elective deferrals, under the ADP Test, or After‑Tax
Contributions, Adjustment Contributions or Matching Contributions under the ACP
Test.

(C)
Eligible Dividends that are reinvested in Oxy Stock pursuant to a Participant’s
election under this subsection are treated as earnings in the same manner as
dividends with respect to which a Participant is not provided a dividend
pass‑through election.

(D)
Eligible Dividends paid in cash pursuant to a Participant’s election under this
subsection:

(i)
Are not subject to the consent requirements of Code section 411(a)(11) or the
restrictions on the distributions of elective deferrals under Code
section 401(k)(2)(B), notwithstanding any Plan provision to the contrary; and

(ii)
Do not constitute an Eligible Rollover Distribution (as determined under Plan
section 7.7(b)(4)), even if the dividends are distributed at the same time as
amounts that do constitute an Eligible Rollover Distribution.

(4)
Alternate Payees and Beneficiaries. Subject to such rules as the Administrative
Committee may prescribe, Alternate Payees and Beneficiaries shall be treated as
Participants for purposes of this subsection.


11.3     Forfeitures
The Administrative Committee may use forfeitures occurring in any processing
period to pay the reasonable costs of administering the Plan to the maximum
extent permitted by ERISA or to reduce Matching Contributions of all Employers
without regard to whether the forfeitures are attributable to persons employed
by any individual Employer for such processing period or future processing
periods. If the amount of allocable forfeitures occurring in a processing period
exceeds the amount of Employer contributions for such processing period, then
the excess shall be deposited in a separate account. Effective December 1, 2016,
or as soon as practicable thereafter but in no event later than December 31,
2016, such amounts will be deposited into a separate “Forfeiture Account,”
invested in the Stable Value Fund, defined in Appendix B(a) of the Plan, or such
other fund as determined within the discretion of the Administrative Committee,
and such amounts will be considered Plan assets and allocated in lieu of
Employer contributions in succeeding pay periods, used to pay the reasonable
expenses of administering the Plan or allocated among Participants as additional
contributions. If the Plan terminates while a balance in the Forfeiture Account
exists, the balance shall be allocated to Participants per capita to the extent
of the maximum amount permitted under Plan section 6.6. Forfeitures shall be
used before the end of the Plan Year in which the forfeitures occurred to the
extent administratively feasible.

11.4     Non‑Reversion
Anything in this Plan to the contrary notwithstanding, it shall be impossible at
any time for the contributions of the Employer or any part of the Trust Fund to
revert to the Company or an Affiliate or to be used for or diverted to any
purpose other than the exclusive benefit of Participants or their Beneficiaries,
except that:
(a)
If a contribution or portion thereof is made by the Employer by a mistake of
fact, upon written request to the Administrative Committee, such contribution or
such portion, reduced by losses but not increased by earnings, shall be returned
to the Employer within one year after the date of payment; and

(b)
In the event that a deduction for any contributions made by the Employer is
disallowed by the Internal Revenue Service in any Plan Year, then that portion
of the Employer contribution that is not deductible shall be returned to the
Employer within one year from the date of receipt of notice by the Internal
Revenue Service of the disallowance of the deduction.


11.5     Direct Transfer of Assets from Plans of Acquired Entities
The Trust Agreement shall permit the direct receipt of assets which are
transferred directly to the Trust Fund from the trustees of any other Qualified
Plan sponsored, at the time of the applicable transaction, by entities which are
the subject of purchase transactions made by the Company or an Affiliate.

11.6     Pension Expense Reimbursement Account (“PERA”)
The Administrative Committee in its discretion may decide to use revenue sharing
payments (i.e., float income earned on uninvested cash and all other revenue, if
any, received from the investments in the Plan (other than operating expenses
paid by mutual fund shareholders generally, whether via rebates or otherwise,
that are reflected in the net asset values of such mutual fund shares)) for
approved ERISA expenses. Such amounts as well as Participant-paid fees
(including loan initiation fees) and Plan-imposed excessive trading fees will be
deposited into a separate “ERISA Account,” invested in the Stable Value Fund,
defined in Appendix B(a) of the Plan, or such other fund as determined within
the discretion of the Administrative Committee, and such amounts will be
considered Plan assets. Amounts in the ERISA Account must be used for the direct
benefit of Plan Participants, and any balances remaining in the ERISA Account at
year end must be used by the end of the first quarter of the next Plan Year.
Alternatively, the year-end balance must be allocated to Participant Accounts
after this deadline. Approved ERISA expenses will include those reasonable,
necessary and direct expenses incurred by the Plan for services provided by the
Plan’s Trustee, recordkeeper or other service providers.



Article 12.     Administration

12.1     The Administrative Committee
The Plan shall be administered by an Administrative Committee appointed by the
Board. The Administrative Committee shall be composed of as many members as the
Board may appoint from time to time, but not fewer than three members, and shall
hold office at the discretion of the Board. Such members may, but need not, be
Employees of the Company or any Affiliate.
Any member of the Administrative Committee may resign by delivering his or her
written resignation to the Board and to the Administrative Committee Secretary.
Such resignation shall be effective no earlier than the date of the written
notice.
Vacancies in the Administrative Committee arising by resignation, death,
removal, or otherwise, shall be filled by the Board. The Administrative
Committee shall be a fiduciary under the Plan, in accordance with ERISA.

12.2     Chairperson, Secretary, and Employment of Specialists
The members of each of the Investment Committee and Administrative Committee
shall elect one of their number as Chairperson and shall elect a Secretary who
may, but need not, be a member of such Committee. They may authorize one or more
of their number or any agent to execute or deliver any instrument or instruments
on their behalf, and may employ such counsel, auditors, and other specialists
and such clerical, medical, actuarial, and other services as they may require in
carrying out the provisions of the Plan.

12.3     Compensation and Expenses
The members of the Investment Committee and Administrative Committee who are
Employees shall serve without compensation for services as a member of such
Committee. Any member of a Committee may receive reimbursement by the Company of
expenses properly and actually incurred.
All expenses of administration may be paid out of the Trust Fund, to the maximum
extent permitted by ERISA, unless paid by the Company. Such expenses shall
include any expenses incident to the functioning of the Administrative Committee
and the Investment Committee, including but not limited to, fees of accountants,
counsel, and other specialists and their agents, and other costs of
administering the Plan. Until paid, the expenses shall constitute a liability of
the Trust Fund. However, the Company may reimburse the Trust Fund for any
administration expense incurred. The Company reserves the right to charge the
Accounts for reasonable expenses incurred in the administration of their
Accounts. Any such charges shall be used to pay the costs of administering this
Plan in the manner described in Plan section 11.3. The Company will make full
disclosure of the amount and nature of any such charge prior to its imposition.

12.4     Manner of Action
A majority of the members of the Investment Committee and Administrative
Committee at the time in office shall constitute a quorum for the transaction of
business. All resolutions adopted, and other actions taken by a Committee at any
meeting shall be by the vote of a majority of those present at any such meeting.
Upon obtaining the written consent of a majority of the members at the time in
office, action of a Committee may be taken otherwise than at a meeting.

12.5     Subcommittees
Each of the Investment Committee and Administrative Committee may appoint one or
more subcommittees and delegate such of its power and duties as it deems
desirable to any such subcommittee, in which case every reference herein made to
such Committee shall be deemed to mean or include the subcommittees as to
matters within their jurisdiction. The members of any such subcommittee shall
consist of such officers or other Employees of the Company and such other
persons as such Committee may appoint.

12.6     Other Agents
Each of the Board, the Company, the Administrative Committee and the Investment
Committee may also appoint one or more persons or agents to aid it in carrying
out its duties as fiduciary or nonfiduciary, and delegate such of its powers and
duties as it deems desirable to such person or agents.

12.7     Records
All resolutions, proceedings, acts, and determinations of each of the
Administrative Committee and the Investment Committee shall be recorded by the
Secretary thereof or under the Secretary’s supervision, and all such records,
together with such documents and instruments as may be necessary for the
administration of the Plan, shall be preserved in the custody of the Secretary.

12.8     Rules
Subject to the limitations contained in the Plan, each of the Administrative
Committee and the Investment Committee shall be empowered from time to time in
its discretion to adopt by‑laws and establish rules for the conduct of its
affairs and the exercise of the duties imposed upon it under the Plan.

12.9     Administrative Committee’s Powers and Duties
Except as otherwise provided in this Plan, the Company shall have responsibility
for any settlor powers, functions or duties, including, without limitation, the
right to amend or terminate the Plan as set forth in Plan section 13.1. The
Administrative Committee shall have responsibility for the general
administration of the Plan and for carrying out the Plan’s provisions. The
Administrative Committee shall have such powers and duties as may be necessary
to discharge its functions hereunder, including, but not limited to, the
following:
(a)
To construe and interpret the Plan, to supply all omissions from, correct
deficiencies in and resolve ambiguities in the language of the Plan and Trust;
to decide all questions of eligibility and determine the amount, manner, and
time of payment of any benefits hereunder;

(b)
To make a determination as to the right of any person to an allocation, and the
amount thereof;

(c)
To obtain from the Employees such information as shall be necessary for the
proper administration of the Plan and, when appropriate, to furnish such
information promptly to the Trustee or other persons entitled thereto;

(d)
To prepare and distribute, in such manner as the Company determines to be
appropriate, information explaining the Plan;

(e)
To establish and maintain such accounts in the name of each Participant as are
necessary;

(f)
To instruct the Trustee with respect to the payment of benefits hereunder;

(g)
To provide for any required bonding of fiduciaries and other persons who may
from time to time handle Plan assets;

(h)
To prepare and file any reports required by ERISA;

(i)
To engage an independent public accountant to conduct such examinations and to
render such opinions as may be required by ERISA;

(j)
To select, engage, monitor and terminate the performance of third-party
administrators and other service providers and develop policies with respect to
service provider contracts to ensure that fees paid are reasonable;

(k)
To allocate contributions, loan repayments and Trust Fund gains or losses to the
Accounts of Participants;

(l)
To take all steps it deems reasonable to correct any references or omissions
that may arise in the operation of the Plan, which include taking any and all
steps permitted under the Employee Plans Compliance Resolution System, the
Voluntary Fiduciary Correction Program, or any other program of correction; and

(m)
To designate Affiliates as Employers as described in Plan section 14.1.


12.10     Investment Responsibilities
The Investment Committee shall have the authority and responsibility to direct
the Trustee with respect to the investment and management of the Trust Fund, and
to establish a funding policy and method consistent with the objectives of the
Plan and the requirements of ERISA. Except as otherwise provided in ERISA, the
Investment Committee may delegate such authority and responsibility to direct
the Trustee or any person who acknowledges in writing that it is a fiduciary
with respect to the Plan and who provides the Investment Committee with a
written affirmation that it is qualified to act as an investment manager within
the meaning of ERISA. If the Investment Committee delegates to an investment
manager the authority and responsibility to so direct the Trustee, such
investment manager, and not the Investment Committee or the Trustee, shall have
sole responsibility for the investment and management of so much of the Trust
Fund as has been entrusted to his management and control, and, except to the
extent otherwise required by ERISA, such delegation shall relieve the Investment
Committee and the members thereof of all duties and responsibilities with
respect to the authority and responsibility so delegated.
The Investment Committee may relinquish to the Trustee the Investment
Committee’s power to direct the Trustee with respect to the investment and
management of the Trust Fund. In the event the Investment Committee so
relinquishes said power to the Trustee and the Trustee accepts such
responsibility in writing, the Trustee shall have sole and exclusive power and
responsibility with respect to the investment and management of the Trust Fund.
The Investment Committee may regain the power so relinquished by appropriate
Investment Committee action and notice to the Trustee.

12.11     Administrative Committee’s Decisions Conclusive
The Administrative Committee shall have the exclusive right and discretionary
authority to interpret the terms and provisions of the Plan, apply the facts to
the terms of the Plan, and resolve all questions arising hereunder, including
the right to resolve and remedy ambiguities, inconsistencies, or omissions in
the Plan, provided, however, that the construction necessary for the Plan to
conform to the Code and ERISA shall in all cases control. The Administrative
Committee also shall have discretionary authority to make any factual
determinations under the Plan. Benefits under this Plan will be paid only if the
Administrative Committee decides in its discretion that the applicant is
entitled to them. The Administrative Committee shall endeavor to act in such a
way as not to discriminate in favor of any class of Employees, Participants, or
other persons. Any and all disputes with respect to the Plan that may arise
involving Participants, Beneficiaries or Alternate Payees shall be referred to
the Administrative Committee and its decisions shall be final, conclusive, and
binding. All findings of fact, interpretations, determinations, and decisions of
the Administrative Committee in respect of any matter or question arising under
the Plan shall be final, conclusive, and binding upon all persons, including,
without limitation, Employees, Participants, Beneficiaries, Alternate Payees,
and any and all other persons having, or claiming to have, any interest in or
under the Plan. The factual determinations and decisions of the Administrative
Committee shall be given the maximum possible deference allowed by law.

12.12     Indemnity
(a)
To the extent permitted by the Company’s bylaws and applicable law, the Company
shall indemnify and hold harmless each of the following persons (“Indemnified
Persons”) under the terms and conditions of subsection (b):

(1)
Each Affiliate;

(2)
Each member of the Administrative Committee

(3)
Each member of the Investment Committee; and

(4)
Each Employee or member of the Board who has responsibility (whether by
delegation from another person, an allocation of responsibilities under the
terms of this Plan document, or otherwise) for a fiduciary duty, a nonfiduciary
settlor function (such as deciding whether to approve a plan amendment), or a
nonfiduciary administrative task relating to the Plan.

(b)
The Company shall indemnify and hold harmless each Indemnified Person against
any and all claims, losses, damages, and expenses, including reasonable
attorney’s fees and court costs, incurred by that person on account of his good
faith actions or failures to act with respect to his responsibilities relating
to the Plan. The Company’s indemnification shall include payment of any amounts
due under a settlement of any lawsuit or investigation, but only if the Company
agrees to the settlement.

(1)
An Indemnified Person shall be indemnified under this section only if he
notifies an Appropriate Person at the Company of any claim asserted against or
any investigation of the Indemnified Person that relates to the Indemnified
Person’s responsibilities with respect to the Plan.

(A)
A person is an “Appropriate Person” to receive notice of the claim or
investigation if a reasonable person would believe that the person notified
would initiate action to protect the interests of the Company in response to the
Indemnified Person’s notice.

(B)
The notice may be provided orally or in writing. The notice must be provided to
the Appropriate Person promptly after the Indemnified Person becomes aware of
the claim or investigation. No indemnification shall be provided under this
section to the extent that the Plan or Company is materially prejudiced by the
unreasonable delay of the Indemnified Person in notifying an Appropriate Person
of the claim or investigation.

(2)
An Indemnified Person shall be indemnified under this section with respect to
attorneys’ fees, court costs or other litigation expenses or any settlement of
such litigation only if the Indemnified Person agrees to permit the Company to
select counsel and to conduct the defense of the lawsuit and agrees not to take
any action in the lawsuit that the Company believes would be prejudicial to the
interests of the Company.

(3)
No Indemnified Person, including an Indemnified Person who had a Separation from
Service, shall be indemnified under this section unless he makes himself
reasonably available to assist the Company with respect to the matters in issue
and agrees to provide whatever documents, testimony, information, materials, or
other forms of assistance that the Company shall reasonably request.

(4)
No Indemnified Person shall be indemnified under this section with respect to
any action or failure to act that is judicially determined to constitute or be
attributable to the gross negligence or willful misconduct of the Indemnified
Person.

(5)
Payments of any indemnity under this section shall be made only from the assets
of the Company and shall not be made directly or indirectly from assets of the
Plan. The provisions of this section shall not preclude such further indemnities
as may be available under insurance purchased by the Company or as may be
provided by the Company under any by‑law, agreement or otherwise, provided that
no expense shall be indemnified under this section that is otherwise indemnified
by an insurance contract purchased by the Company.


12.13     Fiduciaries
The fiduciaries named in this Article shall have only those specific powers,
duties, responsibilities, and obligations as are specifically given them under
this Plan or the Trust or otherwise delegated by the Board. The Employers shall
have the sole responsibility for making the contributions required under
Article 4 and Article 5, and the Company shall have the sole authority to
appoint and remove the Trustee and to amend or terminate, in whole or in part,
this Plan or the Trust. The Administrative Committee shall have the sole
responsibility for the administration of this Plan, which responsibility is
specifically described in this Plan and the Trust Agreement or otherwise
delegated by the Board. The officers and Employees of the Company shall have the
responsibility of implementing the Plan and carrying out its provisions as the
Administrative Committee shall direct. The Investment Committee, the Trustee,
and any investment manager shall have the sole responsibility for the
administration of the Trust Fund and the management of the assets held under the
Trust Fund, to the extent provided in the Trust Agreement. A fiduciary may rely
upon any direction, information, or action of another fiduciary as being proper
under this Plan or the Trust Agreement, and is not required under this Plan or
the Trust Agreement to inquire into the propriety of any such direction,
information, or action. It is intended under this Plan and the Trust Agreement
that each fiduciary shall be responsible for the proper exercise of his or its
own powers, duties, responsibilities, and obligations under this Plan and the
Trust Agreement and shall not be responsible for any act or failure to act of
another fiduciary. No fiduciary guarantees the Trust Fund in any manner against
investment loss or depreciation in asset value. Any party may serve in more than
one fiduciary capacity with respect to the Plan or Trust Agreement.
Whether or not a particular activity performed by the Administrative Committee,
Investment Committee, a Committee member, or delegate is considered to rise to
the level of a fiduciary duty shall depend on whether the person or entity is,
when performing the activity, exercising the discretion with respect to the
administration of the Plan, which under ERISA, if applicable, requires a
fiduciary standard of conduct. In the absence of an activity involving such an
exercise of discretion with respect to the Plan’s administration, the activity
shall be considered ministerial, rather than fiduciary, in nature. If and when a
Committee member or delegate is performing a “settlor” activity, under ERISA,
including, by way of example, the adoption of an amendment to or decision to
establish or terminate a plan, then such activity shall be deemed to be an
exercise of “settlor” or sponsor responsibility and shall be subject to ordinary
business judgment and not an exercise of fiduciary duty. The Administrative
Committee and Investment Committee will not be subject to fiduciary liability or
standards for any settlor or non-fiduciary responsibilities and/or duties
delegated to it by the Board.



12.14     Notice of Address
Each person entitled to benefits from the Plan must file with the Administrative
Committee or its agent, in writing, his post office address and each change of
post office address. Any communication, statement, or notice addressed to such a
person at his latest reported post office address will be binding upon him for
all purposes of the Plan, and neither the Administrative Committee nor the
Company or any Trustee shall be obliged to search for or ascertain his
whereabouts.

12.15     Data
All persons entitled to benefits from the Plan must furnish to the Company such
documents, evidence, or information, including information concerning marital
status, as the Company considers necessary or desirable for the purpose of
administering the Plan; and it shall be a condition of the Plan that each such
person must furnish such information and sign such documents as the Company may
require before any benefits become payable from the Plan. The Administrative
Committee shall be entitled to distribute benefits to a non‑Spouse beneficiary
in reliance upon the signed statement of the Participant that he is unmarried
without any further liability to a Spouse if such statement is false.

12.16     Benefit Claims Procedures
The provisions of this section shall be subject to, and shall apply to, the
extent required under Department of Labor Regulations section 2560.503‑1
(relating to the requirements of claims procedures). All decisions made under
the procedures described in this section shall be final and there shall be no
further right of appeal. No lawsuit may be initiated by any person before fully
pursuing the procedures set out in this section, including the appeal permitted
pursuant to subsection (d).
(a)
The right of a Participant, Beneficiary, Alternate Payee, or any other person
entitled to claim a benefit under the Plan shall be determined by the
Administrative Committee, provided, however, that the Administrative Committee
may delegate its responsibility to any person. All persons entitled to claim a
benefit under the Plan shall be referred to as a “Claimant” for purpose of this
section. The term “Claimant” shall also include, where appropriate to the
context, any person authorized to represent the Claimant under procedures
established by the Administrative Committee.

(1)
The Claimant may file a claim for benefits by written notice to the
Administrative Committee.

(2)
Any claim for benefits under the Plan, pursuant to this section, shall be filed
with the Administrative Committee no later than eighteen months after the date
that a transaction occurred, or should have occurred, with respect to a
Claimant’s Account (e.g., two years after benefits were credited, or should have
been credited, to a Claimant’s Account, or eighteen months after any withdrawal
or distribution occurred or should have occurred). The Administrative Committee
in its sole discretion shall determine whether this limitation period has been
exceeded.

(3)
Notwithstanding anything to the contrary in this Plan, the following shall not
be a claim for purposes of this section:

(A)
A request for determination of eligibility, enrollment, or participation under
the Plan without an accompanying claim for benefits under the Plan. The
determination of eligibility, enrollment, or participation under the Plan may be
necessary to resolve a claim, in which case such determination shall be made in
accordance with the claims procedures set forth in this section.

(B)
Any casual inquiry relating to the Plan, including an inquiry about benefits or
the circumstances under which benefits might be paid under the Plan.

(C)
A claim that is defective or otherwise fails to follow the procedures of the
Plan (e.g., a claim that is addressed to a party, other than the Administrative
Committee, or an oral claim).

(D)
An application or request for benefits under the Plan.

(b)
If a claim for benefits is wholly or partially denied, the Administrative
Committee shall, within a reasonable period of time, but no later than 90 days
after receipt of the claim (or 45 days after receipt of the claim in the case of
a disability claim), notify the Claimant of the denial of benefits. In the case
of a claim other than a disability claim, if special circumstances justify
extending the period up to an additional 90 days, the Claimant shall be given
written notice of this extension within the initial 90‑day period, and such
notice shall set forth the special circumstances and the date on which a
decision is expected. In the case of a disability claim, the Administrative
Committee may give the Claimant written notice before the end of the initial
45‑period that it needs an additional 30 days to review the claim, provided that
such notice shall set forth the circumstances beyond the control of the
Administrative Committee justifying extending the period and the date on which a
decision is expected. If special circumstances beyond the control of the
Administrative Committee’s control justify extending the claim review period for
an additional 30 days, the Claimant shall be provided written notice of this
extension within the first 30-day period.

(c)
A notice of denial:

(1)
Shall be written in a manner calculated to be understood by the Claimant; and

(2)
Shall contain:

(A)
The specific reasons for denial of the claim;

(B)
Specific reference to the Plan provisions on which the denial is based;

(C)
A description of any additional material or information necessary for the
Claimant to perfect the claim, along with an explanation as to why such material
or information is necessary; and

(D)
An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review.

(d)
Within 60 days of the receipt by the Claimant of the written denial of his or
her claim (or within 180 days of receipt in the case of a disability claim) or,
if the claim has not been granted, within a reasonable period of time (which
shall not be less than the applicable time period specified in subsection (b)),
the Claimant may file a written request with the Administrative Committee that
it conduct a full review of the denial of the claim. In connection with the
Claimant’s appeal, upon request, the Claimant may review and obtain copies of
all documents, records and other information relevant to the Claimant’s claim
for benefits, but not including any document, record or information that is
subject to any attorney‑client or work‑product privilege or whose disclosure
would violate the privacy rights or expectations of any person other than the
Claimant. The Claimant may submit issues and comments in writing and may submit
written comments, documents, records, and other information relating to the
claim for benefits. All comments, documents, records, and other information
submitted by the Claimant shall be taken into account in the appeal without
regard to whether such information was submitted or considered in the initial
benefit determination.

(e)
The Administrative Committee shall deliver to the Claimant a written decision on
the claim promptly, but no later than 60 days (or 45 days in the case of a
disability claim) after the receipt of the Claimant’s request for such review,
unless special circumstances exist that justify extending this period up to an
additional 60 days (or 45 days in the case of a disability claim). If the period
is extended, the Claimant shall be given written notice of this extension during
the initial 60‑day period (or 45-day period in the case of a disability claim)
and such notice shall set forth the special circumstances and the date a
decision is expected. The decision on review of the denial of the claim:

(1)
Shall be written in a manner calculated to be understood by the Claimant;

(2)
Shall include specific reasons for the decision;

(3)
Shall contain specific references to the Plan provisions on which the decision
is based;

(4)
Shall contain a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and other information relevant to the
Claimant’s claim for benefits; and

(5)
Shall contain a statement of the Claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse determination on review.

(f)
No legal action may be commenced after the later of:

(1)
180 days after receiving the written response of the Administrative Committee to
an appeal, or

(2)
365 days after the Claimant’s original application for benefits.

(g)
Any legal action in connection with the Plan must be filed in Harris County,
Texas.


12.17     Member’s Own Participation
No member of the Administrative Committee or the Investment Committee may act,
vote or otherwise influence a decision of the committee on which he or she
serves specifically relating to his or her own participation under the Plan.

Article 13.     Amendment and Termination

13.1     Amendment and Termination
The Company expects the Plan to be permanent and to continue indefinitely;
however, this Plan is purely voluntary on the part of the Company and each
Employer. The Company must necessarily and does hereby reserve the right to
amend, modify, or terminate the Plan at any time by action of its Board. The
Administrative Committee in its discretion may amend the Plan if it finds that
such amendment does not significantly decrease benefits or significantly
increase costs or it determines that the amendment is required to comply with
applicable law.
No amendment of the Plan shall cause any part of the Trust Fund to be used for,
or diverted to, purposes other than for the exclusive benefit of the
Participants or their Beneficiaries covered by the Plan, or increase the duties
and responsibilities of the Trustee without its consent, or decrease any Account
balance.

13.2     Distribution on Termination
Upon termination of the Plan in whole or in part, or upon complete
discontinuance of contributions to the Plan by the Company, the value of the
proportionate interest in the Trust Fund of each Participant affected by such
termination shall be determined by the Administrative Committee as of the date
of such termination or discontinuance. The Accounts of such Participants shall
be fully vested and nonforfeitable, and thereafter distribution shall be made to
such Participants as directed by the Administrative Committee.
Upon the partial termination of the Plan, the Board may in its sole discretion
determine the timing of a distribution of the balance of the affected
Participants’ Accounts.

13.3     Successors
In case of the merger, consolidation, liquidation, dissolution or reorganization
of an Employer, or the sale by an Employer of all or substantially all of its
assets, provision may be made by written agreement between the Company and any
successor corporation acquiring or receiving a substantial part of the
Employer’s assets, whereby the Plan and the Trust Agreement will be continued by
the successor. If the Plan is to be continued by the successor, then effective
as of the date of the reorganization or transfer, the successor corporation
shall be substituted for the Employer under the Plan and the Trust Agreement.
The substitution of a successor corporation for an Employer will not in any way
be considered a termination of the Plan.

13.4     Plan Merger or Transfer
This Plan shall not merge or consolidate with, or transfer assets and
liabilities to, or accept a transfer from, any other employee benefit plan
unless each Participant, Beneficiary, or Alternate Payee in this Plan will (if
the Plan had then terminated) receive a benefit immediately after the merger,
consolidation, or transfer which is not less than the benefit the Participant,
Beneficiary, or Alternate Payee would have been entitled to receive immediately
before the merger, consolidation, or transfer of assets (if this Plan had then
terminated). Subject to these limitations, the Plan may transfer assets and
liabilities to, or accept a transfer of assets and liabilities from, any other
employee benefit plan which is qualified under Code section 401(a) where such a
transfer has been authorized by agreement between the Company and the sponsor of
the other employee benefit plan and is not prohibited by law.

Article 14.     Participating Affiliates

14.1     Adoption of the Plan
The Board or, if authorized by the Board, the Administrative Committee may
designate any Affiliate as an Employer under this Plan. The Affiliate shall
become an Employer and a party to this Plan and the Trust Agreement upon
acceptance of such designation effective as of the date specified by the Board
or Administrative Committee.

14.2     Conditions of Participation
By accepting such designation or continuing as a party to the Plan and Trust,
each Employer acknowledges that:
(a)
It is bound by such terms and conditions relating to the Plan as the Company or
the Administrative Committee may reasonably require;

(b)
It must comply with all qualification requirements and employee benefit rules of
the Code, ERISA and related regulations and hereby acknowledges the authority of
the Company, the Administrative Committee, and the Investment Committee to
review the Affiliate’s compliance procedures and to require changes in such
procedures to protect the Plan’s qualification;

(c)
It has authorized the Company, the Administrative Committee, and the Investment
Committee to act on its behalf with respect to Employer matters pertaining to
the Plan and the Trust Fund;

(d)
It will cooperate fully with the Plan officials and their agents by providing
such information and taking such other actions, as they deem appropriate for the
efficient administration of the Plan and the Trust Fund; and

(e)
Its status as an Employer under the Plan is expressly conditioned on its being
and continuing to be an Affiliate of the Company.


14.3     Termination of Participation
(a)
Withdrawal by Affiliate. Subject to the concurrence of the Board or
Administrative Committee, any Affiliate may withdraw from the Plan and Trust,
and end its status as an Employer hereunder, by communicating in writing to the
Administrative Committee its desire to withdraw. The withdrawal shall be
effective as of the date agreed to by the Board or Administrative Committee, as
the case may be, and the Affiliate. Upon such withdrawal, the Plan shall not
terminate.

(b)
Termination by Company. The Company, acting through the Board or, if authorized
by the Board, the Administrative Committee, reserves the right, in its sole
discretion and at any time, to terminate the participation in this Plan of any
Employer. Such termination shall be effective immediately, upon the notice of
such termination from the Company to the Trustee and the Employer being
terminated, whichever occurs first, or such later effective date agreed to by
the Company. Upon such termination, this Plan shall not terminate.


14.4     Consequences of the Termination of an Employer
If an Employer ceases to participate in this Plan, for whatever reason, and the
Plan is not terminated then, unless otherwise directed by the Board, the
Administrative Committee shall elect, in its discretion, which of the following
shall apply:
(a)
The Administrative Committee may elect that the portion of the Plan attributable
to the former Employer shall become a separate plan effective as of the date on
which the Employer’s participation in this Plan terminates. The Administrative
Committee shall inform the Trustee of the portion of the Trust Fund that is
attributable to the participation of the terminated Employer. As soon thereafter
as is administratively feasible, the Trustee shall set apart that portion of the
Trust Fund as a separate trust fund that shall be part of the separate plan of
the terminated Employer. Thereafter, the administration, control, and operation
of the separate plan, with respect to the terminated Employer, shall be on a
separate basis, in accordance with the terms of this Plan except that:

(1)
The terminated Employer, not the Company or the Administrative Committee, shall
be the sponsor and administrator of the separate plan and shall have all duties,
responsibilities, and powers that the Company, Administrative Committee and
Investment Committee have under this Plan; and

(2)
The terminated Employer, not the Company, shall have the power to amend and
terminate the separate plan, in accordance with the provisions of Plan
section 13.1.

(b)
Alternatively, the Administrative Committee may elect to maintain the Accounts
of Participants employed by the terminated Employer as follows:

(1)
Except as provided in paragraph (5), all Participants employed by the terminated
Employer on the date on which the entity ceases participation in this Plan shall
become Inactive Participants or Former Participants, as applicable.

(2)
The Pretax Deferral, Roth Contribution, Catch‑Up Contribution and After‑Tax
Contribution elections of an Active Participant under Article 4 shall only apply
to Earnings for the portion of the Plan Year ending on the Employer’s
termination date.

(3)
The terminated Employer shall transfer to the Trust Fund the Pretax Deferrals,
Roth Contributions, Catch‑Up Contributions, Matching Contributions and After‑Tax
Contributions required under the Plan relating to Earnings through the effective
date of the Employer’s termination of participation in this Plan.

(4)
For purposes of being eligible to receive a distribution of his or her Account,
an Inactive Participant described in paragraph (1) shall not be treated as
having a Separation from Service unless and until the Administrative Committee
determines that the Participant is eligible to receive a distribution under the
provisions of Code section 401(k)(2)(B)(i).

(5)
If a Participant described in paragraph (1) becomes an Employee of another
Employer immediately after the effective date of the prior Employer’s
termination of participation in this Plan, then the Participant shall be treated
under the Plan as having transferred employment from one Employer to another.

(6)
Should the Administrative Committee elect to take alternative action under this
Section 14.4(b), the name of the terminated Employer and the effective date of
such action will be set forth on Appendix I.

(c)
With the consent of the Employer that is no longer participating in the Plan,
the Company or Administrative Committee may take such other actions with respect
to the Accounts of Participants employed by that Employer as are permitted under
the Code and ERISA.


Article 15.     Top‑Heavy Provisions

15.1     Application of Top‑Heavy Provisions
The provisions of this Article shall be interpreted and administered in
accordance with the requirements of Code section 416 and related Treasury
Regulations. The provisions of this Article shall apply for the Plan Year if, as
of the Determination Date for that Plan Year, the Top‑Heavy Ratio exceeds 60
percent.

15.2     Definitions Applicable to this Article
In addition to the terms defined in Plan section 2.1 or elsewhere in this Plan,
whenever used in this Article, the following terms shall have the respective
meanings set forth below, unless expressly provided otherwise. When the defined
meaning is intended, the term is capitalized.
(a)
“Aggregation Group” means each Qualified Plan of the Company or any Affiliate in
which a Key Employee is a participant and any other Qualified Plan which enables
a Qualified Plan of the Company or any Affiliate covering a Key Employee to meet
the requirements of Code sections 401(a)(4) or 410. On behalf of the Company,
the Administrative Committee may elect to include within the Aggregation Group
any other Qualified Plan, together with the Qualified Plans referenced in the
preceding sentence, provided that such expanded Aggregation Group continues to
satisfy the requirements of Code sections 401(a)(4) and 410(b) for the Plan
Year.

(b)
“Determination Date” means the last day of the preceding Plan Year.

(c)
“Key Employee” means, effective for Plan Years beginning after 2001, any
Employee or a former Employee (including any deceased Employee) who, at any time
during the Plan Year, is one of the following:

(1)
An officer of the Company or any Affiliate whose Section 415 Compensation
exceeds $130,000, as adjusted under Code section 416(i)(1) for Plan Years
commencing after 2002, provided however, that the number of Employees included
as Key Employees under this paragraph shall not exceed the lesser of:

(A)
50 Employees; or

(B)
The greater of three Employees or 10 percent of all Employees of the Company and
all Affiliates.

(2)
A five‑percent owner of the Company or any Affiliate.

(3)
A one‑percent owner of the Company or any Affiliate whose Section 415
Compensation exceeds $150,000.

Only Section 415 Compensation attributable to services performed during the
Plan Year for the Company or an Affiliate shall be included. Ownership shall be
determined in accordance with Code section 318 (as modified by Code
section 416(i)(1)(B)(iii)). A Beneficiary or Alternate Payee whose rights under
the Plan derive from a Key Employee shall also be treated as a Key Employee.
(d)
“Non‑Key Employee” means any Employee who is not a Key Employee.

(e)
“Top‑Heavy Ratio” means the ratio determined under Plan section 15.3.


15.3     Determination of Top‑Heavy Ratio
The Top‑Heavy Ratio for a Plan Year shall be determined as follows:
(a)
General Rule. The numerator of the Top‑Heavy Ratio is the sum of the amounts
described in subsection (b) under all Qualified Plans in the Aggregation Group
for each Key Employee. The denominator of the Top‑Heavy Ratio is the sum of the
amounts described in subsection (b) under all Qualified Plans in the Aggregation
Group for all Employees.

(b)
Included Amounts. When determining the Top‑Heavy Ratio, the following amounts
shall be included:

(1)
The Employee’s total Account balance as of the Determination Date under this
Plan;

(2)
The Employee’s total account balance as of the Determination Date under all
other Qualified Plans that are defined contribution plans included in the
Aggregation Group;

(3)
The present value as of the Determination Date of the Employee’s accrued benefit
under all Qualified Plans that are defined benefit plans included in the
Aggregation Group.

(c)
Special Rules. For purposes of computing the Top‑Heavy Ratio and included
amounts, the following rules shall apply:

(1)
The present value of accrued benefits shall be determined using reasonable
actuarial assumptions.

(2)
In the case of a distribution made for a reason other than severance from
employment, death, or Disability (e.g., in‑service withdrawals), this provision
shall be applied by substituting “five‑year period” for “one‑year period.”

(3)
Any Rollover or Roth Rollover Contribution (or similar transfer) initiated by
the Employee and made after December 31, 1983, to a Qualified Plan in the
Aggregation Group shall be excluded when determining account balances with
respect to the transferee plan.

(4)
Account balances and accrued benefits shall be taken into account only to the
extent attributable to contributions by the Company or Affiliate and
contributions by the Employee while employed by the Company or an Affiliate.

(5)
The present values of accrued benefits and account balances of any individual
who has not performed services for the Company or any Affiliate during the
one‑year period ending on the Determination Date shall not be taken into account
when determining the Top‑Heavy Ratio.

(6)
Account balances or accrued benefits of an Employee shall not be taken into
account if the Employee is not a Key Employee for the Plan Year being tested but
was a Key Employee in a prior Plan Year.

(7)
To the extent required by Code section 416(e), contributions and benefits
relating to Social Security or similar programs under federal or state law shall
not be taken into account in determining the Top‑Heavy Ratio.


15.4     Required Minimum Allocations
If the provisions of this Article apply for the Plan Year because the Top‑Heavy
Ratio exceeds 60 percent, then with respect to the defined contribution minimum
allocation required by Code section 416(c)(2) and related Treasury Regulations,
the contributions shall be made under the Retirement Plan on behalf of each
Non‑Key Employee who is a Participant who has not incurred a Separation from
Service as of the last day of the Plan Year (regardless of whether the Non‑Key
Employee has less than 1,000 hours of service (or the equivalent) and regardless
of the Non‑Key Employee’s level of Section 415 Compensation), in an allocation
for that Plan Year of not less than the lesser of:
(a)
Three percent of the Participant’s Section 415 Compensation, or

(b)
The percentage equal to the largest contribution, expressed as a percentage of
Section 415 Compensation, received by any Key Employee under all defined
contribution plans in the Aggregation Group.

For purposes of satisfying the requirements of this section, Pretax Deferrals
and Roth Contributions shall not be included, for any Employee who is a Non‑Key
Employee, but shall be included for any Participant who is a Key Employee.
Effective for Plan Years beginning after 2001, the allocation of Matching
Contributions shall be included for all Employees. If any Qualified Plan in the
Aggregation Group is a defined benefit plan, then any Participant who
participates both in a defined benefit plan and would otherwise be entitled to a
minimum contribution under this section shall receive the defined benefit
minimum prescribed under Code section 416(c)(1) and related Treasury Regulations
under the defined benefit plan and shall not receive the minimum allocation
under this section.

15.5     Required Minimum Vesting
If the provisions of this Article apply for the Plan Year because the Top‑Heavy
Ratio exceeds 60 percent, then each Participant who has not incurred a
Separation from Service as of the last day of the Plan Year shall continue to
vest in his or her Matching Account and any defined contribution minimum
allocation, as described in Plan section 15.4, for the Plan Year in accordance
with the provisions of Plan section 3.5, which provides for vesting that is in
all cases equal to or more rapid than required by Code section 416(b).

15.6     Employees Covered by Collective Bargaining Agreement
Notwithstanding any provision of this Article to the contrary, the provisions of
Plan sections 15.4 and 15.5 shall not apply with respect to any Represented
Employee covered by a collective bargaining agreement where retirement benefits
were the subject of good faith bargaining between the Employer and the union.

Article 16.     Miscellaneous Provisions

16.1     No Enlargement of Employment Rights
This Plan is strictly a voluntary undertaking on the part of the Company and the
Employers and shall not be deemed to constitute a contract between the Employers
and any Employee or Participant, Beneficiary, or Alternate Payee, or to be
consideration for, or an inducement to, or a condition of, the employment of any
Employee. Nothing contained in this Plan or any modification of the same or act
done in pursuance hereof shall be construed as giving any person any legal or
equitable right against the Employer, the Trustee, or the Trust Fund, unless
specifically provided herein, or as giving any person a right to be retained in
the employ of the Employer. All Participants shall remain subject to assignment,
reassignment, promotion, transfer, layoff, reduction, suspension, and discharge
to the same extent as if this Plan had never been established. No Participant,
Beneficiary, or Alternate Payee, before satisfying all conditions for receiving
benefits, shall have any right or interest in or to any portion of the Trust
Fund. No one shall have any right to benefits, except to the extent provided in
this Plan.

16.2     No Examination or Accounting
Neither this Plan nor any action taken thereunder shall be construed as giving
any person the right to an accounting or to examine the books or affairs of the
Company or any Affiliate.

16.3     Investment Risk
The Participants and their Beneficiaries shall assume all risks in connection
with any decrease in the value of any assets or funds which may be invested or
reinvested in the Trust Fund which supports this Plan.

16.4     Non‑Alienation
(a)
Except as otherwise permitted by the Plan, no benefit payable at any time under
the Plan shall be subject to the debts or liabilities of a Participant or his or
her Beneficiary. Any attempt to alienate, sell, transfer, assign, pledge, or
otherwise encumber any such benefit, whether presently or thereafter payable,
shall be void. Except as provided in this section, no benefit under the Plan
shall be subject in any manner to attachment, garnishment, or encumbrance of any
kind.

(b)
Payment may be made from a Participant’s Account to an Alternate Payee, pursuant
to a Qualified Domestic Relations Order.

(1)
The Administrative Committee shall establish reasonable written procedures for
reviewing court orders made, pursuant to state domestic relations law (including
a community property law), relating to child support, alimony payments, or
marital property rights of a Spouse, former Spouse, child, or other dependent of
a Participant and for notifying Participants and Alternate Payees of the receipt
of such orders and of the Plan’s procedures for determining if the orders are
Qualified Domestic Relations Orders and for administering distributions under
Qualified Domestic Relations Orders.

(2)
Except as may otherwise be required by applicable law, such Qualified Domestic
Relations Orders may not require a retroactive transfer of all or part of a
Participant’s Account to or for the benefit of an Alternate Payee without
permitting an appropriate adjustment for earnings and investment gains or losses
that have occurred in the interim, nor shall such orders require the Plan to
provide rights to Alternate Payees that are not available to Beneficiaries
generally.

(3)
In cases in which a full and prompt payment of amounts assigned to an Alternate
Payee will not be made, pursuant to this subsection, the assigned amounts will
be transferred, within a reasonable time after determination that the order is a
Qualified Domestic Relations Order, to a separate Account for the benefit of the
Alternate Payee and invested in accordance with the Alternate Payee’s investment
elections pursuant to Article 9.

(4)
No amount that is segregated pending a determination of whether a domestic
relations order is a Qualified Domestic Relations Order or transferred to a
separate Account for the benefit of the Alternative Payee shall be taken into
account when determining the amount that:

(A)
A Participant may withdraw from his or her Account, pursuant to Plan
section 7.2;

(B)
A Participant may receive in a Plan loan, pursuant to Plan section 8.2; or

(C)
A Participant (or his or her Beneficiary) may receive in a distribution,
pursuant to Plan section 7.3 or 7.5.

(c)
Payment may be made from an Account, to the extent required by a federal tax
levy made pursuant to Code section 6331 or by the United States’ collection of a
judgment resulting from an unpaid federal tax assessment. Payment may be made at
the time required by the tax levy or judgment collection order, even if payment
would not otherwise be made at that time under the terms of the Plan and payment
from the Plan would not otherwise be permitted at that time under Code
section 401(a), 401(k), or 411(a)(11).

(d)
Payments from an Account may be offset to the extent permitted under Code
section 401(a)(13)(C) (relating to offsets regarding breaches of duty with
respect to the Plan).

(e)
A Participant or Beneficiary may disclaim his or her Account, or a portion
thereof, subject to the rules which may be modified from time to time by the
Administrative Committee.


16.5     Incompetency
Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the date on which the
Administrative Committee [or its delegee] receives a written notice, in a form
and manner acceptable to the Administrative Committee [or its delegee], that
such person is incompetent or a minor, for whom a guardian or other person
legally vested with the care of his or her person or estate has been appointed;
provided, however, that if the Administrative Committee [or its delegee] shall
find that any person to whom a benefit is payable under the Plan is unable to
care for his or her affairs because of incompetency, or is a minor, any payment
due (unless a prior claim therefore shall have been made by a duly appointed
legal representative) may be paid to the Spouse, a child, a parent, a brother or
sister, or to any person or institution deemed by the Administrative Committee
[or its delegee] to have incurred expenses for such person otherwise entitled to
payment. To the extent permitted by law, any such payment so made shall be a
complete discharge of liability therefore under the Plan. In the event that a
guardian of the estate of any person receiving or claiming benefits under the
Plan shall be appointed by a court of competent jurisdiction or a person shall
otherwise qualify as a guardian within the sole discretion of the Administrative
Committee [or its delegee] and such guardian provides proper proof of
appointment, qualification, or continuing qualification, as applicable, in a
form and manner acceptable to the Administrative Committee [or its delegee],
then, to the extent permitted by law:
(a)
Such guardian may act for the Participant, Beneficiary, or Alternate Payee and
make any election required of or permitted by the Participant, Beneficiary, or
Alternate Payee under this Plan, and such action or election shall be deemed to
have been taken by the Participant, Beneficiary, or Alternate Payee; and

(b)
Benefit payments may be made to such guardian, and any such payment so made
shall be a complete discharge of any liability therefore under the Plan.


16.6     Records Conclusive
The records of the Company, Employers, the Administrative Committee, the
Investment Committee and the Trustee shall be conclusive in respect to all
matters involved in the administration of the Plan.

16.7     Counterparts
This Plan may be executed in any number of counterparts, each of which shall be
deemed to be an original. All the counterparts shall constitute but one and the
same instrument and may be sufficiently evidenced by any one counterpart.

16.8     Service of Legal Process
The Trustee, the members of the Administrative Committee, and the Secretary of
the Company are hereby designated agents of the Plan for the purpose of
receiving service of summons, subpoena, or other legal process.

16.9     Uncashed or Unclaimed Benefits
(a)
Stale Checks. Effective on or after August 8, 2016, if a distribution check is
issued under the Plan and such distribution check is not cashed within 6 months
after issuance, the check will be characterized as stale, and the funds
re-deposited into a special account under the Plan. Such funds shall be
characterized on an after-tax basis and effective December 1, 2016, or as soon
as practicable thereafter but in no event later than December 31, 2016, such
amounts will be invested in the Plan’s Stable Value Fund, defined in Appendix
B(a) of the Plan, or such other fund as determined within the discretion of the
Administrative Committee. The check will be reissued upon request by the
Participant pursuant to procedures established by the Administrative Committee.

(b)
Lost Participants. In the event that the Administrative Committee or its
delegee, after having made a diligent search, is unable to locate a Participant,
Beneficiary, or Alternate Payee who is entitled to benefits under this Plan,
such benefits shall be treated as a forfeiture under Plan section 3.6. In the
event that the Participant, Beneficiary, or Alternate Payee whose Account is
subject to such forfeiture subsequently asserts a valid claim for benefits, the
Account will be restored in the manner described in Plan section 3.6.


16.10     Qualified Military Service
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and Service credit required with respect to qualified military service,
within the meaning of Code section 414(u), will be provided in accordance with
the mandatory provisions of Code section 414(u). In addition, in compliance with
the Heroes Earnings Assistance and Relief Tax Act (“HEART), the following
provisions shall apply notwithstanding any Plan provision to the contrary:
(a)
Effective January 1, 2007, if the Participant dies while on qualified military
service, the Participant’s Beneficiary shall be entitled to any benefit under
the Plan (other than additional allocations related to the period of qualified
military service) to the same extent that the Participant would have been
entitled to such benefit had the Participant resumed employment and then
incurred a Separation from Service on account of death.

(b)
Effective January 1, 2009, Differential Wages shall be treated as Base Pay, as
provided in Plan section 2.1(p)(2)(H), and Section 415 Compensation, as provided
in Plan section 2.1(nnn)(2)(D), paid to an Active Participant by the Employer
making the payment. For this purpose, Differential Wages means any payment made
by an Employer with respect to any period during which the Employee is
performing qualified military service and represents all or a portion of the
wages the Employee would have received from the Employer if the Employee were
performing service for the Employer.

(c)
Effective January 1, 2009 and even if the Employee is receiving Differential
Wages, a Participant performing qualified military service will be treated as
having incurred a Separation from Service during the period of such qualified
military service for purposes of Plan section 7.3, but only with respect to the
Participant’s Pretax Account and Roth Account. If the Participant elects to
receive a distribution under this deemed Separation from Service, then such
Participant shall not be permitted to make Pretax Deferrals, Roth Contributions,
Catch-Up Contributions or After‑Tax Contributions during the six‑month period
beginning on the date of the distribution. Effective for withdrawals requested
after August 8, 2016, if a Participant is suspended from making any Pretax
Deferrals, Roth Contributions, Catch-Up Contributions and/or After Tax
Contributions in accordance with the sentence above, such contributions will be
automatically reinstated upon expiration of the six-month suspension period at
the Default Percentage, as applicable, or if the Participant was not subject to
automatic enrollment or had opted out of automatic enrollment at the percentage
in place prior to the suspension.

*    *    *




        

--------------------------------------------------------------------------------


    


In Witness Whereof, Occidental Petroleum Corporation has caused this amended and
restated Plan to be executed this 12th day of December, 2018.


Occidental Petroleum Corporation






By: Darin Moss




Its Vice President, Human Resources


v    